Exhibit 10.1

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

DEVELOPMENT, COMMERCIALIZATION AND SUPPLY AGREEMENT

DATED AS OF FEBRUARY 26, 2015

BY AND AMONG

AMARIN PHARMACEUTICALS IRELAND LIMITED AND

AMARIN PHARMA, INC.

AND

EDDINGPHARM (ASIA) MACAO COMMERCIAL OFFSHORE LIMITED



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 1

DEFINITIONS

  1   

ARTICLE 2

LICENSES

  15   

2.1

Grant to Licensee   15   

2.2

Grant to Amarin   16   

2.3

Additional Licensing Provisions   17   

2.4

New Indication; Combination Product   17   

2.5

Restrictive Covenants   17   

ARTICLE 3

GOVERNANCE

  18   

3.1

Joint Development Committee   18   

3.2

Joint Commercialization Committee   19   

3.3

Committees   20   

3.4

Limits on Committee Authority   20   

3.5

Disbanding the JDC and JCC   21   

3.6

Actions   21   

3.7

Exchange of Information   21   

3.8

Minutes of Committee Meetings   21   

3.9

Expenses   22   

ARTICLE 4

DEVELOPMENT

  22   

4.1

Overview   22   

4.2

Objectives Under the Development Plan   23   

4.3

Development Plan and Development Budget   23   

4.4

Development Costs   25   

4.5

Records, Reports and Information   25   

4.6

Ownership and Transfer of Development Data   26   

4.7

Right to Audit   26   

ARTICLE 5

REGULATORY

  27   

5.1

Regulatory Data and Regulatory Materials   27   

5.2

Regulatory Filings and Regulatory Approvals   27   

5.3

Communications   29   

5.4

No Other Regulatory Filings   29   

5.5

Rights of Reference   29   

5.6

Adverse Event Reporting, Safety Data Exchange and Medical Inquiries   30   

5.7

Regulatory Authority Communications Received by a Party   31   

5.8

Recall, Withdrawal, or Market Notification of Product   32   

ARTICLE 6

COMMERCIALIZATION

  33   

6.1

Commercialization in the Field in the Territory   33   

6.2

Commercialization Plan   33   

6.3

Licensee’s Performance   34   

6.4

Reports   35   

6.5

Compliance   35   



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

6.6

Compliance Audit   38   

6.7

Provisions applicable to Sales Representatives and/or Medical Science Liaisons  
38   

6.8

Promotional Materials   39   

6.9

Product Trademarks and Product Trade Dress   40   

6.10

Global Branding Strategy   42   

6.11

Commercialization Data   43   

ARTICLE 7

SUPPLY

  43   

7.1

General   43   

7.2

Development Supply   43   

7.3

Commercial Supply   44   

7.4

Exclusivity   44   

7.5

Packaging and Labeling; Certain Other Manufacturing Activities   44   

7.6

Forecasting and Ordering   45   

7.7

Supply Price, Invoicing, and Cost of Goods Audit   46   

7.8

Shipping and Delivery   47   

7.9

Quality and Compliance   48   

7.10

Disputes and Remedies   49   

7.11

Shortages   50   

7.12

Product Specification and Manufacturing Changes   51   

7.13

Termination of Supply Obligations   51   

ARTICLE 8

PAYMENTS

  51   

8.1

Upfront Payment   51   

8.2

Milestone Payments   52   

8.3

Royalty Payments; Sublicense Income   53   

8.4

Royalty Reports and Payment Procedures   53   

8.5

Taxes and Withholding   53   

8.6

Withholding Tax   54   

8.7

Currency Conversion   54   

8.8

General Payment Procedures   55   

8.9

Late Payments   55   

8.10

Financial Records and Audit   55   

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

  56   

9.1

Ownership of Intellectual Property   56   

9.2

Disclosures; Disputes Regarding Inventions   56   

9.3

Patent Filings, Prosecution and Maintenance   57   

9.4

Defense and Enforcement of Patents   59   

9.5

Patent Term Extensions   62   

9.6

Patent Marking   62   

9.7

Patent Challenge   62   



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

  63   

10.1

Mutual Representations and Warranties   63   

10.2

Additional Representations, Warranties and Covenants of Amarin   64   

10.3

Additional Representations, Warranties and Covenants of Licensee   65   

10.4

Disclaimer   66   

10.5

No Other Representations or Warranties   66   

ARTICLE 11

INDEMNIFICATION

  66   

11.1

Indemnification by Amarin   66   

11.2

Indemnification by Licensee   67   

11.3

Indemnification Procedures   67   

11.4

Limitation of Liability   67   

11.5

Insurance   68   

ARTICLE 12

CONFIDENTIALITY

  68   

12.1

Confidential Information   68   

12.2

Confidentiality Obligations   69   

12.3

Permitted Disclosure and Use   69   

12.4

Notification   70   

12.5

Publicity; Filing of this Agreement   70   

12.6

Publication   71   

12.7

Use of Names   72   

12.8

Survival   72   

ARTICLE 13

TERM AND TERMINATION

  72   

13.1

Term   72   

13.2

Termination for Breach   72   

13.3

Termination as a Result of Bankruptcy   73   

13.4

Termination by Licensee   73   

ARTICLE 14

EFFECTS OF TERMINATION AND EXPIRATION

  73   

14.1

Termination Not Involving Amarin’s Fault   73   

14.2

Expiration of this Agreement   76   

14.3

Accrued Rights   76   

14.4

Survival   76   

14.5

Rights in Bankruptcy   76   

ARTICLE 15

DISPUTE RESOLUTION

  77   

15.1

Disputes   77   

15.2

Arising Between the Parties   77   

15.3

Dispute Resolutions   77   

15.4

Patent and Trademark Dispute Resolution   79   

15.5

Injunctive Relief   79   



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 16

MISCELLANEOUS

  79   

16.1

Entire Agreement; Amendment   79   

16.2

Force Majeure   79   

16.3

Notices   79   

16.4

No Strict Construction; Interpretation   80   

16.5

Assignment   80   

16.6

Severability   81   

16.7

No Waiver of Breach   81   

16.8

Partnership or Joint Venture   81   

16.9

English Language; Governing Law   81   

16.10

Execution in Counterparts   81   

Schedules:

 

Schedule 1.8

Amarin Patents

Schedule 4.3.2

Initial Development Plan

Schedule 6.10.1

Product Trademark

Schedule 7.6

Forecast Methodology

Schedule 12.5.1

Press Release



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

DEVELOPMENT, COMMERCIALIZATION AND SUPPLY AGREEMENT

This Development, Commercialization and Supply Agreement (this “Agreement”) is
entered into as of the 26th day of February, 2015 (the “Effective Date”) by and
among Amarin Pharmaceuticals Ireland Limited, a company incorporated under the
laws of Ireland (registered number 408912) with offices at 2 Pembroke House
Upper Pembroke Street 28-32, Dublin 2, Ireland (“Amarin Ireland”), and Amarin
Pharma Inc., a Delaware corporation with offices at 1430 Route 206 North, Suite
200, Bedminster, NJ 07921 (“Amarin Pharma”, and collectively with Amarin
Ireland, “Amarin”), on the one hand, and Eddingpharm (Asia) Macao Commercial
Offshore Limited, located at Unit 1505, 15th Floor, AIA Tower, Nos 251A-301,
Avenida Comercial De Macau (“Licensee”), on the other hand. Amarin and Licensee
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

RECITALS

WHEREAS, Amarin Ireland owns certain intellectual property and regulatory rights
relating to a drug known as Vascepa® (icosapent ethyl) capsules (the “Product”
as defined in more detail below);

WHEREAS, Amarin Ireland has granted to Amarin Pharma certain rights related the
Product;

WHEREAS, Licensee has significant experience in the development and
commercialization of pharmaceutical products in the Territory; and

WHEREAS, Licensee and Amarin desire to establish a collaboration for the further
development and commercialization of the Product in the Field in the Territory.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following initially capitalized terms shall have
the meanings set forth in this ARTICLE 1 or as otherwise defined elsewhere in
this Agreement:

1.1 “Accounting Standards” means generally accepted accounting principles in the
United States (GAAP) or the International Financial Reporting Standards (IFRS),
as applicable, in each case as consistently applied.

1.2 “Active Moiety” means the molecule or ion, excluding those appended portions
of the molecule that cause the drug to be an ester, salt (including a salt with
hydrogen or coordination bonds) or other non-covalent derivative (such as a
complex, chelate, or clathrate) of the molecule, responsible for the
physiological or pharmacological action of the drug substance.



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.3 “Affiliate” means, as of the Effective Date or during the Term, as
applicable, in relation to a Party, any person, corporation, firm or partnership
or other entity, whether de jure or de facto, that directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with such Party. An entity shall be deemed to control another entity if
it: (a) owns, directly or indirectly, more than fifty percent (50%) of the
outstanding voting securities or capital stock (or such lesser percentage which
is the maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of such other entity, or has other comparable ownership interest
with respect to any entity other than a corporation, or (b) has the power,
whether pursuant to contract, ownership of securities or otherwise, to direct
the management and policies of the entity. For the avoidance of doubt, neither
of the Parties, or any of their respective Affiliates, shall be deemed to be an
“Affiliate” of such other entity.

1.4 “Amarin Invention” means an Invention that is Invented solely or jointly
with a Third Party, by an employee of Amarin or its Affiliates or a Person under
an obligation of assignment to Amarin or its Affiliates. For clarity, “Amarin
Invention” shall not include (a) the Amarin Patents or (b) the (i) Amarin
Manufacturing Patents or (ii) Amarin Manufacturing Know-How.

1.5 “Amarin Know-How” means all Know-How that is (i) Controlled by Amarin (or
its Affiliates) as of the Effective Date or at any time during the Term or
(ii) an Amarin Invention or Joint Invention, in each case of (i) or (ii) which
is necessary for the Development or Commercialization of the Product in the
Field in the Territory; provided, however that “Amarin Know-How” shall not
include any Amarin Manufacturing Know-How. For clarity, “Amarin Know-How” shall
not include (a) the Amarin Patents or (b) the (i) Amarin Manufacturing Patents
or (ii) Amarin Manufacturing Know-How.

1.6 “Amarin Manufacturing Know-How” means all Know-How that is (i) Controlled by
Amarin (or its Affiliates) as of the Effective Date or at any time during the
Term or (ii) an Amarin Invention or a Joint Invention, in each case of (i) or
(ii) which is necessary for Manufacture of the Product for Commercialization in
the Field in the Territory, including any CMC information.

1.7 “Amarin Manufacturing Patent” means any Patent that is (i) Controlled by
Amarin (or its Affiliates) as of the Effective Date or at any time during the
Term or (ii) an Amarin Patent, in each case of (i) or (ii), which is necessary
or reasonably useful for the Manufacture of the Product for Commercialization in
the Field in the Territory; provided, however, that an “Amarin Manufacturing
Patent” shall not include any Amarin Patent.

1.8 “Amarin Patent” means any Patent in the Territory that is (i) Controlled by
Amarin (or its Affiliates) as of the Effective Date, including the Patents
listed in Schedule 1.8, or (ii) that comes under the Control of Amarin during
the Term (including a Joint Patent), in each case of (i) or (ii) which is
necessary for the Development or Commercialization of the Product in the Field
in the Territory; provided, however that “Amarin Patent” shall not include any
Amarin Manufacturing Patent.

 

2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.9 “Amarin Technology” means the Amarin Patents and Amarin Know-How.

1.10 “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, anti-corruption legislation of the
PRC, including the PRC Anti-Unfair Competition Law, the Interim Provisions on
Prohibition of Commercial Bribery adopted by the State Administration of
Industry and Commerce, and Articles 164, 389, 391, 392 and 393 of the PRC
Criminal Law and their respective People’s Procuratorate, other provincial,
municipal or local anti-corruption legislation or regulations of the PRC, and
any similar anti-corruption-related Applicable Laws adopted in Hong Kong, Macau
or Taiwan, as well as Applicable Laws related to the prevention of fraud,
racketeering, money laundering or terrorism.

1.11 “Applicable Laws” means any and all statutes, ordinances, regulations,
rules, or guidance of any kind whatsoever and any and all requirements under
permits, orders, decrees, judgments or directives and requirements of applicable
Governmental Authorities, in each case pertaining to any of the activities
contemplated by this Agreement, including any regulations and guidelines
promulgated by any Regulatory Authority in the Territory, all as amended from
time to time.

1.12 “Bulk Product” means the finished form of the Product, encapsulated and
packaged in labeled bulk cartons ready for Packaging and Labeling.

1.13 “Business Day” means a day other than a Saturday, Sunday, or a day on which
banking institutions in New York, New York or in Macau are closed.

1.14 “Calendar Quarter” means each successive period of three (3) calendar
months commencing on January 1, April 1, July 1 and October 1; provided, that
(a) the first Calendar Quarter hereunder shall be deemed to commence upon the
Effective Date and (b) the final Calendar Quarter hereunder shall be deemed to
expire upon the effective date of expiration or termination of this Agreement.

1.15 “Calendar Year” means (a) for the first calendar year, the period
commencing on the Effective Date and ending on December 31, 2015, (b) for each
successive period, beginning on January 1 and ending twelve (12) consecutive
calendar months later on December 31, and (c) for the calendar year in which
this Agreement is terminated, the period beginning on January 1 of such calendar
year and ending on the effective date of the termination of this Agreement.

1.16 “Cardiovascular Risk Reduction” means [***]

1.17 “CFDA” means the China Food and Drug Administration or its predecessor or
successor.

 

3



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.18 “Change of Control” means (a) a transaction or series of related
transactions that results in the sale or other disposition of all or
substantially all of Amarin’s assets; or (b) a merger or consolidation in which
Amarin is not the surviving corporation or in which, if Amarin is the surviving
corporation, the shareholders of Amarin immediately prior to the consummation of
such merger or consolidation do not, immediately after consummation of such
merger or consolidation, possess a majority of the voting power of all of
Amarin’s outstanding stock and other securities and the power to elect a
majority of the members of Amarin’s board of directors; or (c) a transaction or
series or related transactions (which may include without limitation a tender
offer for Amarin’s stock or the issuance, sale or exchange of Amarin’s stock) if
the shareholders of Amarin immediately prior to the initialization of such
transaction do not, immediately after consummation of such transaction or any of
such related transactions, own stock or other securities of the entity that
possess a majority of the voting power of Amarin’s outstanding stock and other
securities and the power to elect a majority of the members of Amarin’s board of
directors.

1.19 “Commercialize”, “Commercializing” or “Commercialization” means all
activities directed to the marketing, promotion, selling or offering for sale of
a Product for an indication, including planning, market research, Pre-Marketing,
advertising, educating, marketing, promoting, importing, exporting, distributing
and post-marketing safety surveillance and reporting. For clarity,
“Commercialization” shall not include any activities related to clinical
research, Manufacturing or Development of the Product.

1.20 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligation to perform or achieve a specified obligation for the Product or
generally under this Agreement, [***].

1.21 “Competing Product” means (other than the Product) any pharmaceutical
product, dietary supplement, health food or medical food with (i) the same
Active Moiety (including drugs with the same Active Moiety included within such
product as part of a drug mixture or a fixed dose combination), or in the same
class of drug (i.e., Omega-3), as the Product, in each case, whether or not
targeted or used off-label to treat adult patients with moderately high, high or
very high triglyceride levels, (ii) targeted to treat adult patients with
moderately high, high or very high triglyceride levels, or (iii) that are
recognized by key opinion leaders in the industry mutually selected by the
Parties or in accepted medical guidelines as being an alternate treatment to the
Product. [***]

1.22 “Control” means, with respect to any Know-How, physical material, patent
right, or other intellectual property right, possession by a Party or its
Affiliates (whether by ownership, license grant or other means) of the legal
right to grant the right to access or use, or to grant a license or a sublicense
to, such Know-How, physical material, patent right, or other intellectual
property right as provided for herein without violating the proprietary rights
of any Third Party or any terms of any agreement or other arrangement between
such Party (or any of its Affiliates) and any Third Party.

1.23 “Cost of Goods” means, for Finished Product, Bulk Product or placebo, as
applicable, manufactured by Amarin or a Third Party, [***]

 

4



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.24 “Cover(ed)” means, with respect to any Patent and the subject matter at
issue, that, but for a license granted under a Valid Claim of such Patent, the
manufacture, development, use, sale, offer for sale or importation of the
subject matter at issue would infringe such Valid Claim, or in the case of a
Patent that is a patent application, would infringe a Valid Claim in such patent
application if it were to issue as a patent.

1.25 “CTA” means an application to the applicable Regulatory Authority, such as
a clinical trial application or a clinical trial exemption, the filing of which
is necessary to commence or conduct clinical testing of a pharmaceutical product
in humans in such jurisdiction.

1.26 “Develop”, “Developing” or “Development” means all activities relating to
research, non-clinical, preclinical and clinical trials, toxicology testing,
statistical analysis and reporting, necessary or reasonably useful or otherwise
requested or required by a Regulatory Authority as a condition or in support of
obtaining or maintaining all Regulatory Approvals, including Phase IV Clinical
Trials and other post-Regulatory Approval studies that are required to obtain or
maintain Regulatory Approval. For clarity, “Development” shall exclude any
activities related to Commercialization or Manufacture.

1.27 “Development Activities” means those Development activities undertaken by
or on behalf of a Party or its Affiliates with respect to the Product in the
Field.

1.28 “Development Costs” means the costs and expenses incurred by a Party or its
Affiliates attributable to, or reasonably allocable to, the Development of the
Product in the Field, including costs of conducting clinical trials and Phase IV
Clinical Trials (as well as other post-Regulatory Approval studies (including
physician-initiated studies)). “Development Costs” shall include
(i) Out-of-Pocket Costs and (ii) internal costs (e.g., staff or administrative)
that are attributable to, or reasonably allocable to, the Development of the
Product in the Field. For clarity, Development Costs shall exclude Regulatory
Costs.

1.29 “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.30 “Drug Administration Law” means the laws, rules and regulation applicable
to drug administration in the Territory, as amended from time to time.

1.31 “Drug Substance” means icosapent ethyl.

1.32 “Drug Substance Specifications” means those Manufacturing, performance and
quality-control specifications for the Drug Substance in the Territory, which
are initially as set shall be set forth in a schedule to the Quality Agreement,
as such specifications may be amended from time to time pursuant to the terms of
this Agreement and the Quality Agreement.

1.33 “Facility” means, as applicable, a Party’s Manufacturing facility and such
other facilities used by such Party (or those of its Affiliates or Third Party
contractors) in the manufacture, packaging, labeling or storage of (i) Finished
Product, (ii) Bulk Product, (iii) Drug Substance or (iv) materials utilized in
the Manufacture or Packaging and Labeling of Product,

 

5



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Bulk Product or Drug Substance, including raw materials, auxiliary materials,
intermediates, containers and packing materials, in each case with respect to
the Product for Development or Commercialization in the Field in the Territory
hereunder.

1.34 “FDA” means the U.S. Food and Drug Administration or its successor.

1.35 “FD&C Act” means the United States Federal Food, Drug and Cosmetic Act, 21
U.S.C. 301 et seq, as it may be amended from time to time, and relevant
regulations and guidelines promulgated thereunder.

1.36 “Field” means (a) all human therapeutic applications, and (b) to the extent
approved by the applicable Regulatory Authority in the U.S. for sale by Amarin
and sold by Amarin or on behalf of Amarin by its Affiliates, licensees or
subcontractors in the U.S., [***]

1.37 “Finished Product” means the Bulk Product in full Packaging and Labeling
and final presentation form ready for release to end-users.

1.38 “First Commercial Sale” means, with respect to a Product, the first sale of
such Product in the Territory by or on behalf of Licensee or its Affiliates to a
Third Party (including wholesalers or distributors), after receipt of Regulatory
Approval for such Product in the Territory.

1.39 “Force Majeure” means circumstances beyond the reasonable control of either
Party, including acts of God, fires, explosions, earthquakes, floods, droughts,
riots, acts of terrorism, wars, civil disturbances, sabotage, cyber attacks,
accidents, strikes or other labor disputes, unforeseen material shortages or
supplier failures, compliance with any government action or any other event or
circumstance of the like of different character to the foregoing beyond the
reasonable control and without the fault or negligence of a Party.

1.40 “General Development Activities” means all Development Activities other
than Territory Development Activities.

1.41 “Good Clinical Practices” or “GCP” means all applicable Good Clinical
Practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses and reporting of clinical trials, including, as applicable,
(i) those standards required by the CFDA, (ii) as set forth in the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use (“ICH”) Harmonised Tripartite Guideline for Good
Clinical Practice (CPMP/ICH/135/95) and any other guidelines for good clinical
practice for trials on medicinal products in the Territory, (iii) the
Declaration of Helsinki (2004) as last amended at the 52nd World Medical
Association in October 2000 and any further amendments or clarifications
thereto, (iv) U.S. Code of Federal Regulations Title 21, Parts 50 (Protection of
Human Subjects), 56 (Institutional Review Boards) and 312 (Investigational New
Drug Application), as may be amended from time to time, and (v) the equivalent
Applicable Laws in any relevant country, each as may be amended and applicable
from time to time and in each case, that provide for, among other things,
assurance that the clinical data and reported results are credible and accurate
and protect the rights, integrity, and confidentiality of trial subjects.

 

6



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.42 “Good Laboratory Practices” or “GLP” means all applicable Good Laboratory
Practice standards, including, as applicable, (i) those standards required by
the CFDA, (ii) as set forth in the then-current good laboratory practice
standards promulgated or endorsed by the FDA as defined in 21 C.F.R. Part 58,
and (iii) the equivalent Applicable Laws in any relevant country, each as may be
amended and applicable from time to time.

1.43 “Good Manufacturing Practices” or “GMP” means all applicable Good
Manufacturing Practices including, as applicable, (i) those standards required
by the CFDA, (ii) the principles detailed in the U.S. Current Good Manufacturing
Practices, 21 C.F.R. Sections 210, 211, 601 and 610, (iii) the principles
detailed in the ICH Q7 guidelines, and (iv) the equivalent Applicable Laws in
any relevant country, each as may be amended and applicable from time to time.

1.44 “Government Official” means (a) any elected or appointed government
official (e.g., a member of a ministry of health), (b) any employee or person
acting for or on behalf of a government official, agency, or enterprise
performing a governmental function, (c) any political party, candidate for
public office, officer, employee, or person acting for or on behalf of a
political party or candidate for public office, and (d) any employee or person
acting for or on behalf of a public international organization (e.g., the United
Nations). For clarity, healthcare providers employed by government-owned
hospitals shall be considered Government Officials.

1.45 “Governmental Authority” means any multinational, federal, state, local,
municipal or other governmental authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal), in each case,
having jurisdiction over the applicable subject matter.

1.46 “High Triglyceride” or “HTG” means the treatment of adult patients with
high triglycerides (TG >200 but <500 mg/dL) [***].

1.47 “Imported Drug License” or “IDL” means a drug marketing permit issued by
CFDA to designate the approval to market imported drug product in China.

1.48 “Indirect Taxes” means VAT, sales taxes, consumption taxes and other
similar taxes required by law to be disclosed on the invoice.

1.49 “Invented” means the acts of (an) inventor(s), as determined in accordance
with Applicable Laws relating to inventorship set forth in the patent Applicable
Laws of the United States (Title 35, United States Code), in discovering,
conceiving and completing an Invention.

1.50 “Invention” means any writing, invention, discovery, improvement,
technology or other Know-How (in each case, whether patented or not) that is not
existing as of the Effective Date and is Invented in the performance of this
Agreement during the Term and necessary for the Development and
Commercialization of the Product in the Field in the Territory.

 

7



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.51 “Joint Development Committee” or “JDC” means the joint steering committee
formed by the Parties as described in Section 3.1.

1.52 “Joint Invention” means an Invention that is Invented jointly by an
employee of, or Person under an obligation of assignment to, each of Amarin and
Licensee or their respective Affiliates.

1.53 “Know-How” means all present and future information, whether or not in
written form, whether or not in the public domain and shall include biological,
chemical, pharmacological, toxicological, medical or clinical, analytical,
quality, manufacturing, research, or sales and marketing information, including
processes, methods, procedures, techniques, strategies, plans, programs and
data.

1.54 “Licensee Invention” means an Invention that is Invented, solely or jointly
with a Third Party, by an employee of Licensee or its Affiliates or a Person
under an obligation of assignment to Licensee or its Affiliates.

1.55 “Licensee Know-How” means all Know-How that is (i) (a) Controlled by
Licensee (or its Affiliates) as of the Effective Date or comes under the Control
of Licensee (or its Affiliates) during the Term (other than as a result of the
licenses granted by Amarin to Licensee under this Agreement) and
(b) incorporated by Licensee in any Product prior to any termination or
expiration of this Agreement (provided, however, that such Know-How is necessary
or reasonably useful for the Development, Manufacture or Commercialization of
any Product) or (ii) a Licensee Invention.

1.56 “Licensee Patent” means any Patent that (a) is Controlled by Licensee (or
its Affiliates) as of the Effective Date or comes under the Control of Licensee
(or its Affiliates) during the Term (other than as a result of the licenses
granted by Amarin to Licensee under this Agreement) and (b) that claims any
Licensee Know-How.

1.57 “Licensee Technology” means the Licensee Know-How and the Licensee Patents.

1.58 “Manufacture” or “Manufacturing” means all activities related to the
manufacturing of the Bulk Product, the Finished Product, Drug Substance, or any
ingredient thereof, including manufacturing for clinical use or commercial sale,
in-process and Bulk Product, Finished Product or Drug Substance testing, quality
assurance and quality control required for release of the Bulk Product and the
Finished Product in the Field in the U.S., handling and storage of Bulk Product,
Finished Product or Drug Substance and ongoing stability tests and regulatory
activities related to any of the foregoing; provided, however, that for purposes
of clarity “Manufacture” shall exclude (i) Packaging and Labeling (whether in
commercial or clinical packaging presentation), and (ii) Territory-Specific
Analytical Release Testing.

 

8



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.59 “Medical Science Liaison” means an individual who is employed by or on
behalf of Licensee or its Affiliates and who provides educational services and
other educational efforts directed towards the medical and/or scientific
community.

1.60 “Net Sales” means [***]

 

  (a) [***]

 

  (b) [***]

 

  (c) [***]

 

  (d) [***]

 

  (e) [***]

 

  (f) [***]

 

  (g) [***]

[***]

[***]

1.61 “Out-of-Pocket Costs” means costs and expenses paid to Third Parties (or
payable to Third Parties and accrued in accordance with the Accounting
Standards), other than Affiliates or employees, by either Party.

1.62 “Patents” means patents and patent applications and all substitutions,
divisions, continuations, continuations-in-part, any patent issued with respect
to any such patent applications, any reissue, reexamination, utility models or
designs, renewal or extension (including any supplementary protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all counterparts
thereof in any country.

1.63 “Patent Term Extension” means any term extensions, supplementary protection
certificates and equivalents thereof offering Patent protection beyond the
initial term with respect to any issued Patents.

1.64 “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

9



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.65 “Phase IV Clinical Trials” means certain post-marketing studies to
delineate additional information about a pharmaceutical product’s risks,
benefits, and optimal use, commenced after receipt of regulatory approval for a
product in the indication for which such trial is being conducted.

1.66 “PRC” or “China” means the People’s Republic of China (for the purpose of
this Agreement, excluding Hong Kong, Macau and Taiwan).

1.67 “Pre-Marketing” means marketing activities undertaken prior to and in
preparation for the launch of the Product in the Territory. Pre-Marketing shall
include market research, key opinion leader development, advisory boards,
medical education, disease-related public relations, health care economic
studies, sales force training and other pre-launch activities prior to the First
Commercial Sale of the Product in the Territory.

1.68 “Product” means (a) icosapent ethyl capsules or (b) any other preparations
Controlled by Amarin containing icosapent ethyl or ethyl eicosapentaenoic acid
as the only active pharmaceutical ingredient and only Active Moiety, in each
case of clauses (a) and (b), as approved by the competent Governmental Authority
for sale in the United States and sold under either the Vascepa® trademark or
another trademark Controlled by Amarin, or outside the United States and outside
the Territory by or under license from Amarin, or as permitted under this
Agreement to be approved and sold in the Field in the Territory. [***]

1.69 “Product Approval” means the approval of a Governmental Authority necessary
for the marketing and sale of the Product in a given country or regulatory
jurisdiction, which may include the approval of an IDL, but which shall exclude
any pricing or reimbursement approvals.

1.70 “Product Complaint” means any written, verbal or electronic expression of
dissatisfaction regarding any Product sold by or on behalf of Licensee (or any
of its Affiliates or wholesalers) in the Territory, including reports of actual
or suspected product tampering, contamination, mislabeling or inclusion of
improper ingredients.

1.71 “Product Specifications” means those Manufacturing, performance,
quality-control, and Packaging and Labeling specifications for the Finished
Product or Bulk Product, as applicable, in the Territory set forth in a schedule
to the Quality Agreement, as such specifications may be amended from time to
time pursuant to the terms of this Agreement and the Quality Agreement.

1.72 “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
the Product labels and package inserts) for marketing, advertising and promoting
of the Product in the Field in the Territory, for use (i) by a Sales
Representative, Medical Science Liaison, or other authorized employee or agent
of Licensee, (ii) by a wholesaler, or (iii) in advertisements, web sites or
direct mail pieces.

 

10



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.73 “Quality Agreement” means each of the quality agreements between Licensee
and Amarin relating to the Product for clinical and Commercial uses.

1.74 “Regulatory Approvals” means all approvals or licenses necessary for the
manufacture, marketing, importation, storage and sale of the Product or a
product for one or more indications in a country or regulatory jurisdiction,
which may include satisfaction of all applicable regulatory and notification
requirements, but which shall exclude any pricing or reimbursement approvals.

1.75 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, governmental pricing or reimbursement approval of a Product in
such country or regulatory jurisdiction, including, in the Territory, the CFDA.

1.76 “Regulatory Costs” means the costs and expenses incurred by Licensee or its
Affiliates attributable to, or reasonably allocable to, the preparation,
obtaining or maintaining of Regulatory Materials and Regulatory Approvals for
the Product (other than Manufacturing-related Regulatory Approvals), including
any filing fees and such costs and expenses incurred by Amarin or its Affiliates
to the extent requested by Licensee or required by this Agreement. “Regulatory
Costs” shall include (i) Out-of-Pocket Costs and (ii) internal costs (e.g.,
staff or administrative) that are specifically attributable to the preparation
of Regulatory Materials, and obtaining or maintenance of Regulatory Approvals,
for the Product in the Field in the Territory.

1.77 “Regulatory Data” means any and all research data, pharmacology data,
chemistry, manufacturing and control data, preclinical data, clinical data and
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with regulatory filings for the Product (including
any applicable Drug Master Files (“DMFs”), Chemistry, Manufacturing and Control
(“CMC”) data, or similar documentation).

1.78 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
obtain marketing authorization, market, sell or otherwise Commercialize the
Product in a particular country or regulatory jurisdiction. Regulatory Materials
include CTAs, Import Drug Licenses (“IDLs”), presentations, responses, and
applications for other Product Approvals.

1.79 “Royalty Term” means, on a Product-by-Product basis in the Territory, the
period of time beginning on the First Commercial Sale of such Product and ending
upon the later of: (i) the date on which such Product (including, the use, sale,
offer for sale, importation, development or manufacturing thereof) is no longer
Covered by a Valid Claim, or (ii) the twelfth (12th) anniversary of the First
Commercial Sale of such Product in the PRC.

 

11



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.80 “Sales Representative” means an individual employed by Licensee who
(a) engages in detailing and other activities as a commercial pharmaceutical
sales representative that are in compliance with Applicable Laws, and who is
trained with respect to the Product, including the Product labeling and the
legal use of such labeling, to engage in such activities with respect to the
Product in the Field in the Territory, and (b) has not been threatened with or
excluded or debarred by any Regulatory Authority.

1.81 “Sublicense Income” means any and all fees, or payments, of any kind or
nature received by Licensee in consideration for, on account of, or in
connection with, granting a Third Party (other than a contract sales
organization) a sublicense under the Amarin Technology, including license fees
(including upfront) and milestone payments (including development- or
commercialization-related); provided, that, for clarity, Sublicense Income shall
not include any payments made to Licensee solely on account of sales of the
Product associated with such sublicense, which sales shall be considered Net
Sales and subject to the Royalty Payments hereunder (for clarity, such excluded
sales are solely for Royalty Payments purposes and any payments received by
Licensee in connection with a Sublicensee achieving a commercialization/annual
Net Sales type milestone shall be considered Sublicense Income).

1.82 “Territory” means the PRC, Hong Kong, Macau and Taiwan.

1.83 “Territory Development Activities” means those Development Activities
consistent with the Development Plan that are (i) necessary solely for obtaining
or maintaining Regulatory Approval for the Product in the Field in the Territory
and (ii) post-Regulatory Approval-filing date Development Activities for the
Product in the Field in the Territory. Notwithstanding the foregoing, in the
event that Licensee requests that Amarin perform certain Development Activities,
within the Territory, which are not necessary solely for obtaining Regulatory
Approval in the Territory, and Amarin agrees at its sole discretion to perform
such activities within the Territory, then such activities as are conducted in
the Territory shall be deemed Territory Development Activities.

1.84 “Territory-Specific Analytical Release Testing” means all activities
associated with carrying out the analytical testing and release of the Product
which is necessary for delivery of the Product for Development or sale in the
Field in the Territory, but which is not necessary for delivery of the Product
for Development or sale in the Field in the U.S. Such activities shall include:
transferring test methods, developing and validating new analytical tests
required in the Territory, amending the release specifications to be in
compliance with local Applicable Laws in the Territory, conducting the release
testing of the Product and final release of the Product (including raw
materials, intermediates, drug substance, and drug product). [***]

1.85 “Third Party” means any Person other than Amarin or Licensee or their
respective Affiliates.

1.86 “U.S.” means the United States of America and its possessions and
territories.

 

12



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.87 “Valid Claim” means a claim of an Amarin Patent, a Licensee Patent or a
Joint Patent that (i) has not been rejected, revoked or held to be invalid or
unenforceable by a court or other authority of competent jurisdiction, from
which decision no appeal can be further taken or (ii) has not been finally
abandoned, disclaimed or admitted to be invalid or unenforceable through reissue
or disclaimer.

1.88 “Very High Triglyceride” or “VHTG” means the treatment of adult patients
with very high triglycerides (TG >500 mg/dL) [***]

1.89 Interpretation. Except where expressly stated otherwise in this Agreement,
the following rules of interpretation apply to this Agreement: (i) “include”,
“includes” and “including” are not limiting; (ii) “hereof”, “hereto”, “herein”
and “hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(iii) “knowledge” of a Party means the actual knowledge of any officer of such
Party involved in the negotiation of this Agreement, without the obligation to
perform due inquiry; (iv) words of one gender include the other gender;
(v) words using the singular or plural number also include the plural or
singular number, respectively; (vi) references to a contract or other agreement
mean such contract or other agreement as from time to time amended, modified or
supplemented; (vii) references to a Person are also to its permitted successors
and assigns; (viii) references to an “Article”, “Section”, “Exhibit” or
“Schedule” refer to an Article or Section of, or an Exhibit or Schedule to, this
Agreement, unless expressly stated otherwise; and (ix) references to a law
include any amendment or modification to such law and any rules and regulations
issued thereunder, whether such amendment or modification is made, or issuance
of such rules and regulations occurs, before or after the Effective Date.

1.90 Additional Definitions. The following terms have the meanings set forth in
the corresponding Sections of this Agreement:

 

Term

   Section

“Abandoned Patents”

   9.3.3(b)

“Abandoned Joint Inventions”

   9.3.3(b)

“Agreement”

   Preamble

“Amarin”

   Preamble

“Amarin Ireland”

   Preamble

“Amarin Pharma”

   Preamble

“Bankrupt Party”

   14.5

“Breaching Party”

   13.2

“CMC”

   1.77

“Combination Product”

   1.68

“Commercialization Budget”

   6.2.3(f)

“Commercialization Data”

   6.11

“Commercialization Plan”

   6.2.1

“Committee”

   3.3

“Compliance Audit”

   6.6

 

13



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Term

   Section

“Confidential Disclosure Agreement”

   12.1

“Confidential Information”

   12.1

“Controlling Party”

   9.4.1(a)

“Defect” or “Defective”

   7.9.2(a)

“Development Budget”

   4.3.1(c)

“Development Data”

   4.6

“Development Plan”

   4.3.1

“Disbanding Notice”

   3.5

“Disclosing Party”

   12.1

“DMFs”

   1.77

“Effective Date”

   Preamble

“Executive Officer”

   15.2

“Financial Audit”

   8.10

“Forecast”

   7.6.1

“Forecast Date”

   7.6.1

“Global Branding Strategy”

   6.10

“ICH”

   1.41

“IDL”

   1.47

“Improvement Plan”

   6.5.5

“Indemnitee”

   11.3

“Infringement Claim”

   9.4.1

“Initial Commercialization Plan”

   6.2.1

“Initial Forecast Date”

   7.6.1

“Joint Commercialization Committee” or “JCC”

   3.2.1

“Joint Patents”

   9.1.1

“Latent Defects”

   7.9.2(b)

“Licensee”

   Preamble

“Licensee Trade Dress”

   6.9.1

“Licensee Trademark”

   6.9.1

“Long Range Forecast”

   7.6.2

“Losses”

   11.1

“Manufacturing Certificate of Analysis and Compliance”

   7.9.2(a)

“Milestone Notification Notice”

   8.2

[***]

   [***]

“Notice of Non-Conformance”

   7.9.2(a)

“OOS”

   7.9.3

“Packaging and Labeling”

   7.5

“Party” or “Parties”

   Preamble

“Patent Challenge”

   9.7

“PRC”

   1.66

“Product Trade Dress”

   6.9.1

 

14



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Term

   Section

“Product Trademark”

   6.9.1

“Provisions”

   6.5.4

“Purchase Order”

   7.6.3

“Purchase Order Acceptance Date”

   7.6.4

“Receiving Party”

   12.1

“Recovery”

   9.4.2(c)(iv)

“Redacted Agreement”

   12.5.2

“Representatives”

   6.5.3

“Required Notice Date”

   16.5

“Royalty Payments”

   8.3.1

“Royalty Rates”

   8.3.1

[***]

   [***]

“Sublicense Income Payment”

   8.3.2

“Sublicensee”

   2.1.3

“Supply Price”

   7.7.1

“Term”

   13.1

“Third Party Claim”

   11.1

“Upfront Payment”

   8.1

“VAT”

   8.5.1

ARTICLE 2

LICENSES

2.1 Grant to Licensee.

2.1.1 General Grant to Licensee. Subject to the terms and conditions of this
Agreement, Amarin hereby grants to Licensee during the Term an exclusive (even
as to Amarin and its Affiliates), payment-bearing license with the right to
sublicense solely in accordance with Section 2.1.3, under and with respect to
the Amarin Technology, to (i) Develop the Product for Commercialization in the
Field in the Territory and (ii) Commercialize the Product in the Field in the
Territory.

2.1.2 Additional Grant to Licensee. Subject to the terms and conditions of this
Agreement, including in particular Section 6.9, Amarin hereby grants to Licensee
during the Term an exclusive (even as to Amarin and its Affiliates) license with
the right to sublicense solely in accordance Section 2.1.3, to use the Product
Trademark and Product Trade Dress solely to the extent necessary to
(i) Commercialize the Product in the Field in the Territory and (ii) Package and
Label the Product for Development or Commercialization in the Field in the
Territory.

2.1.3 Licensee’s Right to Sublicense. Licensee shall have the right to
sublicense those rights granted to it under Sections 2.1.1 and 2.1.2 to
(i) Affiliates, subject to Licensee’s prior written notice to Amarin of the
identity of such Affiliate and the purpose of such

 

15



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

sublicense, and (ii) Third Parties, subject to first obtaining Amarin’s prior
written consent (each of (i) and (ii), a “Sublicensee”); provided, however, that
Licensee shall remain responsible for the performance by any of its Sublicensees
and shall cause its Sublicensees to comply with the provisions of this Agreement
in connection with such performance. Without limiting the foregoing, Licensee
shall ensure that each of its Sublicensees accepts in writing all applicable
terms and conditions of this Agreement, [***] and shall terminate all relevant
agreements with any such Sublicensee in the case of any breach of such terms and
conditions by such Sublicensee. Each Sublicensee shall also be prohibited from
further sublicensing. For the avoidance of doubt, (a) Licensee will remain
directly responsible for all amounts owed to Amarin under this Agreement, and
(b) each Sublicensee is subject to the negative covenants set forth in Section
2.5.1. Licensee hereby expressly waives any requirement that Amarin exhaust any
right, power or remedy, or proceed against a subcontractor, for any obligation
or performance hereunder prior to proceeding directly against Licensee.

2.1.4 Performance by Affiliates and Subcontractors. Licensee shall have the
right to perform some or all of its obligations under this Agreement through
Affiliates and/or Third Party subcontractors in the Territory; provided,
however, that Licensee shall cause its Affiliates and subcontractors to accept
the terms and conditions of this Agreement in connection with such performance.

2.2 Grant to Amarin.

2.2.1 General Grant to Amarin. Subject to the terms and conditions of this
Agreement, Licensee hereby grants to Amarin during the Term a non-exclusive,
royalty-free license or sublicense, as applicable, with the right to sublicense,
under and with respect to the Licensee Technology, to Develop, Manufacture or
Commercialize the Product outside the Territory and, subject to Section     , in
the Territory.

2.2.2 Additional Grant to Amarin. Subject to the terms and conditions of this
Agreement, Licensee hereby grants to Amarin a non-exclusive, paid-up,
irrevocable, perpetual, worldwide license or sublicense, as applicable, with the
right to sublicense, under and with respect to the Licensee Technology, to
develop (including obtaining and maintaining regulatory approval), make, use,
import, export, offer for sale and sell pharmaceutical products containing Drug
Substance (other than the Product in the Field in the Territory) for sale
anywhere in the world.

2.2.3 Grants after Expiration or Termination. Subject to the terms and
conditions of this Agreement, Licensee hereby grants to Amarin from and after
the expiration or termination of this Agreement (on a Product-by-Product basis)
by Amarin pursuant to Section 13.2 or 13.3 or by Licensee pursuant to Section
13.4, a non-exclusive, paid-up, irrevocable, perpetual, license or sublicense,
as applicable, with the right to sublicense, under and with respect to the
Licensee Technology, to Develop, Manufacture or Commercialize such Product
outside the Field (whether inside or outside the Territory) or in the Field
(whether inside or outside the Territory) and to develop (including obtaining
and maintaining regulatory approval), make, use, import, export, offer for sale
and sell pharmaceutical products containing the Drug Substance for sale anywhere
in the world.

 

16



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

2.3 Additional Licensing Provisions.

2.3.1 Negative Covenant. Each Party covenants that it will not use or practice
any of the other Party’s Patent rights or other intellectual property rights
licensed (or sublicensed, as applicable) to it under this ARTICLE 2 except for
the purposes expressly permitted in the applicable license grant.

2.3.2 No Implied Licenses; Retained Rights. Except as explicitly set forth in
this Agreement, neither Party grants any license, express or implied, under its
intellectual property rights to the other Party, whether by implication,
estoppel or otherwise.

2.4 [***]

2.5 Restrictive Covenants.

2.5.1 [***]

 

  (a) [***]

 

  (b) [***]

2.5.2 [***]

2.5.3 Jurisdictional Compliance. It is the desire and intent of the Parties that
the restrictive covenants contained in this Section 2.5 be enforced to the
fullest extent permissible under the Applicable Laws and public policies applied
in each jurisdiction in which enforcement is sought. Amarin and Licensee believe
that the restrictive covenants in this Section 2.5 are valid and enforceable.
However, if any restrictive covenant should for any reason become or be declared
by a competent court or competition authority to be invalid or unenforceable in
any jurisdiction, such restrictive covenant shall be deemed to have been amended
to the extent necessary in order that such provision be valid and enforceable,
such amendment shall apply only with respect to the operation of such provision
of this Section 2.5 in the particular jurisdiction in which such declaration is
made.

 

17



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 3

GOVERNANCE

3.1 Joint Development Committee.

3.1.1 Establishment and Responsibilities. The Parties shall establish the JDC
within [***] after the Effective Date. The JDC shall perform the following
functions:

(a) Review, coordinate, discuss and approve the overall strategy for Developing
the Product in the Field in the Territory, including reviewing, coordinating,
discussing and approving the overall strategy for seeking Regulatory Approvals
for the Product in the Field in the Territory and approving the Development Plan
and each annual update and any material amendments thereto;

(b) Review, coordinate, discuss and approve the design of the clinical trial
protocols and endpoints and oversee the conduct of all clinical trials required
as set forth in the Development Plan as well as discuss any Territory
Development Activities to be conducted with respect to the Product in the Field;

(c) Review any matters related to obtaining and maintaining Regulatory Approvals
for the Product in the Field in the Territory, including being informed of the
development and contents of all submissions to Regulatory Authorities in the
Territory for Regulatory Approvals and all necessary filing and registration
activities related thereto;

(d) Review, coordinate, discuss and approve any Phase IV Clinical Trials in the
Territory, investigator-sponsored studies in the Territory, and any other
clinical studies to be conducted in the Territory that are not described in the
Development Plan;

(e) Facilitate the exchange of information between the Parties under this
Agreement regarding the strategy for implementing the Development Activities in
the Territory, including sharing Development Data created pursuant to this
Agreement and establishing procedures for the efficient sharing of information
and materials necessary or useful for the Development of the Product in the
Field in the Territory;

(f) Review and oversee issues regarding supply of Product for clinical trials
and Phase IV Clinical Trials in the Territory under the Development Plan and for
anticipated commercial needs;

(g) Review and oversee issues regarding pharmacovigilance and safety both inside
and outside the Territory; and

(h) Have such other responsibilities as may be assigned to the JDC pursuant to
this Agreement or as may be mutually agreed upon by the Parties in writing from
time to time.

3.1.2 Membership. The JDC shall consist of an equal number of representatives
from each Party, with at least three (3) representatives appointed by each
Party. A Party may change any of its representatives on the JDC at any time with
a new person (with appropriate expertise to replace the outgoing member) by
giving written notice to the other Party; provided, however, that, without
limiting the generality of the foregoing, a key objective with respect to
membership in the JDC shall be preserving continuity. The JDC shall be
co-chaired by a representative of each of Licensee and Amarin. One member of the
JDC shall serve as secretary of the JDC at each JDC meeting, and the secretary
shall alternate from meeting to meeting

 

18



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

between a Licensee JDC member and an Amarin JDC member. The chairpersons shall
be responsible for (i) calling meetings, (ii) preparing and issuing minutes of
each such meeting within [***] thereafter, and (iii) preparing and circulating
an agenda for the upcoming meeting; provided, that the chairpersons shall
consider including any agenda items proposed by either Party no less than [***]
prior to the next scheduled JDC meeting.

3.1.3 Meetings. The JDC shall hold at least [***] until pre-launch Territory
Development Activities for the Product in the Field in the Territory are
completed, and thereafter, if the Parties mutually so decide, [***]; provided,
that the JDC shall meet more or less frequently as Licensee and Amarin mutually
agree upon as appropriate. Meetings of the JDC shall be effective only if at
least one (1) representative of each Party is present or participating. The JDC
may meet either (i) in person at either Party’s facilities (alternating between
the facilities of Licensee and Amarin) or at such locations as the Parties may
otherwise agree or (ii) by audio or video teleconference; provided, that no less
than [***] of the JDC during each [***] shall be conducted in person to the
extent permissible under Applicable Laws. Other representatives of each Party
involved with the Product may attend meetings as non-voting participants,
subject to the confidentiality provisions set forth in ARTICLE 12. Additional
meetings of the JDC may also be held with the consent of each Party, as required
to resolve disputes, disagreements or deadlocks in the other Committees or as
otherwise required under this Agreement, and neither Party shall unreasonably
withhold its consent to hold such additional meetings.

3.1.4 Decision-Making. The JDC may make decisions with respect to any subject
matter that is subject to the JDC’s decision-making authority and functions as
set forth in Section 3.1. All decisions of the JDC shall be made by unanimous
vote or written consent, with Licensee and Amarin each having, collectively,
among its respective members, one (1) vote in all decisions. The JDC shall use
Commercially Reasonable Efforts to resolve the matters within its roles and
functions or otherwise referred to it. If the JDC cannot reach consensus on a
given matter, then decision-making authority shall be allocated: (i) to [***] to
the extent the disagreement relates to Territory Development Activities
(provided, however, that, to the extent [***] reasonably determines that a given
decision of [***] with respect to the Territory Development Activities could
materially and adversely affect Development and Commercialization of the Product
in the Field outside the Territory, then [***] shall, upon a prior written
notification to [***] of the grounds for its decision in reasonable detail, have
the final decision making authority with respect to such matter); and (ii) [***]
with respect to any matter other than a Territory Development Activity-related
matter.

3.2 Joint Commercialization Committee.

3.2.1 Establishment and Responsibilities. At an appropriate and agreed time
following the Effective Date, (but no later than [***]prior to anticipated
filing for Regulatory Approval in the Territory), the Parties shall establish a
joint commercial committee (the “Joint Commercialization Committee” or “JCC”) to
oversee Commercialization of the Product in the Territory, including reviewing
and approving the Commercialization Plan (and the Commercialization Budget
contained therein) and overseeing the implementation of such plan.

 

19



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

3.2.2 Membership. The JCC shall consist of up to six (6) members (or such other
number as may be agreed by the Parties in writing), three (3) of whom shall be
representatives designated by Licensee, and three (3) of whom shall be
representatives designated by Amarin. Each of Licensee and Amarin may replace
any or all of its representatives on the JCC at any time upon written notice to
the other Party. Such representatives shall include individuals who have
commercial experience and expertise in pharmaceutical drug pre-launch, launch
and other commercialization activities. A Party may designate a substitute to
temporarily attend and perform the functions of such Party’s designee at any
meeting of the JCC. The JCC shall be co-chaired by a representative of each of
Licensee and Amarin. One Licensee member of the JCC shall serve as secretary of
the JCC at each JCC meeting.

3.2.3 Meetings. Following formation, the JCC shall meet at least once every
[***], and in any case more or less frequently as Licensee and Amarin deem
appropriate or as reasonably requested by either such Party, on such dates and
at such places and times as the Parties shall agree. The JCC may meet either
(i) in person alternating between the offices of Licensee and Amarin, or such
other place as the Parties may agree or (ii) by audio or video teleconference.
The members of the JCC also may convene or be polled or consulted from time to
time by means of telecommunications, video conferences, electronic mail or
correspondence, as deemed necessary or appropriate. Licensee and Amarin each
may, on advance notice to the other Party, invite non-member employees of such
Party to attend meetings of the JCC.

3.2.4 Decision-Making. The JCC may make decisions with respect to any subject
matter that is subject to their decision-making authority and functions as set
forth in Section 3.2. All decisions of the JCC shall be made by unanimous vote
or written consent, with Licensee and Amarin each having collectively, among its
respective members, one (1) vote in all decisions. If the JCC cannot reach
consensus on a given matter, then decision-making authority shall be allocated
to [***]; provided, however, that, to the extent [***] reasonably determines
that a given decision of [***] could materially and adversely affect Development
and Commercialization of Product outside the Territory, then [***] shall, upon a
prior written notification to [***] of the grounds for its decision in
reasonable detail, have the final decision making authority with respect to such
matter.

3.3 Committees. From time to time, the Parties may establish and delegate duties
to other committees (each, a “Committee”) to oversee particular matters. Each
such Committee shall be constituted and shall operate as the Parties reasonably
and mutually determine as reflected in a written agreement between the Parties;
provided, that each Committee shall have equal representation from each Party.

3.4 Limits on Committee Authority. The JDC, JCC and any other Committee shall
have only the powers assigned expressly to it in this ARTICLE 3 and elsewhere in
this Agreement, and shall not have any power to amend, modify or waive
compliance with this Agreement. In furtherance thereof, each Party shall retain
the rights, powers and discretion granted to it under this Agreement and no such
rights, powers or discretion shall be delegated or vested in the JDC, JCC and
any other Committee unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing.
Without

 

20



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

limiting the generality of the foregoing, the JDC, JCC and any other Committee
shall have no decision-making authority with respect to any matters related to
(i) approving (or otherwise making decisions with respect to) matters related to
obtaining, maintaining or enforcing Patent protection for the Product in the
Field in the Territory (which matters shall be governed by ARTICLE 9), (ii) the
Development of the Product outside the Field or outside of the Territory,
(iii) the Commercialization of the Product outside the Field or outside of the
Territory or (iv) the Manufacture of the Product.

3.5 Disbanding the JDC and JCC. At any time during the Term, and for any reason,
Amarin shall have the right to disband the JDC and JCC (and any Committees
existing as of such time) upon written notice to Licensee, which notice shall be
effective immediately upon receipt (“Disbanding Notice”). Following the issuance
of a Disbanding Notice and subject to this Section 3.5, (i) the JDC and JCC (and
any Committees existing as of such time) shall immediately cease meeting and
(ii) all decisions, obligations, rights and responsibilities within the purview
of the JDC and JCC (and any Committees existing as of such time) shall
henceforth be handled directly between the Parties with each Party maintaining
its respective decision making authority in the event of any dispute. If, at any
time following the issuance of a Disbanding Notice, Amarin wishes to reestablish
the JDC and/or JCC, Amarin shall notify Licensee in writing and, thereafter, the
JDC and/or JCC, as applicable, shall be reestablished and function in accordance
with the provisions of this ARTICLE 3. For clarity, to the extent that the
Development and/or Commercialization of the Product in the Territory are not
adversely affected, the disbanding of the JDC and JCC (and any Committees
existing as of such time) by Amarin under this Section 3.5 shall have no impact
on the consideration provided for or due to Amarin under this Agreement.

3.6 Actions. In developing strategies, making decisions and exercising its
rights under this Agreement (including acting through its representatives on any
of the Committees), each Party shall act in good faith.

3.7 Exchange of Information. Licensee shall keep Amarin fully and promptly
informed as to its progress and activities in material aspects relating to the
Development and Commercialization of the Product in the Territory, including
with respect to regulatory matters and meetings with Regulatory Authorities, by
way of updates to appropriate Committees at their meetings or directly in
writing in English in the event that the Committees are disbanded and as
otherwise specified in this Agreement, or as reasonably requested from time to
time by Amarin. In connection therewith, Licensee shall provide Amarin with such
information regarding such progress and activities under the Development Plan or
the Commercialization Plan, or otherwise relating to the Product, as Amarin may
reasonably request from time to time.

3.8 Minutes of Committee Meetings. Definitive minutes of all Committee meetings
shall be finalized no later than [***] after each meeting. The minutes shall be
approved by each Party not later than the first order of business at the
immediately succeeding Committee meeting.

 

21



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

3.9 Expenses. Each Party shall be responsible for all of its own expenses
incurred in connection with participating in the JDC or JCC meetings or any of
the other Committee meetings.

ARTICLE 4

DEVELOPMENT

4.1 Overview.

4.1.1 Overview of Development. Subject to the terms and conditions of this
Agreement, Licensee shall conduct, in accordance with the Development Plan, the
Territory Development Activities, including bridging studies, clinical studies,
Phase IV Clinical Studies (and other post-Regulatory Approval studies). Licensee
shall perform the Territory Development Activities (with the necessary
assistance of Amarin to the extent such assistance is required by Applicable
Laws in the Territory) so as to (i) enable obtaining Regulatory Approval in the
Territory for Product in the Field and (ii) maximize the commercial potential
for Product in the Field in the Territory.

4.1.2 General Development Activities and Development Outside the Territory or
Outside the Field; Regulatory Approvals Outside the Territory or Outside the
Field. The Parties hereby agree and acknowledge that nothing contained herein
shall limit or otherwise restrict the ability of Amarin or its other licensees
or sublicensees, as applicable, to (i) perform the General Development
Activities as it sees fit and at its sole discretion, (ii) Develop the Product
for use or sale outside the Territory (whether or not in the Field) and
(iii) obtain or maintain Regulatory Approvals for the Product outside the
Territory (whether or not in the Field). Without limiting the generality of the
foregoing, the Development Plan shall not address (a) any General Development
Activities, (b) any activities which are necessary solely for obtaining or
maintaining Regulatory Approval for the Product in any country outside the
Territory or (c) obtaining or maintaining Regulatory Approvals for the Product
outside the Territory.

4.1.3 Manufacturing Related Activities. The Parties shall agree as to the
allocation of responsibility with respect to the performance of the
developmental aspects of Territory-Specific Analytical Release Testing;
provided, that, for clarity, Licensee shall be solely responsible for any costs
incurred by Licensee or Amarin in performing Territory-Specific Analytical
Release Testing.

4.1.4 Certain Additional Restrictions. Licensee agrees and acknowledges that it
and its Affiliates shall not conduct any Development of the Product except in
accordance with the Development Plan established pursuant to this Agreement.

 

22



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4.2 Objectives Under the Development Plan.

4.2.1 Development Activities.

(a) Licensee shall use Commercially Reasonable Efforts to carry out the
Territory Development Activities set forth in the Development Plan in accordance
with the time frames set forth therein and in a manner designed to achieve
successful Development and Regulatory Approval for the VHTG indication in the
Territory.

(b) Licensee shall use Commercially Reasonable Efforts to carry out the
Territory Development Activities set forth in the Development Plan in accordance
with the time frames set forth therein and in a manner designed to achieve
successful Development and Regulatory Approval for [***] in the Territory to the
extent that (a) the competent Governmental Authorities have approved the Product
in such indication for sale outside the Territory or (b) Amarin or its
Affiliates or any of their respective licensees are Developing the Product for
such indication outside the Territory.

4.2.2 Specific Development Diligence. [***], Licensee shall (i) assuming the
Regulatory Materials to be provided by Amarin hereunder are sufficient for
submitting a CTA in the PRC, submit a CTA in the PRC [***], (ii) subject to
Amarin’s timely supply of required quantities of clinical samples and placebo,
initiate clinical testing in the PRC within [***] after obtaining CTA approval
therefor, and (iii) file for IDL approval within [***] after finalizing clinical
testing in the PRC. [***] the Parties shall meet with key opinion leaders,
contract research organizations and other experts in such indication in order to
generate a Development Plan [***]

4.2.3 Compliance. Licensee shall conduct its Development Activities in
accordance with sound and ethical business and scientific practices, and in
compliance with all Applicable Laws, GCPs and GLPs. In addition, Licensee shall
not use in any capacity, in connection with its Development (or
Commercialization) of Product hereunder, any Person who has been debarred
pursuant to Section 306 of the FD&C Act (or similar Applicable Laws outside of
the U.S.), or who is the subject of a conviction described in such section, and
Licensee shall inform Amarin in writing immediately if it or any Person who is
performing services for Licensee hereunder is debarred or is the subject of a
conviction described in Section 306 (or similar Applicable Laws outside of the
U.S.), or if any action, suit, claim, investigation or legal administrative
proceeding is pending or, to Licensee’s knowledge, is threatened, relating to
the debarment of Licensee or any Person used in any capacity by Licensee in
connection with its Development (or Commercialization) of Product hereunder.

4.3 Development Plan and Development Budget.

4.3.1 General. In connection with the Development of the Product for use in the
Field in the Territory, Licensee shall conduct Territory Development Activities,
if any, pursuant to a comprehensive development plan (the “Development Plan”).
The Development Plan shall set forth, among other things, the following:

(a) any preclinical studies, toxicology studies, pharmaco-economic studies, and
other clinical studies (including Phase IV Clinical Trials) necessary for
obtaining and maintaining Regulatory Approval in the Territory, in each case,
together with all protocols, endpoints and primary investigators conducting such
studies, with respect to the Product in the Field in the Territory, including:

(i) for the VHTG indication, a timeline for commencement and completion of
clinical trials;

 

23



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(ii) for each of the HTG and Cardiovascular Risk Reduction indications in the
Territory [***] and

(iii) [***]

(b) all regulatory plans and other elements of obtaining and maintaining
Regulatory Approvals in the Field in the Territory, including the plans and
timeline for preparing the necessary Regulatory Materials and for obtaining
Regulatory Approval in the Field in the Territory;

(c) a detailed annual budget for all Development Costs and Regulatory Costs for
the activities in the applicable Development Plan (the “Development Budget”);
and

(d) summary plans and timeline for Territory-Specific Analytical Release
Testing.

4.3.2 Initial Development Plan. The initial Development Plan for the Product is
set forth as Schedule 4.3.2. To the extent that future “national meetings” with
the Regulatory Authorities in the Territory provide guidance with respect to the
risk management plan or Territory Development Activities, the Parties shall
consider such guidance in updating and amending the Development Plan pursuant to
Section 4.3.3.

4.3.3 Updating and Amending Development Plan and Development Budget; Additional
Development Activities. [***] during the Term, the JDC shall review, update and
approve amendments to the Development Plan (including the Development Budget
contained therein) which shall cover the Territory Development Activities to be
conducted during the upcoming Calendar Year, and the JDC shall, on at least a
[***] basis, review and update, as appropriate, the then-current Development
Plan (including the Development Budget) to reflect any material changes,
reprioritizations of, or additions to the Development Plan. Notwithstanding the
foregoing, from time to time during the Term, either Party may submit to the JDC
any proposed expansion or other material amendment of the Development Plan to
cover additional Territory Development Activities (or otherwise amend the
Territory Development Activities) with respect to the Product for use in the
Field in the Territory for the JDC’s review and approval. Once approved by the
JDC, each amended Development Plan (including the Development Budget contained
therein) shall become effective and supersede the previous Development Plan and
Development Budget as of the date of such approval or at such other time as
decided by the JDC.

 

24



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4.4 Development Costs.

4.4.1 Territory Development Activities. Licensee shall be solely responsible for
one hundred percent (100%) of all Development Costs incurred by: (i) Licensee;
or (ii) to the extent approved by the JDC or included in a Development Plan and
Development Budget, Amarin (except to the extent as described in the next
sentence), with respect to any Territory Development Activities (including, for
clarity, any given Development Activities which are deemed Territory Development
Activities in accordance with Section 1.83). To the extent reasonably requested
by Licensee, Amarin shall provide assistance [***] in connection with the
preparation and filing of the CTA application for the VHTG indication. In
addition, in each Calendar Year, to the extent reasonably requested by Licensee,
Amarin shall provide [***] for the performance or implementation of Territory
Development Activities necessary for Regulatory Approval of the Product in the
Territory. However, any Out-of-Pocket Costs incurred by Amarin in performing or
implementing such assistance, or the internal costs for any assistance by Amarin
in excess of [***], shall be borne by Licensee, and Amarin shall invoice
Licensee for such Development Costs it incurs in connection with performing such
Territory Development Activities, which invoices Licensee shall pay within [***]
of receipt thereof. Notwithstanding the foregoing, Product and placebo required
for the purpose of performing one or more clinical trials (i.e., clinical trial
material) for the VHTG indication in the Territory will be provided by Amarin
[***] to Licensee [***] in the aggregate (and Product or placebo required in
excess of such number of subjects or for other Territory Development Activities
shall be supplied to Licensee at Licensee’s sole cost and expense in accordance
with Article 7). For clarity, Licensee shall be responsible for all freight,
shipping, handling, imported tax and duties, clinical packaging and labeling,
distribution and returns associated with any such Product.

4.4.2 Territory-Specific Analytical Release Testing. Licensee shall be solely
responsible for one hundred percent (100%) of all Development Costs incurred by
Licensee or Amarin (to the extent as described in the next sentence) with
respect to any Territory-Specific Analytical Release Testing. Amarin shall
invoice Licensee for Development Costs it incurs in connection with performing
Territory-Specific Analytical Release Testing, which invoices Licensee shall pay
within [***] of receipt thereof.

4.4.3 General Development Activities. Amarin shall be responsible for one
hundred percent (100%) of all Development Costs incurred by Amarin with respect
to any General Development Activities.

4.5 Records, Reports and Information.

4.5.1 General. Licensee shall, and shall cause each of its Affiliates and
permitted Third Party subcontractors to, maintain current and accurate records
of all work conducted by it under the Development Plan and all data and other
information resulting from such work (which records shall include, as
applicable, books, records, reports, research notes, charts, graphs, comments,
computations, analyses, recordings, photographs, computer programs and
documentation thereof (e.g., samples of materials and other graphic or written
data generated in connection with the Development Activities)). Such records
shall properly reflect all work done and results achieved in the performance of
the Development Activities in sufficient detail and in good scientific manner
appropriate for regulatory and patent purposes. Licensee shall

 

25



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

document all preclinical studies and clinical trials to be conducted pursuant to
the Development Plan in formal written study reports according to applicable
national and international (e.g., ICH, GCP and GLP) guidelines. Amarin shall be
given an adequate opportunity, in any event not less than [***], to comment on
and approve the drafts of reports resulting from Territory Development
Activities conducted under the Development Plan.

4.5.2 Status Updates. Licensee shall provide the JDC with reports detailing its
respective Territory Development Activities and the results thereof at least
[***] prior to any JDC meeting, but in any event, on at least a Calendar Quarter
basis. Without limiting the foregoing, Licensee shall promptly, but in any event
within [***] after receipt thereof, provide to Amarin copies of any material
documents or correspondence received from any Regulatory Authority related to
Territory Development Activities.

4.5.3 Access to Records. Amarin shall have the right to review all records under
the Development Plan maintained by Licensee at reasonable times, upon written
request.

4.6 Ownership and Transfer of Development Data. All data (including
pre-clinical, clinical, technical, chemical, safety, and scientific data and
information), know-how and other results generated by or resulting from or in
connection with the conduct of Development Activities, including relevant
laboratory notebook information, screening data, Regulatory Data and synthesis
schemes, including descriptions in any form, data and other information
(collectively, the “Development Data”), shall be owned solely and exclusively by
the Party generating such data which shall be Confidential Information of such
Party (and each Party shall require that all of its Affiliates and
subcontractors assign any of such Affiliates’ and subcontractors’ right, title
and interest in and to such Development Data to such Party). With respect to
Development Data generated by a Party hereunder, such Party shall promptly
provide the other Party with copies of reports and, if available, summaries
thereof, in each case as such reports and summaries become available to such
Party.

4.7 Right to Audit. Licensee shall ensure that Amarin’s authorized
representatives and any Regulatory Authorities, to the extent permitted by
Applicable Laws, may, during regular business hours and upon reasonable advance
written notice, (i) examine and inspect its facilities or, subject to any Third
Party confidentiality restrictions and other obligations, the facilities of any
subcontractor or any investigator site used by Licensee in the performance of
Development of the Product in the Field in the Territory hereunder, and
(ii) subject to Applicable Laws and any Third Party confidentiality restrictions
and other obligations, inspect all data, documentation and work product to the
extent reasonably available to Licensee relating to the activities performed by
it, the subcontractor or investigator site, including the medical records of any
patient participating in any clinical study, in each case generated pursuant to
the said Development. This right to inspect all data, documentation, and work
product relating to the Product in the Field in the Territory may be exercised
at any time during the Term upon reasonable notice, or such longer period as
shall be required by Applicable Laws. The audit rights described in this Section
4.7 are without limitation of other audit rights described elsewhere in this
Agreement.

 

26



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 5

REGULATORY

5.1 Regulatory Data and Regulatory Materials.

5.1.1 Regulatory Data Generated by Amarin and Licensee. Within [***] after the
Effective Date, Amarin and Licensee shall meet and agree upon the portion of
Regulatory Materials and Regulatory Data which is in Amarin’s possession and
that is necessary for Licensee to perform its obligations hereunder and Amarin
shall thereafter use reasonable efforts to supply Licensee with such Regulatory
Materials and Regulatory Data. During the Term, Amarin and Licensee shall each
promptly provide to the other copies of any further Regulatory Materials and
Regulatory Data that either may generate or otherwise acquire. For clarity,
Regulatory Materials and Regulatory Data generated or acquired by Amarin’s
sublicensees shall be included in such Regulatory Materials and Regulatory Data
to be provided by Amarin to Licensee to the extent that such materials are
accessible to and Controlled by Amarin.

5.1.2 Use of Data by Licensee. Licensee may only use the Regulatory Materials
and Regulatory Data, and any other Development Data, provided by Amarin
hereunder for the purposes of Developing and Commercializing the Product, and
obtaining and maintaining Regulatory Approval for the Product, in the Field in
the Territory pursuant to this Agreement. Amarin may use the Regulatory
Materials and Regulatory Data, and any other Development Data, provided by
Licensee hereunder for the purposes of Development and Commercialization of and
obtaining and maintaining Regulatory Approval of the Product (a) outside the
Territory (whether in the Field or outside Field) and (b) in accordance with
Section     , in the Territory.

5.1.3 Regulatory Materials. Each Party shall, as soon as reasonably practicable
after the same become available, provide the other Party with copies of the core
data sheet, approved local prescriber, and patient-directed, labeling that are
proposed or approved for the Commercialization and Development of the Product in
the Field in the Territory, with respect to Licensee, or outside the Field or
outside the Territory, with respect to Amarin.

5.2 Regulatory Filings and Regulatory Approvals.

5.2.1 General Responsibilities; Ownership of Regulatory Approvals. Subject to
Section 5.2.4, Licensee shall be responsible for the preparation of all
Regulatory Materials necessary or desirable for obtaining and maintaining the
Regulatory Approvals for the Product in the Field in the Territory (including in
connection with Patient Information Leaflets, labeling and packaging for the
Product in the Field in the Territory) and Licensee shall submit such Regulatory
Materials, as applicable, to the applicable Governmental Authorities in the
Territory. For clarity, to the extent allowed by Applicable Laws, all Regulatory
Approvals for the Product in the Field in the Territory (other than those
related solely to the Manufacture of the Bulk Product and Finished Product, if
any, which it is agreed shall be held and owned by Amarin) shall be held and
owned by Licensee in its name. In the event that the Applicable Law does not
allow Licensee to be the holder of certain Regulatory Approval for the Product
in the Territory,

 

27



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

such Regulatory Approval shall be held by Amarin in its name with the intent to
provide under this Agreement to Licensee the privileges of ownership of such
Regulatory Approvals and related Regulatory Materials. In furtherance of the
foregoing, (i) to the extent required by Applicable Laws or a Regulatory
Authority (which requirement shall be notified in writing by Licensee to
Amarin), at Amarin’s cost and expense, or (ii) at the reasonable request of
Licensee, at Licensee’s cost and expense, then Amarin or its designee shall
attend key meetings with the relevant Regulatory Authorities with respect to
obtaining or maintaining the Product Approvals for the Product in the Field in
the Territory; provided, that, to the extent the subject matter of such meeting
makes it appropriate given the allocation of responsibilities herein (e.g.,
Amarin’s responsibility for Manufacturing the Bulk Product or the Finished
Product), then Amarin or its designee may attend such meeting. Notwithstanding
the foregoing, if changes during the Term in the activities performed by
Licensee with respect to the Product, or in Applicable Laws, would permit any of
the Regulatory Approvals for the Product in the Field in the Territory to be
held by, and in the name of, Licensee, then Amarin shall transfer any such
Regulatory Approvals to Licensee.

5.2.2 Cost of Regulatory Activities. All Regulatory Costs incurred in connection
with the preparation by or on behalf of Licensee of Regulatory Materials for,
and obtaining of, Product Approvals in the Field in the Territory for Product
shall be borne solely by Licensee. Licensee shall be responsible for all
Regulatory Costs involved in the maintenance of all Regulatory Approvals for
Product in the Field in the Territory. Amarin shall invoice Licensee for
Regulatory Costs it incurs in connection with the preparation of Regulatory
Materials (including the performance of any Territory-Specific Analytical
Release Testing associated therewith) for, and obtaining of Product Approvals
in, the Field in the Territory for the Product to the extent that such
Regulatory Costs to be incurred by Amarin are incurred in accordance with the
Development Plan or have otherwise been approved by Licensee in writing, which
invoices Licensee shall pay within [***] of receipt thereof. [***]

5.2.3 Reporting and Review. Licensee shall keep Amarin reasonably and regularly
informed in connection with the preparation of all Regulatory Materials,
Regulatory Authority review of Regulatory Materials, and Regulatory Approvals,
in each case with respect to Product for sale in the Field in the Territory.
Licensee shall provide Amarin, within [***] to the extent material, and
otherwise within [***], with copies of all notices, questions, and requests for
information in tangible form which it receives from a Regulatory Authority with
respect to Product for sale in the Field; provided, however, that Licensee shall
have the right to redact any information to the extent not related to Product.

5.2.4 Consultation and Approval Prior to Regulatory Filings. The Parties shall
consult with each other on the strategy for pre-authorization activities (i.e.,
Regulatory Authority meetings and IDL filing) and post-authorization activities,
with respect to Regulatory Approvals for the Product in the Field in the
Territory prior to the filing. Without limitation of the foregoing, Licensee
shall provide Amarin with a copy of all proposed Regulatory Materials in English
for review and approval prior to filing, and Licensee shall incorporate any
reasonable comments received from Amarin to the extent Amarin provides comments
in a timely manner;

 

28



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

provided, however, that Amarin shall have final decision-making authority on the
content of all Regulatory Materials associated with the Product in the Field in
the Territory in the event that Amarin, in accordance with Section 3.1.4,
reasonably determines that such Regulatory Materials could materially and
adversely affect Development and Commercialization of the Product in the Field
outside the Territory; provided, further, that, if such Regulatory Materials are
required in order to obtain Regulatory Approval for the Product in the Field in
the Territory, then Licensee may submit such Regulatory Materials but shall
revise them to the extent possible to take into account Amarin’s comments.

5.3 Communications. The Parties shall cooperate in communicating with any
Regulatory Authority having jurisdiction regarding the Product in the Field
whether within the Territory or outside the Territory and Licensee shall
immediately notify Amarin in the event that Licensee (or any of its Affiliates,
Sublicensees, subcontractors, wholesalers or distributors) communicates, or
intends to communicate, either on its own initiative in accordance with this
Agreement or as a result of such a Regulatory Authority initiating contact with
such Person in connection therewith. Notwithstanding the foregoing, except as
may be required by Applicable Laws, Licensee (and its Affiliates, Sublicensees,
subcontractors, wholesalers and distributors) shall not, with respect to the
Product, communicate with (i) any Regulatory Authority having jurisdiction
outside the Territory regarding the Product or (ii) any Regulatory Authority
with respect to the Product for use outside the Field, in each case, unless
explicitly provided for in the Development Plan or requested or permitted in
writing to do so by Amarin, or unless so ordered by such Regulatory Authority,
in which case Licensee shall immediately notify Amarin of such order and shall,
to the extent permitted by Applicable Laws, not take any further actions or
communicate with such Regulatory Authority further until Amarin has provided
instruction as to how to proceed, which instruction shall be given reasonably in
advance of the deadline, if any. All communications with Regulatory Authorities
regarding the Product in the Field in the Territory shall be undertaken as
provided in this Agreement.

5.4 No Other Regulatory Filings. Except as otherwise expressly set forth in
ARTICLE 5, Licensee (and its Affiliates) shall not file any Regulatory Materials
or Regulatory Approvals for the Product or that are otherwise based on any
Amarin Technology or any Joint Patents.

5.5 Rights of Reference.

5.5.1 Licensee’s Rights. Amarin shall permit Licensee (and its Affiliates or
permitted Sublicensees) to access, and shall provide Licensee (and its
Affiliates or permitted Sublicensees) with sufficient rights to reference and
use, in association with exercising Licensee’s rights and performing its
obligations under this Agreement, Amarin’s Development Data, Regulatory
Materials and Regulatory Approvals outside the Territory that are associated
with the Product in the Field. Amarin shall transmit to the extent accessible to
and Controlled by Amarin all necessary and appropriate letters to applicable
Regulatory Authorities advising such applicable Regulatory Authorities of such
rights of reference and use.

 

29



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

5.5.2 Amarin’s Rights. Licensee shall permit Amarin (and its Affiliates or
permitted Sublicensees) to access, and shall provide Amarin (and its Affiliates
or permitted Sublicensees) with sufficient rights to reference and use, in
association with exercising its rights and performing its obligations under this
Agreement, Licensee’s Development Data, Regulatory Materials and Regulatory
Approvals in the Territory that are associated with the Product. Licensee shall
transmit to the extent accessible to and Controlled by Licensee all necessary
and appropriate letters to applicable Regulatory Authorities advising such
applicable Regulatory Authorities of such rights of reference and use.

5.6 Adverse Event Reporting, Safety Data Exchange and Medical Inquiries.

5.6.1 Pharmacovigilance. Subject to the terms of this Section 5.6.1, each Party
shall be responsible for its respective pharmacovigilance obligations under
Applicable Laws. Licensee, as the intended beneficiary under this Agreement of
the privileges of ownership of the Product Approvals in the Field in the
Territory, shall be responsible for the collection, review, assessment, tracking
and filing of information related to adverse events associated with the Product
in the Territory (whether or not Product Approval has been achieved), in each
case in accordance with Applicable Laws and this Agreement (and Licensee shall
ensure that, in the Development and Commercialization of the Product, it will
record, investigate, summarize, notify, report and review all adverse events in
accordance with Applicable Laws, including, for clarity, laws relating to
adverse event reporting in both the U.S. and the Territory). Amarin (or its
designee) shall be responsible for the collection, review, assessment, tracking
and filing of information related to adverse events associated with the Product
in the countries outside the Territory. The safety units from each of the
Parties shall meet and agree upon a written pharmacovigilance agreement for
exchanging adverse event and other safety information relating to the Product
prior to Licensee’s first clinical activity or prior to the first Regulatory
Approval in the Territory (whichever is first). Such written pharmacovigilance
agreement shall ensure that adverse event associated with the Product and other
safety information is exchanged according to a schedule that will permit each
Party (and its designees or, solely with respect to Amarin, its sublicensees) to
comply with Applicable Laws and regulatory requirements in their respective
markets.

5.6.2 Global Safety Database. Amarin shall be responsible for maintaining the
global safety database for Product. The written pharmacovigilance agreement
prescribed by Section 5.6.1 shall ensure that adverse event and other safety
information is exchanged according to a schedule that will permit Amarin (and
each of its designees and sublicensees, as applicable) to comply with Applicable
Laws and regulatory requirements in their respective markets. Amarin shall
provide Licensee with reasonable access to such global safety database without
any compensation to Amarin.

5.6.3 Medical Inquiries for the Product. Following the Effective Date, Licensee,
as the intended beneficiary under this Agreement of the privileges of ownership
of the Product Approvals in the Field in the Territory, shall be responsible for
handling all medical questions or inquiries in the Territory, including all
Product Complaints, with regard to any Product sold by or on behalf of Licensee
(or any of its Affiliates), in each case in accordance

 

30



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

with Applicable Laws and this Agreement. Amarin shall provide a copy of any
standardized responses to medical inquiries to Licensee for Licensee’s use with
respect to the Product in the Field in the Territory. Amarin shall immediately
forward any and all medical questions or inquiries which it receives with
respect to any Product sold by or on behalf of Licensee (or any of its
Affiliates) in the Territory to Licensee in accordance with all Applicable Laws
and Licensee shall immediately forward to Amarin any and all medical questions
or inquiries that it receives with respect to Product (i) not sold by or on
behalf of Licensee (or any of its Affiliates) in the Territory or (ii) outside
of the Territory, in each case in accordance with all Applicable Laws.
Notwithstanding the foregoing, Amarin shall be responsible for handling all
Product Complaints other than those related to the Development and
Commercialization of the Product in the Field in the Territory, and Licensee
shall refer all such Product Complaints to Amarin. Licensee shall be responsible
for handling all Product Complaints related to the Development and
Commercialization of the Product in the Field in the Territory, and Amarin shall
refer all such Product Complaints to Licensee.

5.7 Regulatory Authority Communications Received by a Party.

5.7.1 General. Each Party shall immediately inform the other Party of
notification of any action by, or notification or other information which it
receives (directly or indirectly) from, any Regulatory Authority whether inside
the Territory or outside the Territory which (i) raises any material concerns
regarding the safety or efficacy of the Product; (ii) indicates or suggests a
potential material liability of either Party to Third Parties in connection with
the Product; (iii) is reasonably likely to lead to a recall, market withdrawal
or market notification with respect to the Product whether inside the Territory
or outside the Territory; or (iv) relates to expedited and periodic reports of
adverse events with respect to the Product whether inside the Territory or
outside the Territory, or Product Complaints, and which may have an adverse
impact on Regulatory Approval or the continued Commercialization of the Product
whether inside the Territory or outside the Territory. Licensee shall be solely
responsible for responding to any such communications relating to the Product in
the Field in the Territory and the Parties shall reasonably cooperate with and
assist each other in complying with regulatory obligations, including by Amarin
providing to Licensee such information and documentation which is in Amarin’s
possession as may be necessary or reasonably helpful for Licensee to prepare a
response to an inquiry from a Regulatory Authority in the Territory with respect
to the Product in the Field. Each Party shall also promptly provide the other
Party with a copy of all correspondence received from a Regulatory Authority
whether inside the Territory or outside the Territory specifically regarding the
matters referred to above. Amarin (or its designee) shall be solely responsible
for any communications relating to the Product outside of the Territory or
outside the Field.

5.7.2 Disclosures. In addition to its obligations under this Agreement, each
Party shall disclose to the other Party (and in the case of Amarin, Amarin shall
have the right to subsequently disclose to its designees) the following
regulatory information:

(a) all material information pertaining to actions taken by Regulatory
Authorities, whether inside the Territory or outside the Territory, in
connection with the

 

31



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Product in the Field, including any notice, audit notice, notice of initiation
by Regulatory Authorities of investigations, inspections, detentions, seizures
or injunctions concerning the Product in the Field, notice of violation letter
(i.e., an untitled letter), warning letter, service of process or other inquiry;
provided, however, that a Party shall be entitled to redact those portions
thereof to the extent not related to the Product in the Field. Without limiting
the generality of the foregoing, each Party shall promptly, but in any event
within [***], inform the other Party of any inspections, proposed regulatory
actions, investigations or requests for information or a meeting by any
Regulatory Authority with respect to the Product in the Field whether inside the
Territory or outside the Territory; and

(b) all information pertaining to notices from Regulatory Authorities, whether
inside the Territory or outside the Territory, of non-compliance with Applicable
Laws in connection with the Product, including receipt of a warning letter or
other notice of alleged non-compliance from any Regulatory Authority relating to
the Product; provided, however, that a Party shall be entitled to redact those
portions thereof to the extent not related to the Product.

5.8 Recall, Withdrawal, or Market Notification of Product.

5.8.1 Notification and Determination. In the event that any Governmental
Authority threatens or initiates any action to remove the Product from the
market in the Field whether inside the Territory or outside the Territory (in
whole or in part), the Party receiving notice thereof shall notify the other
Party of such communication immediately, but in no event later than [***], after
receipt thereof. Notwithstanding the foregoing, in all cases Licensee, as the
intended beneficiary under this Agreement of the privileges of ownership of the
Product Approvals in the Field in the Territory, shall determine (and notify
Amarin with respect to such determination) whether to initiate any recall,
withdrawal or market notification of the Product in the Field in the Territory,
and Amarin, acting as the holder of the Product Approval, shall act on behalf of
Licensee in any recall, withdrawal and market notification of the Product.
Amarin shall determine whether to initiate any such recall, withdrawal or market
notification of the Product outside the Field in the Territory, or outside the
Territory, including the scope of such recall or withdrawal (e.g., a full or
partial recall, temporary or permanent recall, or “dear doctor” letter) or
market notification; provided, however, that, before Licensee or Amarin (as the
case may be) initiates a recall, withdrawal or market notification in the
Territory, the Parties shall promptly meet and discuss in good faith the reasons
therefor; provided, that such discussion shall not delay any action that is
required to be taken under Applicable Laws in relation to any recall, withdrawal
or market notification. In the event of any such recall, withdrawal or market
notification in the Territory, Licensee or Amarin (as the case may be) shall
determine the necessary actions to be taken, and shall implement such action,
with the other Party providing reasonable input (which the first Party shall in
good faith consider and incorporate into any recall, withdrawal or market
notification strategy) and reasonable assistance, to conduct such recall,
withdrawal or market notification. Without limiting the foregoing, Amarin shall
have the right to propose that a Product recall, withdrawal or market
notification should be initiated by Licensee in the Territory, and the Parties
shall jointly make the decision as to whether or not the

 

32



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

recall, withdrawal or market notification will be initiated; provided, however,
that, in the event Licensee does not agree to initiate such recall, withdrawal
or market notification, then Licensee shall indemnify Amarin under Section 11.2
with respect thereto. Licensee shall at all times utilize a batch tracing system
which will enable the Parties to identify, on a prompt basis, customers within
the Territory who have been supplied with Product of any particular batch, and
to recall such Product from such customers as set forth in this Section 5.8.1.

5.8.2 Cost Allocation. [***]

(a) [***]

(b) [***]

ARTICLE 6

COMMERCIALIZATION

6.1 Commercialization in the Field in the Territory. During the Term, Licensee
shall be solely responsible for Commercializing the Product in the Territory for
use in the Field, which Commercialization shall be in accordance with the
Commercialization Plan and this Agreement. Licensee shall be responsible for one
hundred percent (100%) of the expenses (including Pre-Marketing and other
Commercialization expenses) incurred in connection with the Commercialization of
the Product in the Territory for use in the Field. Without limiting the
foregoing, Licensee shall use Commercially Reasonable Efforts to Commercialize
the Product for use in the Field in the Territory; provided, that Amarin is
using Commercially Reasonably Efforts to comply with its obligations to supply
Product in accordance with ARTICLE 7 of this Agreement.

6.2 Commercialization Plan.

6.2.1 Initial Commercialization Plan. On an annual basis commencing with the
Calendar Year in which the first filing for Regulatory Approval in the Field in
the Territory is expected to be made, Licensee shall prepare a commercialization
plan with respect to the Commercialization of the Product in the Field in the
Territory pursuant to this Agreement (the “Commercialization Plan”). The initial
Commercialization Plan (i.e., for the Product for the Calendar Year in which the
Regulatory Approval is expected to be received) will be prepared by Licensee
(the “Initial Commercialization Plan”) at an appropriate and agreed time
following the Effective Date [***] and shall be subject to approval by the JCC
in accordance with the provisions of Section 3.2.4.

6.2.2 Updates to Commercialization Plan. [***] each Calendar Year (except as set
forth in Section 6.2.1), Licensee shall create and submit to the JCC for its
review, discussion and approval the Commercialization Plan for the following
Calendar Year. From time to time during a given Calendar Year, Licensee may
propose written updates to the Commercialization Plan for review, discussion and
approval by the JCC. Licensee shall conduct all Commercialization of the Product
in accordance with the Commercialization Plan and this Agreement.

 

33



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

6.2.3 Contents of Commercialization Plan. [***]

(a) [***]

(b) [***]

(c) [***]

(d) [***]

(e) [***]

(f) [***]

6.3 Licensee’s Performance.

6.3.1 Specific Commercialization Obligations. Without limiting the generality of
the provisions of Section 6.1, in connection with the Commercialization of the
Product in the Territory for use in the Field by Licensee hereunder:

(a) Licensee shall (i) use Commercially Reasonable Efforts to Commercialize
Product for use in the Field in the Territory, (ii) maximize the commercial
potential for Product in the Field in the Territory, (iii) represent Product
accurately and fairly, (iv) Commercialize Product so as to reflect favorably on
Product and the good name, goodwill and reputation of Amarin and (v) act in good
faith to maximize the economic value of Product.

(b) Licensee shall not (i) disparage, defame, discredit, or negatively comment
to Third Parties in any way about or concerning the Product or Amarin (including
Amarin’s activities, operations or other products) nor permit its employees,
officers or directors to do so, (ii) utilize deceptive, misleading or unethical
business practices, or (iii) take any action or inaction that would reasonably
be likely to prejudice the value of Product.

(c) Licensee shall be solely responsible for (i) receiving, accepting and
filling orders for the Product in the Field in the Territory, (ii) handling all
returns of the Product in the Field in the Territory, (iii) controlling
invoicing, order processing and collection of accounts receivable for the sales
of the Product in the Field in the Territory, and (iv) distributing and managing
inventory of the Product in the Field in the Territory.

(d) Licensee shall launch Product in the Territory within [***] after all
applicable Regulatory Approvals for Product have been obtained, and shall
thereafter ensure that the Product remains commercially available in the
Territory for the duration of the Royalty Term, subject to adequate supply of
the Product in accordance with ARTICLE 7 of this Agreement.

 

34



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(e) As promptly as practicable, following the First Commercial Sale of the
Product in the Field in the PRC, Licensee shall commit a dedicated team to
maximize the market access of the Product in the Field in the PRC. During the
[***] period after the First Commercial Sale of the Product in the Field in the
PRC, Licensee shall use Commercially Reasonable Efforts (1) to file applications
to win the biddings in all core provinces in the PRC as agreed under the
Commercialization Plan, (2) to submit for pricing approval and (3) for listing
in the national drug reimbursement catalogue. [***]

6.3.2 Commercialization Plan. Without limiting the obligations of Licensee under
Sections 6.3.1, Licensee shall use Commercially Reasonable Efforts to carry out
the Commercialization activities in the Commercialization Plan in accordance
with the time frames set forth in the Commercialization Plan.

6.4 Reports. Without limiting Licensee’s quarterly reporting obligations under
Section 8.4 with respect to Net Sales, Royalty Payments and Sublicense Income,
Licensee shall (i) [***], provide Amarin a reasonably detailed report regarding
its significant Commercialization activities involving Product during the
preceding Calendar Year, including number of sales representatives and details,
and overall marketing expenditures; and (ii) [***], provide Amarin the number of
prescriptions written (aggregated by province) to the extent such number of
prescriptions written can be provided by IMS (or a similar internationally
recognized information service). In addition, Licensee shall update the JCC
[***] regarding its significant Commercialization activities involving the
Product.

6.5 Compliance.

6.5.1 Reporting. Licensee shall ensure that all government reporting (including
price and gift reporting), and sales, marketing and promotional practices, in
respect of the Product in the Territory meet the standards required by (i) the
Drug Administration Law, (ii) the Anti-unfair Competition Law of the PRC,
(iii) the Advertising Law of the PRC, the Standards for the Review and
Publication of Drug Advertisement issued by the CFDA and the State
Administration of Industry and Commerce, (iv) the Anti-Corruption Laws, and
(v) other Applicable Laws. Each of Amarin and Licensee shall reasonably
cooperate with the other Party to provide the other Party access to any and all
information, data and reports required by the other in order to comply with the
provisions of Applicable Laws required in the respective jurisdictions in which
each Party sells the Product, including reporting requirements, in a timely and
appropriate manner. Each Party shall ensure that its reporting under
governmental healthcare programs in the Territory related to the Product is
true, complete and correct in all respects; provided, however, that a Party
shall not be held responsible for submitting erroneous reports if such
deficiencies result from information provided by the other Party which itself
was not true, complete and correct.

 

35



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

6.5.2 Corporate Compliance Program. Licensee shall maintain an effective
comprehensive corporate compliance program that is compliant with Applicable
Laws; provided, however, that, whether or not required by Applicable Laws, such
compliance program will include a mechanism for its employees and the public to
report, anonymously if they choose, any concerns about potential illegal
activity relating to the Commercialization of the Product in the Field in the
Territory. Such compliance program will require Licensee to investigate any such
report of wrongdoing. At Amarin’s request, Licensee shall provide to Amarin
written copies in English of any reports of any investigations initiated by
Governmental Authorities in the Territory as to the knowledge of Licensee.

6.5.3 General Compliance Obligations. Licensee specifically agrees, on behalf of
itself and its Affiliates, Sublicensees and subcontractors, and its and their
respective officers, directors and employees (together with Licensee, the
“Representatives”), to comply with Applicable Laws and, specifically, in
connection with the subject matter of this Agreement:

(a) The Representatives shall not directly or indirectly pay, offer or promise
to pay, authorize the payment of any money or give, offer or promise to give, or
authorize the giving of anything else of value, to: (a) any Government Official
in order to influence official action; (b) any individual or entity (whether or
not a Government Official) (1) to influence such individual or entity to act in
breach of a duty of good faith, impartiality or trust (“acting improperly”),
(2) to reward such individual or entity for acting improperly or (3) where such
individual or entity would be acting improperly by receiving the money or other
thing of value; (c) any individual or entity (whether or not a Government
Official) while knowing or having reason to know that all or any portion of the
money or other thing of value will be paid, offered, promised or given to, or
will otherwise benefit, the individuals or entities for the purposes listed in
clauses (a) and (b) above.

(b) The Representatives shall not, directly or indirectly, solicit, receive or
agree to accept any payment of money or anything else of value in violation of
the Anti-Corruption Laws.

(c) The Representatives shall comply with the Anti-Corruption Laws and shall not
take any action that will, or would reasonably be expected to, cause either
Party or its Affiliates to be in violation of any such laws or policies.

(d) No Representative that will participate or support its performance of its
obligations hereunder has, directly or indirectly, (i) paid, offered or promised
to pay or authorized the payment of any money, (ii) given, offered or promised
to give or authorized the giving of anything else of value or (iii) solicited,
received or agreed to accept any payment of money or anything else of value, in
each case ((i), (ii) and (iii)), in violation of the Anti-Corruption Laws during
the three (3) years preceding the date of this Agreement.

(e) Each Representative shall have acquired all applicable licenses, permits,
qualifications, approvals or authorizations by the competent Governmental
Authority in each jurisdiction in which it operates, including the PRC Ministry
of Commerce, the PRC State Administration of Industry and Commerce and the CFDA,
in accordance with Applicable Laws.

 

36



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(f) Licensee shall promptly provide Amarin with written notice of the following
events: (i) upon becoming aware of any actual or alleged breach or violation by
Licensee or its Representative of any obligation in this Section 6.5 or
(ii) upon receiving a formal notification that it is the target of an
investigation by a governmental authority for a violation of the Anti-Corruption
Laws or upon receipt of information from any of the Representatives connected
with this Agreement that any of them is the target of an investigation by a
governmental authority for a violation of the Anti-Corruption Laws.

Licensee shall be responsible for any breach of any obligation under this
Section 6.5 or of the Anti-Corruption Laws by any of its Representatives.

6.5.4 Non-Compliance. On the occurrence of any of the following events:

(a) Amarin becomes aware of, whether or not through a Compliance Audit, that
Licensee or any of its Representatives is in breach or violation of any
obligation in this Section 6.5 or of the Anti-Corruption Laws; or

(b) notification is received under Section 6.5.3(f) relating to any suspected or
actual violation of the Anti-Corruption Laws by Licensee or any of its
Representatives,

then, in either case ((a) or (b)), Amarin shall have the right, in addition to
any other rights or remedies under this Agreement or to which Amarin may be
entitled in law or equity, to: (i) take such steps as are reasonably necessary
in order to avoid a potential violation or continuing violation by Licensee or
any of its Representatives of the Anti-Corruption Laws, including by requiring
that Licensee agrees to such additional measures, including possible
self-disclosures, representations, warranties, undertakings and other provisions
as are reasonably necessary (“Provisions”); and (ii) terminate this Agreement in
its entirety immediately: (A) in the event that the breach or violation by
Licensee which is the subject of the notice to Amarin pursuant to Section
6.5.3(f)(i) is confirmed by an internal investigation of the compliance team of
Licensee, and has not been cured to the reasonable satisfaction of Amarin within
[***] after receipt of such notice by Amarin (provided, that Amarin shall have
the right in its sole discretion to challenge the finding of Licensee’s internal
investigation and, upon exercising such right, the Parties agree to cooperate
with, and submit any and all evidence in connection with such investigation to,
an internationally recognized law firm mutually selected by the Parties in order
to resolve such dispute within [***] after such submission and the Parties agree
to be bound by the final decision rendered in connection therewith); or (B) in
the event that an investigation which is the subject of the notice by Licensee
to Amarin pursuant to Section 6.5.3(f)(ii) is concluded with a finding that
Licensee violated the Anti-Corruption Laws.

6.5.5 Effective Date Status; Improvement Plan. Licensee represents and warrants
that (i) it has reviewed its internal programs in relation to compliance with
Applicable Laws and the Anti-Corruption Laws in advance of the signing of this
Agreement, and (ii) it and the other Representatives can and will continue to
comply with such Applicable Laws and Anti-Corruption Laws in performance of its
obligations hereunder. Should any measures be identified

 

37



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

at meetings of the JCC that should be reasonably taken to improve the
Representatives’ compliance with such Anti-Corruption Laws for the performance
of its obligations hereunder (the “Improvement Plan”), Licensee shall implement
such Improvement Plan within an agreed reasonable timeframe (which shall in any
event not be in excess of [***]) from the date the Improvement Plan is delivered
to Licensee.

6.5.6 Compliance Certification. Within [***] of each anniversary of the
Effective Date (i.e., once per Calendar Year on the anniversary of the Effective
Date), Licensee shall submit to Amarin a written certification by an appropriate
corporate officer of Licensee, in a form acceptable to Amarin, regarding
Licensee’s (and its Sales Representatives, as applicable) compliance with the
terms of this Section 6.5.

6.5.7 Disclaimer. Licensee acknowledges that compliance with the Anti-Corruption
Laws and other Applicable Laws in the Territory by it and its Representatives is
the responsibility of Licensee under this Section 6.5, and Licensee agrees that
Amarin shall have no liability to Licensee or any of its Representatives by
reason of Amarin’s exercise (or failure to exercise) its rights or performance
of its obligations under this Section 6.5.

6.6 Compliance Audit. For the Term, Licensee shall, for the purpose of auditing
and monitoring the performance of its compliance with this Agreement and
particularly its compliance obligations hereunder, permit Amarin and its
Affiliates or its or the auditors of any of them to have once per Calendar Year
(or more frequently upon a showing of good reason), upon reasonable notice,
access to any premises of Licensee or its Affiliates used in connection with
this Agreement (“Compliance Audit”). To the extent that any Compliance Audit by
or on behalf of Amarin requires access and review of any commercially or
strategically sensitive information of Licensee or its Affiliates relating to
the business of Licensee or its Affiliates, such activity shall be carried out
by a Third Party professional advisor appointed by Amarin and such professional
advisor shall only report back to Amarin such information as is directly
relevant to informing Amarin on Licensee’s compliance with the particular
provisions of this Agreement being Compliance Audited (and shall enter into a
commercially reasonable confidentiality agreement consistent with the
foregoing). The costs and fees of any such Compliance Audit shall be paid by
Amarin, except that, if a Compliance Audit reveals any material breach by
Licensee of Section 6.5 as documented by such Third Party professional advisor,
such costs and fees shall be paid by Licensee. Licensee shall bear its own costs
of rendering assistance to the Compliance Audit. The audit rights described in
this Section 6.6 are without limitation of other audit rights described
elsewhere in this Agreement.

6.7 Provisions applicable to Sales Representatives and/or Medical Science
Liaisons.

6.7.1 General. Licensee shall, and shall cause its Sales Representatives to,
conduct all details with respect to the Product and perform its other
Commercialization activities under this Agreement in the Territory in adherence
with Applicable Laws and Regulatory Approvals.

 

38



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

6.7.2 Compensation. Licensee shall be solely responsible for (i) any
compensation that is payable to its Sales Representatives (including with
respect to any employee benefit plan), (ii) the payment or withholding of any
contributions, payroll taxes, or any other payroll-related item by or on behalf
of Licensee (or its Affiliates) or any of its Sales Representatives or Medical
Science Liaisons, and (iii) any failure of Licensee (or its Affiliates) to
withhold or pay required taxes or failure to file required forms with regard to
compensation and benefits paid or extended by Licensee (or its Affiliates) to
any of its Sales Representatives or Medical Science Liaisons.

6.7.3 Training. Licensee shall be solely responsible for training, and all costs
associated with such training, its Sales Representatives and Medical Science
Liaisons using Commercially Reasonable Efforts and in all cases in accordance
with Applicable Laws, including timely reporting of any adverse events with
respect to the Product. Such training will include, among other topics, CFDA
requirements and other national and local regulations and industry guidelines,
including those set forth in Section 6.5.1 above.

6.7.4 Acts of Sales Representatives and Medical Science Liaisons. For the
avoidance of doubt, Licensee shall be solely responsible for any act or omission
of its Sales Representatives and Medical Science Liaisons while interacting with
healthcare professionals or performing any Commercialization activities
(including any proceedings or claims for benefits that any Sales Representative
or Medical Science Liaison may make under or with respect to any Amarin benefit
plan). Licensee shall be solely responsible and liable for all probationary and
termination actions taken by it with respect to its Sales Representatives and
Medical Science Liaisons, as well as for the formulation, content and
dissemination (including content) of all employment policies and rules
(including written compliance policies, and probationary and termination
policies) applicable to its employees and contractors. Licensee shall ensure
that its policies require a clear delineation between the promotional and
medical activities, including training both its Sales Representatives and
Medical Science Liaisons on the differentiation of their roles under Applicable
Laws. For clarity, Sales Representatives shall not engage in medical affairs
activities (including receiving, approving or delivering grants) nor will they
attend formulary committee meetings and no Medical Science Liaison shall serve
as a Sales Representative.

6.8 Promotional Materials.

6.8.1 Creation of Promotional Materials. Licensee will create and develop
Promotional Materials for the Territory in accordance with the Regulatory
Approvals and Applicable Laws and at Licensee’s sole cost and expense, in each
case based (to the extent consistent with such Regulatory Approvals and
Applicable Laws) on promotional materials used by Amarin in the U.S. (copies of
which shall be provided by Amarin to Licensee at Licensee’s reasonable request).
Prior to the First Commercial Sale of the Product, Licensee shall provide
samples thereof to Amarin in English for its information and use prior to
distributing such Promotional Materials (for clarity, such samples need only be
submitted for each different type of Promotional Material, as opposed to each
item of Promotional Material needing to be submitted). Any new samples of
Promotional Material for the Territory made thereafter will be

 

39



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

provided to Amarin for its information and use. To the extent Licensee includes
any Amarin trademarks in the Promotional Materials for the Territory, Licensee
shall comply with Amarin’s then current guidelines for trademark usage.

6.8.2 Inclusion of Logos on Packaging and Promotional Materials. To the extent
permitted or required by Applicable Laws and subject to obtaining necessary
Regulatory Authority approvals, with respect to Product to be sold by or on
behalf of Licensee (or any of its Affiliates) in the Territory, the Amarin
housemark and the Licensee housemark shall be given equal prominence on all
package inserts utilized by Licensee. Amarin hereby grants to Licensee a
non-exclusive, royalty-free right and license during the Term to utilize the
Amarin housemark (including all trademarks, names and logos) in order to perform
the Commercialization activities required to be performed by Licensee hereunder
in accordance with the terms of this Agreement. Licensee hereby grants to Amarin
a non-exclusive, royalty free right and license during the Term to utilize the
Licensee housemark (including all trademarks, names and logos) in order to
perform the Manufacturing and other activities to be performed by or on behalf
of Amarin under the terms of this Agreement. Each Party shall only use the
housemark of the other Party with the necessary trademark designations, and each
Party shall use the other Party’s housemarks in a manner that does not derogate
from such Party’s rights in its trademarks, names and logos. Each Party shall
submit representative samples of its use of the other Party’s housemark for
review by the JCC. Each Party will take no action that will interfere with or
diminish the other’s rights in its respective trademarks, names and logos, and
if a Party reasonably believes that the use of its trademarks, names and logos
by the other Party hereunder is interfering with or diminishing its rights, such
Party shall notify the other Party thereof in writing and such other Party shall
promptly cease use of such trademarks, names or logos in such manner. Each Party
agrees that all use of the other Party’s trademarks, names and logos will inure
to the benefit of such other Party, including all goodwill in connection
therewith.

6.8.3 Licensee Ownership of Promotional Materials. Subject to ARTICLE 14,
Licensee shall own all right, title and interest in and to any Promotional
Materials created by Licensee hereunder relating to the Product in the Field in
the Territory including copyrights, but excluding trademarks (including the
Product Trademark), names, logos and other marks owned by or on behalf of Amarin
or its Affiliates.

6.8.4 Use of Promotional Materials Exclusively for the Product. The Promotional
Materials, and any aspects of those uniquely tied to the Product, shall be used
by Licensee (and its Affiliates, Sublicensees, subcontractors, wholesalers and
distributors) in connection with the Commercialization of the Product in the
Field in the Territory in accordance with the terms of this Agreement, and
Licensee shall not use, or allow any other Person to use, any such Promotional
Materials except in accordance with this Agreement.

6.9 Product Trademarks and Product Trade Dress.

6.9.1 Product Trademark. Licensee shall Commercialize the Product in the Field
in the Territory under the trademark VASCEPA™ (and logo) (as displayed on
Schedule 6.9.1) and related trade dress (together, the “Product Trademark” and
the “Product Trade

 

40



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Dress”, respectively). Notwithstanding the foregoing, based on a review of
market research, regulatory research, legal searches, investigation results, and
any other relevant information that may have been collected by either Party that
is relevant to the clearance for use and registration of a trademark or for use
and registration of a trade dress, Licensee shall register a trademark and trade
dress in the local language in the Territory mutually agreeable to the Parties
(the “Licensee Trademark” and the “Licensee Trade Dress”) to be used in the
Commercialization of the Product in the Field in the Territory. Licensee shall
bear all costs relating to the creation, legal clearance, filing, registration,
and maintenance of any Licensee Trademark and Licensee Trade Dress and shall own
and employ any such Licensee Trademarks or Licensee Trade Dress in the
Territory. For clarity, the Parties acknowledge and agree that it is their
mutual intention that Licensee Commercialize the Product in the Field in the
Territory under the Product Trademark, the Product Trade Dress, the Licensee
Trademark and the Licensee Trade Dress. Licensee shall bear all costs relating
to the creation, legal clearance, filing, registration, and maintenance of any
alternative trademark and trade dress. Licensee shall not employ any such
alternative trademarks or trade dress without obtaining Amarin’s prior approval.

6.9.2 Use and Ownership of Product Trademarks and Product Trade Dress. All uses
of the Product Trademark and Product Trade Dress by Licensee (and its
Affiliates, Sublicensees, subcontractors, wholesalers and distributors) to
identify and/or in connection with the Commercialization of the Product in the
Field in the Territory shall be in accordance with Regulatory Approvals and all
Applicable Laws, Amarin’s quality control guidelines for the Product Trademarks
and the Product Trade Dress, as may be amended from time to time, and shall be
subject to the approval of Amarin in its reasonable discretion. Licensee (and
its Affiliates) shall only use the Product Trademark and Product Trade Dress
pursuant to the terms of this Agreement to identify, and in connection with the
Commercialization of, the Product in the Territory for use in the Field.
Licensee shall not (and shall cause its Affiliates, Sublicensees,
subcontractors, wholesalers and distributors not to) use such Product Trademark
or Product Trade Dress to identify, or in connection with the marketing of, any
other products. Amarin shall own and retain all rights to the Product Trademark
and Product Trade Dress (in each case, together with all goodwill associated
therewith throughout the Territory), and Licensee shall assign (and shall cause
its Affiliates, Sublicensees, subcontractors, wholesalers and distributors to
assign), and hereby does assign, to Amarin, all of its and their right, title
and interest in and to such Product Trademark and Product Trade Dress. If
Licensee filed and registered any such Product Trademark or Product Trade Dress
at the request of Amarin, then Amarin shall reimburse all reasonable costs
relating to the filing, registration, and maintenance of such Product Trademark
or Product Trade Dress within forty-five (45) days of receipt of an invoice
therefor. Amarin shall also own rights to any Internet domain names
incorporating the Product Trademark or any variation or part of the Product
Trademark as its URL address or any part of such address; and Licensee shall own
rights to any Internet domain names incorporating the Licensee Trademark or any
variation or part of the Licensee Trademark (and not the trademark VASCEPA™ (and
logo) (as displayed on Schedule 6.9.1)) as its URL address or any part of such
address. Licensee shall not establish any Internet domain name or URL
incorporating the Product Trademark without the prior written consent of Amarin.
The Parties hereby agree and acknowledge that nothing contained herein shall
limit Amarin’s right to use the Product Trademark or Product Trade Dress outside
the Field or outside the Territory.

 

41



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

6.9.3 Maintenance of Product Trademark. During the Term, Amarin shall use
Commercially Reasonable Efforts to establish, maintain and enforce the Product
Trademark in the Territory and shall bear all costs and expenses relating
thereto.

6.9.4 Infringement of the Product Trademark. In the event that either Party
becomes aware of any infringement of the Product Trademark by a Third Party in
the Territory, such Party shall promptly notify the other Party and the Parties
shall consult with each other in good faith with respect thereto. Licensee
shall, at its sole discretion, have the first right to determine how to proceed
with respect to such infringement, including by the institution of legal
proceedings against such Third Party, in which case all costs and awards
relating to such legal proceedings will be borne exclusively by Licensee. If
requested to do so, Amarin shall reasonably cooperate with any and all action
initiated by Licensee, including by joining legal proceedings as a party at
Licensee’s reasonable expense. If Licensee elects not to take action or initiate
legal proceedings against an instance of infringement to the Product Trademark
in the Territory, Amarin shall have the right at its own and sole discretion to
take action or initiate legal proceedings against such instance of infringement
to the Product Trademark in the Territory, in which case all costs and awards
relating to such legal proceeding will be borne exclusively by Amarin. If
requested to do so, Licensee shall reasonably cooperate with any and all action
initiated by Amarin in connection therewith, including, by joining legal
proceedings as a party at Amarin’s reasonable expense.

6.9.5 Trademark Acknowledgments. Each Party acknowledges the sole ownership by
the other Party and validity of all copyright, trademarks, trade dress, logos
and slogans owned by the other Party and used or intended to be used in
connection with the Commercialization of the Product for the Field in the
Territory. Each Party agrees that it will not at any time during or after the
Term assert or claim any interest in, or do anything which may adversely affect
the validity or enforceability of, any copyright, trademark, trade dress, logo
or slogan owned by the other Party and used or intended to be used on or in
connection with the marketing or sale of the Product. Neither Party will
register, seek to register or cause to be registered any copyrights, trademarks,
trade dress, logos or slogans owned by the other Party and used or intended to
be used on or in connection with the marketing or sale of the Product or any
variation thereof, under any Applicable Laws providing for registration of
copyrights, trademarks, service marks, trade names or fictitious names
(including as an Internet domain name) or similar Applicable Laws, without the
other Party’s prior written consent (in its sole discretion).

6.10 Global Branding Strategy. Amarin shall have the right, from time to time
during the Term, to implement (and thereafter modify and update) a global
branding strategy, including global messaging, for the Product for use in the
Field throughout the world (the “Global Branding Strategy”). To the extent
Amarin determines to utilize such Global Branding Strategy, Licensee shall use
Commercially Reasonable Efforts to adhere to the Global Branding Strategy in its
Commercialization of the Product, including with respect to any

 

42



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Promotional Materials; provided, that, in the event that Licensee believes that
the application of the Global Branding Strategy in the Territory would be
inappropriate whether because of linguistic or cultural particularities, because
it is against the Applicable Laws of the Territory or because Licensee
reasonably determines it would be inconsistent with Licensee’s obligation to use
Commercially Reasonable Efforts to Commercialize the Product in the Territory,
Licensee shall present such concern to Amarin, and the Parties shall discuss
whether appropriate revisions to the Global Branding Strategy may make it
appropriate for use in the Territory. Nothing in this Section 6.10 shall be
construed to derogate from Licensee’s ultimate right and responsibility to use
Commercially Reasonable Efforts to Commercialize the Product in the Territory in
accordance with the terms and conditions of this Agreement.

6.11 Commercialization Data. Licensee shall own all marketing and sales data and
information resulting from its Commercialization of the Product in the Field in
the Territory (the “Commercialization Data”). Upon request from Amarin, Licensee
shall provide to Amarin a copy of the Commercialization Data, including
promotional materials, marketing strategies, market research data and customer
lists. Amarin shall have the right and license to use all such Commercialization
Data (and the right to grant its Affiliates and Third Parties the right to use
such Commercialization Data) in connection with its commercialization of the
Product in the Field outside the Territory, which right and license shall
survive the expiration or termination of this Agreement. Notwithstanding the
foregoing, Licensee’s obligation to provide Commercialization Data and Amarin’s
right to use such data shall be performed, or exercised, respectively, in all
instances in accordance with all Applicable Laws, including, without limiting
the foregoing, any data privacy laws.

ARTICLE 7

SUPPLY

7.1 General. Amarin shall use Commercially Reasonable Efforts to Manufacture (or
have Manufactured) and supply all quantities of the Finished Product or Bulk
Product, as applicable, duly forecasted and ordered by Licensee pursuant to this
ARTICLE 7 for clinical and commercial use in the Field in the Territory, in each
case in accordance with the terms of this ARTICLE 7 and the Quality Agreement.

7.2 Development Supply. Amarin shall use Commercially Reasonable Efforts to
Manufacture, or arrange for a Third Party to Manufacture, and supply all of
Licensee’s requirements of the Finished Product for Territory Development
Activities to be performed by it in accordance with the Development Plan, which
supply shall be in accordance with the terms of this ARTICLE 7 and the
applicable Quality Agreement. The Finished Product shall be ordered and supplied
for Territory Development Activities in accordance with the procedures set forth
in this ARTICLE 7; provided, that Amarin shall have no obligation to supply
Product hereunder unless and until the Parties have (i) executed the Quality
Agreement, and (ii) agreed as to an appropriate forecasting mechanism for
Development supply of Product (either through including such forecasts in the
Development Plan or some other mechanism) reasonably in advance of any orders
therefor from Licensee.

 

43



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7.3 Commercial Supply. Amarin shall use Commercially Reasonable Efforts to
Manufacture, or arrange for a Third Party to Manufacture, and supply all of
Licensee’s requirements of the Finished Product or Bulk Product, as applicable,
for commercial sale in the Field in the Territory pursuant to this Agreement,
which supply shall be in accordance with the terms of this ARTICLE 7 and the
applicable Quality Agreement. Licensee shall notify Amarin when its
Manufacturing Facility and analytical laboratory(ies) in the Territory are
qualified and ready for commercial production, and upon such notification,
Amarin shall provide the Bulk Product to Licensee, and Licensee shall be
responsible for qualifying and obtaining approval for its Facility and the
subsequent packaging, labeling and release activities in the Territory. Amarin
shall have the right to audit such Manufacturing Facility as set forth mutatis
mutandis in Section 7.9.4.

7.4 Exclusivity. [***]

7.5 Packaging and Labeling; Certain Other Manufacturing Activities.

7.5.1 Finished Product. Notwithstanding anything to the contrary contained
herein, in accordance with the procedures set forth in the Quality Agreement,
with respect to the supply of Finished Product, Amarin or its designated Third
Party shall be responsible (at its sole cost and expense, which shall be
included in the Cost of Goods and Supply Price) for all final product labeling
and packaging (whether in commercial or clinical packaging presentation, and, if
not already qualified by Amarin’s existing stability program, including a new
stability program, which shall be included in Cost of Goods and Supply Price),
including insertion of materials such as patient inserts, patient medication
guides, professional inserts and any other written, printed or graphic materials
accompanying the Product, considered to be part of the Finished Product, and
handling, storage, quality control, quality assurance, and the testing and
release aspects of Territory-Specific Analytical Release Testing and related
activities, of the Finished Product in connection with the foregoing
(collectively, “Packaging and Labeling”). With respect to the supply of Finished
Product, Amarin or its designated Third Party shall ensure that all such
Packaging and Labeling shall comply with Applicable Laws, GMPs and the
Regulatory Approvals for the Product in the Territory, including the Product
Specifications; provided, that Licensee shall be responsible for compliance with
Applicable Laws, GMPs and the Regulatory Approvals with respect to approved and
camera-ready artwork for such Packaging and Labeling and all other printed
components and materials, which camera-ready artwork Licensee shall prepare and
deliver to Amarin (in electronic files in a native electronic format) at least
[***] prior to issuing a firm Purchase Order.

7.5.2 Bulk Product. Notwithstanding anything to the contrary contained herein,
in accordance with the procedures set forth in the Quality Agreement, with
respect to the supply of Bulk Product, Licensee shall be responsible (at its
sole cost and expense) for all Packaging and Labeling. With respect to the
supply of Bulk Product, Licensee shall ensure that all such Packaging and
Labeling shall comply with Applicable Laws, GMPs and the Regulatory Approvals
for the Product in the Territory, including the Product Specifications.

 

44



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7.5.3 General. Amarin or its designated Third Party shall also be responsible
for performing the testing and release aspects of Territory-Specific Analytical
Release Testing of the Finished Product or Bulk Product, as applicable, and
Licensee shall provide reasonable assistance to Amarin in connection therewith,
all as more particularly set forth in the Quality Agreement. For clarity, if
Amarin provides Bulk Product and Licensee performs Packaging and Labeling, then
Licensee or its designated Third Party shall be responsible for performing the
testing and release aspects of the Finished Product.

7.6 Forecasting and Ordering.

7.6.1 Forecast. Licensee shall furnish the first forecast under this Section 7.6
no less than [***] before the anticipated commencement of Territory Development
Activities or Commercialization activities, as applicable (the “Initial Forecast
Date”). [***] ([***] a “Forecast Date”), Licensee shall furnish Amarin a
forecast of quantities of Finished Product or Bulk Product, as applicable, that
Licensee expects to be delivered [***] (each a “Forecast”), with [***] being
binding, [***] being permitted to vary in subsequent Forecasts by up to [***]
being permitted to vary in subsequent Forecasts by up to [***], and the
remainder of each Forecast being a good faith estimate for informational and
planning purposes. If Licensee wishes to make a firm, binding order for the
Product, it must provide Amarin with a Purchase Order for the Product [***]. All
Forecasts shall (i) be specified for Finished Product or Bulk Product, as
applicable, on a [***] basis and (ii) be for full production batches [***] of
Finished Product or Bulk Product, as applicable. In the event that the foregoing
Forecasts change over time based on commercial or regulatory developments or
other factors, the Parties shall meet to discuss in good faith the reasonable
ability of Amarin to accommodate any such change and an equitable allocation
between the Parties of any resulting costs and expenses.

7.6.2 Long Range Capacity Planning; Supply Chain Improvements. Concurrent with
the Initial Forecast, for the purposes of discussion and planning of
manufacturing capacity Licensee shall provide a non-binding forecast of Finished
Product and Bulk Product needs for the [***] following that specified in the
then current Forecast as described in Section 7.6.1 (“Long Range Forecast”). In
the event Amarin projects a shortfall in capacity based on the Long Range
Forecast, the Parties will jointly discuss alternatives to increase such
capacity, and the Parties shall promptly meet to discuss a reasonable manner of
proceeding. Unless otherwise agreed to by the Parties during the Term, the Long
Range Forecast shall be updated by Licensee and reviewed with Amarin on an
annual basis.

7.6.3 Orders. On each Forecast Date, in addition to the Forecast specified in
Section 7.6.1, Licensee shall for the Term deliver to Amarin a firm purchase
order or orders specifying the quantities of the Finished Product or Bulk
Product, as applicable, for delivery [***] (each a “Purchase Order”). Each such
Purchase Order shall provide for aggregate quantities for delivery [***]
provided, however, that, to the extent a Purchase Order sets forth quantities
that are no less than [***] and no more than [***] of the quantities contained
in such Forecast, then Amarin will use Commercially Reasonable Efforts to
accommodate such amounts. [***]

 

45



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7.6.4 Receipt and Acceptance. Subject to the terms and conditions of this
Agreement, Amarin shall use Commercially Reasonable Efforts to supply, and
Licensee shall purchase, all Finished Product or Bulk Product, as applicable,
ordered and specified in a Purchase Order. Purchase Orders may be delivered
electronically or by other means to such location as Amarin shall designate and
shall be in a form reasonably acceptable to Amarin. Amarin shall provide written
confirmation of such Purchase Order to Licensee within [***] of receipt of such
Purchase Order (the date of such written confirmation, the “Purchase Order
Acceptance Date”). If Amarin fails to provide the written confirmation of such
Purchase Order in a timely manner, such Purchase Order shall be deemed to have
been duly accepted by Amarin and become legally binding upon the Parties on the
[***] after receipt by Amarin. Amarin shall accept any Purchase Order for
Finished Product or Bulk Product, as applicable, that does not exceed the
applicable maximum provided for in the most recent Forecast. If a Purchase
Order, whether or not accepted, exceeds such applicable maximum, the Parties
shall seek to agree on a reasonable manner of proceeding. Amarin shall use
Commercially Reasonable Efforts to supply any amount of Finished Product or Bulk
Product, as applicable, that Licensee orders pursuant to Section 7.6.3 in excess
of the maximum amount deliverable under the ordering and forecasting procedures
specified herein, but, in any event, such efforts shall not be construed as an
obligation hereunder and in no event shall Amarin be deemed in breach of this
Agreement by means of a failure to provide Finished Product or Bulk Product, as
applicable, in excess of the Forecasted amount. Nothing in any such Purchase
Order or written acceptance shall supersede the terms and conditions of this
Agreement or the Quality Agreement, and in the event of a conflict between the
terms such Purchase Order (or written acceptance, as applicable) and the terms
of this Agreement (or the Quality Agreement, as applicable), the terms of this
Agreement (or the Quality Agreement, as applicable) shall control. All Purchase
Orders, written acceptances of Purchase Orders and other notices contemplated
under this Section 7.6 shall be sent to the attention of such persons as each
Party may identify to the other in writing from time to time in accordance with
Section 16.3. In addition, (i) Amarin shall not be liable for any delays related
to changes or other matters applicable to any camera-ready artwork or other
materials or information provided by Licensee, and (ii) the Parties acknowledge
that delivery times for clinical quantities may vary.

7.7 Supply Price, Invoicing, and Cost of Goods Audit.

7.7.1 Clinical and Commercial Supply. Subject to Sections 4.4.1 and 5.2.2, the
Finished Product or placebo supplied for Development in the Territory shall be
invoiced [***] To the extent that placebo requested by Licensee is different
from placebo used by Amarin, then, in addition to the foregoing, Licensee shall
reimburse Amarin for any additional costs incurred by Amarin to develop,
Manufacture, qualify or obtain such placebo. The Finished Product or Bulk
Product, as applicable, supplied for Commercialization in the Territory shall be
invoiced at [***]

7.7.2 Invoice. Each delivery of Finished Product hereunder for Development shall
be accompanied by an invoice setting forth the Cost of Goods for such shipment,
and each delivery of Finished Product or Bulk Product, as applicable, hereunder
for Commercialization shall be accompanied by an invoice setting forth the
Supply Price for such shipment. Licensee

 

46



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

will make payment against each invoice, within the earlier of (a) [***] after
obtaining the affirmative drug testing report at the destination port for the
Product covered by a given invoice (provided, that Licensee shall deliver a copy
of such drug testing report in English to Amarin within such [***] time period)
or (b) [***] after the Product arrives at the destination port.

7.7.3 Cost of Goods Audit. Licensee shall have the right to audit the
calculation of Amarin’s Cost of Goods. Such audit shall be carried out in the
same manner as the audit provisions of Section 8.10 which shall apply mutatis
mutandis to both Parties to facilitate such right of audit.

7.8 Shipping and Delivery.

7.8.1 Delivery. Subject to the terms and conditions of this Agreement, Amarin
shall ship (or have shipped) to Licensee in accordance with this Section 7.8 the
quantity of the Finished Product or Bulk Product, as applicable, specified in
each accepted Purchase Order within [***] from the Purchase Order Acceptance
Date or otherwise as agreed to by the Parties. Notwithstanding anything to the
contrary contained herein, (i) Amarin will notify Licensee of the anticipated
[***] (Incoterms 2010) [***] at least [***] prior to such [***] (Incoterms 2010)
[***] date, which [***] (Incoterms 2010) [***] date may occur as many as [***]
from the Purchase Order Acceptance Date, and such shipment shall be deemed to
have been shipped on a timely basis hereunder, and (ii) in order to allow for
Finished Product or Bulk Product, as applicable, Manufacturing variances, Amarin
shall be entitled to ship quantities of Finished Product or Bulk Product, as
applicable, [***] specified by Licensee in the applicable Purchase Order, and
such shipment shall be deemed to have been shipped in satisfaction of Amarin’s
obligations hereunder. Licensee shall purchase all such Finished Product or Bulk
Product, as applicable, so shipped. The Finished Product or Bulk Product, as
applicable, delivered by Amarin or its designee shall have at least [***] shelf
life upon arrival at the destination port in the Territory, subject to delays
caused by customs and other Governmental Authorities.

7.8.2 Shipment Terms. Finished Product or Bulk Product, as applicable, shall be
supplied to Licensee [***] (Incoterms 2010) [***]. Delivery shall occur, and
title and risk of loss will pass to Licensee, when the Product is shipped to
Licensee’s carrier. Finished Product or Bulk Product, as applicable, shall be
shipped at Licensee’s expense via a carrier identified by Licensee in the
applicable Purchase Order; provided, that (i) such carrier shall be one that can
transport and maintain such Finished Product or Bulk Product, as applicable, in
accordance with Product Specifications (e.g., controlled room temperature [***]
as per Product storage requirements), and (ii) in the event that Licensee fails
to identify a carrier, Amarin may choose a carrier at its own reasonable
discretion, at Licensee’s expense.

7.8.3 Retention. Unless the Parties agree otherwise, Amarin will maintain or
cause to be maintained analytical samples of each Finished Product or Bulk
Product, as applicable, in storage for a time period based upon Amarin’s sample
retention policy.

 

47



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7.9 Quality and Compliance.

7.9.1 Quality Agreements. The Quality Agreements will set forth the Parties’
quality and compliance obligations with respect to Manufacture of the Finished
Product or Bulk Product, as applicable, and Amarin’s quality and compliance
obligations with respect to Manufacture of the Drug Substance used in the
Finished Product or Bulk Product, as applicable. Licensee and Amarin agree to
comply with the requirements and provisions set forth in the Quality Agreements.
The Quality Agreements will set forth in greater detail many of the
responsibilities and obligations set forth herein. In the event of a conflict
between the terms of the Quality Agreements and the terms of this Agreement, the
terms of this Agreement shall prevail. The Parties shall execute the Quality
Agreements within [***] of the Effective Date, or such other time-frame as
otherwise agreed between the Parties.

7.9.2 Notice of Non-Conformance.

(a) Amarin shall supply to Licensee the applicable batch number for the Finished
Product or Bulk Product, as applicable, delivered as well as such other
information as the Parties may set forth in the Quality Agreement with respect
to the Manufacture of the Product (a “Manufacturing Certificate of Analysis and
Compliance”) for all Finished Product or Bulk Product, as applicable, shipped to
Licensee hereunder. Licensee shall promptly on receipt of each shipment of
Finished Product or Bulk Product, as applicable, hereunder inspect, or cause to
have inspected, each shipment of such Product for any damage, Defect or
shortage, and cause to be tested by the qualified drug testing institution at
the destination port in the Territory of each shipment of such Product for any
quality issues, within a reasonable period of time and give Amarin written
notice of any such damaged, defective or short shipment or any shipment of such
Product with quality issues (a “Notice of Non-Conformance”). All testing shall
be conducted in accordance with the Product Specifications and the Quality
Agreement. “Defect” and “Defective” refer to Finished Product or Bulk Product,
as applicable, that fails to meet the representations and warranties set forth
in Section 10.2(j) as of the date of delivery.

(b) Latent Defects shall be communicated to Amarin, together with appropriate
detail, via a Notice of Non-Conformance, without undue delay after such Latent
Defect is first discovered by Licensee (or Licensee otherwise is notified of
such Latent Defect), but in all cases within [***] of the date on which such
Latent Defect was first discovered by Licensee or was notified to Licensee by
the relevant Person discovering the defect, and thereafter such Latent Defect
shall be handled as set forth in the remainder of this Section 7.9 and/or the
Quality Agreement, as applicable. For purposes of this Section 7.9.2(b), “Latent
Defects” shall mean those defects that could not be discovered by inspection or
testing by Licensee or its designee as described in Section 7.9.2(a).
Notwithstanding the foregoing, Licensee must submit a Notice of Non-Conformance,
if at all, with respect to Finished Product or Bulk Product, as applicable, no
later than [***] from the date of delivery of such Finished Product or Bulk
Product, as applicable.

7.9.3 Notification of Significant Quality Issues. As set forth in the Quality
Agreements, the Parties shall notify each other of the occurrence of a confirmed
out-of specification or out-of-trend (“OOS”) result or major process deviation
relating to the Product

 

48



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

and/or Drug Substance in the Territory. The Parties agree to consult on all
quality decisions regarding any OOS result or major process deviations involving
the Finished Product or Bulk Product, as applicable, and/or Drug Substance that
is intended for the Territory.

7.9.4 Audits. Licensee shall have access to Amarin’s or its Third Party
manufacturer’s Facilities associated with the Finished Product or Bulk Product,
as applicable, or Drug Substance at a mutually agreeable time for the sole
purpose of auditing the Facilities for operational compliance with cGMPs and the
content of the respective Quality Agreement for Finished Product or Bulk
Product, as applicable, and Drug Substance. The right to audit also includes any
testing Facility related to the Finished Product or Bulk Product, as applicable,
or Drug Substance; provided, that, to the extent a Third Party’s Facilities are
the subject of an audit pursuant to this Section 7.9.4, Licensee shall
(a) perform such audit in conjunction with Amarin (and any other licensees of
Amarin desiring to so audit), (b) bear any costs charged by such Third Party
associated with such audit, and (c) abide by any applicable terms and conditions
regarding such audit as Amarin’s agreement with such Third Party may provide
(including any limitations on the number of such audits as may be conducted in a
given a time-frame). For clarity, Amarin shall have the right to accompany
Licensee on any such audit of a Third Party’s Facility. The audit rights
described in this Section 7.9.4 are without limitation of other audit rights
described elsewhere in this Agreement. The audit rights described herein may be
exercised by Licensee [***]. Notwithstanding anything in this Section 7.9.4 to
the contrary, Licensee shall only have the right to audit a Third Party to the
extent that Amarin has such right and such Third Party consents to Licensee
accompanying Amarin on such audit.

7.10 Disputes and Remedies.

7.10.1 Disputes. If Licensee timely delivers a Notice of Non-Conformance in
respect of all or any part of a shipment of the Finished Product or Bulk
Product, as applicable, and Amarin does not agree with Licensee’s determination
that the Finished Product or Bulk Product, as applicable, fails to meet the
Product Specifications (or there is a short shipment), the Parties shall in good
faith attempt to resolve such dispute. Amarin and Licensee shall have [***],
unless otherwise agreed in writing by the Parties, from the date of Amarin’s
receipt of a Notice of Non-Conformance to resolve such dispute regarding whether
all or any part of such shipment of Finished Product or Bulk Product, as
applicable, was Manufactured in conformance with the Product Specifications (or
there is otherwise a short shipment). In the event of such a dispute, Licensee
shall retain samples of such Finished Product or Bulk Product, as applicable,
and make such samples available to Amarin at Amarin’s reasonable request. If the
dispute regarding whether all or any part of a shipment of Finished Product or
Bulk Product, as applicable, rejected by Licensee was Manufactured in
conformance with the Product Specifications (or there is a short shipment) is
not resolved in such [***] period, then the Parties shall submit the samples of
such Finished Product or Bulk Product, as applicable, to the drug testing
institution in the Territory for re-testing. The results of the drug testing
qualified institution’s re-testing shall be final and binding on the Parties,
and if such Finished Product or Bulk Product, as applicable, is determined to
meet the Product Specifications (or is otherwise determined not to be a short
shipment, as applicable), then Licensee shall pay for the costs of such drug
re-testing; otherwise Amarin shall pay for such costs.

 

49



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7.10.2 Remedies. In the event any shipment of Finished Product or Bulk Product,
as applicable, is timely rejected pursuant to this Section 7.10 solely as a
result of such Finished Product or Bulk Product, as applicable, being Defective,
then (i) Licensee shall, at the direction of Amarin, either (a) destroy such
rejected Finished Product or Bulk Product, as applicable, at Amarin’s reasonable
expense (in accordance with Applicable Laws) or (b) return such Finished Product
or Bulk Product, as applicable, to Amarin, at a location designated by Amarin
and at Amarin’s reasonable expense, and (ii) Amarin, at no expense to Licensee,
shall (in Amarin’s sole discretion) either (a) use its Commercially Reasonable
Efforts to replace such non-conforming Finished Product or Bulk Product, as
applicable, or short shipment, or (b) give Licensee a credit in an amount equal
to the amount paid or payable by Licensee with respect to such rejected Finished
Product or Bulk Product, as applicable, or short shipment. In the event that any
shipment of Finished Product or Bulk Product, as applicable, is not timely
rejected or is rejected for any reason other than being Defective, Amarin shall
have no liability to Licensee in connection therewith, and Licensee shall, at
its sole cost, destroy such rejected Finished Product or Bulk Product, as
applicable, in compliance with Applicable Laws. SUBJECT TO SECTION 11.1,
AMARIN’S LIABILITY IN RESPECT OF ANY REJECTION (INCLUDING ANY SHORT SHIPMENT)
SHALL BE LIMITED TO THE REMEDIES PROVIDED IN THIS SECTION 7.10.2. For clarity, a
shipment of Finished Product or Bulk Product, as applicable, that is a short
shipment shall not be subject to return by Licensee.

7.11 Shortages. In the event that Amarin anticipates the materials and/or
Manufacturing capacity of Amarin or its Third Party manufacturer required to
Manufacture and deliver the Finished Product or Bulk Product, as applicable, to
Licensee is to be in short supply, Amarin shall promptly notify Licensee of such
shortage and the Parties shall promptly meet to discuss the shortage. Amarin
shall provide a written plan of action stating in reasonable detail the
identifiable cause of the shortage and proposed measures to remedy the shortage
and the date such shortage is expected to end. Within [***] after the occurrence
of any shortage event, Amarin shall allocate its inventory of the Product, if
any, among Licensee and Amarin, and its Affiliates, licensees and/or business
partners for the Product world-wide, on a pro-rata basis, based upon market
share and order volumes for the prior [***] period until the Purchase Orders
from Licensee can be adequately fulfilled. Upon the occurrence of a shortage
event as described above, Amarin shall, for the limited purpose of complying
with its inventory allocation obligations set forth above, provide Licensee with
reports setting forth its annual world-wide sales of the Product within [***]
after the end of each Calendar Year. Notwithstanding anything to the contrary
contained herein, the situation where the commercial success of the Product in
the Territory is the reason for such shortage shall not constitute a “shortage”
or mean that Amarin is “unable to supply” for purposes of this Section 7.11
(provided, that Amarin is using Commercially Reasonable Efforts to supply all of
Licensee’s Purchase Orders in accordance with this Agreement, including the
allocation set forth in this Section 7.11). Amarin shall use its Commercially
Reasonable Efforts to minimize the duration of any shortage. Licensee shall
maintain reasonable safety stock of Finished Product or Bulk Product, as
applicable, of at least [***] of safety stock of the Product based on [***]
binding portion of the most recent Forecast.

 

50



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7.12 Product Specification and Manufacturing Changes. Neither Party shall make
any Product Specification changes and/or Drug Substance Specification changes as
it pertains to the Product to be supplied in the Field in the Territory without
prior written consent of the other Party, such consent not to be unreasonably
withheld. In the event of such consent, the Parties shall enter into a written
supplemental agreement with respect to the division of responsibilities for
obtaining Regulatory Approvals of such changes and the cost to be assumed by
each Party in connection therewith. Amarin shall notify Licensee in writing (i)
[***] before it changes the Facility used to Manufacture the supply of the
Product in the Field in the Territory and any Product Specification for the
Product in the Field in the Territory applicable to the Regulatory Materials
filed with CFDA, or (ii) [***] before it makes any changes within the Facility
for the Product in the Field in the Territory applicable to the Regulatory
Materials filed with CFDA. Each Party shall provide the other Party with all
necessary documentation and information required for preparing the applicable
Regulatory Materials with CFDA; provided, that all applicable Regulatory
Materials shall be prepared and filed by the Parties in accordance with the
provisions of ARTICLE 5 and each Party shall bear its respective costs and
expenses incurred in connection therewith. Notwithstanding the foregoing and the
forecasting and ordering provisions under Section 7.6, Amarin shall use
Commercially Reasonable Efforts to ensure the sufficient supply of Product to
Licensee during the transitional period for the changes set forth in this
Section 7.12. Amarin and Licensee shall discuss means to ensure supply
throughout this transition period and the Parties may be required to hold a
safety stock of Product at each of their respective sites to mitigate any supply
shortages that may occur as a result of such changes. For clarity, changes made
with respect to the Facilities or other sites that are applicable to the supply
of Product outside the Field or outside the Territory, or otherwise not
applicable to the Regulatory Materials filed with CFDA with respect to the
supply of the Product in the Field in the Territory, will not be subject to this
Section 7.12.

7.13 Termination of Supply Obligations. Notwithstanding anything to the contrary
contained herein, the obligations of Amarin under this ARTICLE 7, including the
obligations to Manufacture and supply Finished Product or Bulk Product, as
applicable, to Licensee hereunder, and Licensee’s obligations to purchase solely
from Amarin, shall continue during the Royalty Term and, so long as Amarin
desires to continue supplying the Finished Product or Bulk Product, as
applicable, shall continue after the end of the Royalty Term, upon reasonable
terms and conditions to be agreed between the Parties. [***]

ARTICLE 8

PAYMENTS

8.1 Upfront Payment. On the Effective Date, Licensee shall pay to Amarin an
upfront amount equal to fifteen million Dollars ($15,000,000) (the “Upfront
Payment”) by wire transfer of immediately available funds into an account
designated in writing by Amarin. The Upfront Payment shall be nonrefundable and
noncreditable against any other payments due hereunder.

 

51



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

8.2 Milestone Payments. Licensee shall pay to Amarin the milestone payments
described in this Section 8.2 following achievement (first occurrence) of the
corresponding milestone event. A Party shall promptly notify the other Party in
writing of, but in no event later than [***] after, the achievement (first
occurrence) of each such milestone event (each, a “Milestone Notification
Notice”) achieved by it. Licensee shall pay the applicable milestone payment by
wire transfer of immediately available funds into an account designated by
Amarin within [***] after the date of the Milestone Notification Notice;
provided, however, that in no event shall a failure to deliver a Milestone
Notification Notice relieve Licensee of its obligation to pay Amarin the
milestone payments described in this Section 8.2. Each such milestone payment
shall be payable only once regardless of how many times the milestone event is
achieved. Each such milestone payment is nonrefundable and noncreditable against
any other payments due hereunder.

 

Milestone Event

  

Milestone Payment

Regulatory Milestones Very High Triglycerides

[***]

   [***]

[***]

   [***] High Triglycerides

[***]

   [***]

[***]

   [***] Cardiovascular Risk Reduction*

[***]

   [***]

[***]

   [***]

[***]

   Sales Based Milestones

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

Total Possible Milestone Event Payments:

   One Hundred Fifty Four Million Dollars ($154,000,000)

 

52



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

8.3 Royalty Payments; Sublicense Income.

8.3.1 Royalty Payments. As further consideration for the rights granted to
Licensee under this Agreement, Licensee shall pay to Amarin tiered payments
(“Royalty Payments”) at the following rates (the “Royalty Rates”) based on
aggregate annual Net Sales of Product in the Territory for all or any portion of
the Calendar Year falling within the Royalty Term for such Product:

 

Calendar Year Net Sales

   Royalty Rate

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

8.3.2 Sublicense Income. In addition to other amounts due under this Section
8.3, Licensee will pay Amarin [***] of all Sublicense Income received during a
given [***] (“Sublicense Income Payment”).

8.4 Royalty Reports and Payment Procedures. Licensee shall calculate all
(i) Royalty Payments with respect to Net Sales, and (b) Sublicense Income,
payable to Amarin pursuant to Section 8.3 at the end of each [***], which
amounts shall be converted to Dollars at such time in accordance with Section
8.6. Licensee shall provide a written estimate of Sublicense Income received and
Net Sales during the just ended [***] within [***] of the end of such [***].
Thereafter, Licensee shall pay to Amarin the Royalty Payment due for Net Sales,
and Sublicense Income Payment due for Sublicense Income, during a given [***]
within [***] following the end of such [***]. Each Royalty Payment and
Sublicense Income Payment due to Amarin shall be accompanied by (i) a statement
of the amount of gross sales of the Product in the Territory, and gross
Sublicense Income received, during the applicable [***] (such amounts expressed
in local currency and in Dollars converted at the relevant time in accordance
with Section 8.6), (ii) an itemized calculation of Net Sales in the Territory,
showing each deduction provided for in the definition of “Net Sales” during such
[***], and (iii) a calculation of the amount of the Royalty Payment due on such
Net Sales, and the Sublicense Income Payment due on such Sublicense Income, for
such [***]. Without limiting the generality of the foregoing, Licensee shall
require its Affiliates and Sublicensees (if any) to account for its Net Sales
and to provide such reports with respect thereto as if such sales were made by
Licensee.

8.5 Taxes and Withholding. Each of the Parties, respectively, shall pay and/or
withhold taxes in accordance with Applicable Laws.

8.5.1 VAT. The Parties agree to cooperate with one another and use reasonable
efforts to ensure that value added tax or similar payment (“VAT”) in respect of
any payments made by Licensee to Amarin under this Agreement does not represent
an unnecessary cost in respect of payments made under this Agreement. For
purposes of clarity, all sums payable under this Agreement shall be exclusive of
VAT. In the event that any VAT is owing in any jurisdiction in respect of any
such payment, Licensee shall pay such VAT, and (i) if such VAT is owing as a
result of any action by Licensee, including any assignment or sublicense
(including assignment to, or payment hereunder by, another Licensee-related
entity or Affiliate), or any failure on the part of Licensee or its Affiliates
to comply with applicable tax laws or filing or

 

53



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

record retention requirements, that has the effect of modifying the tax
treatment of the Parties hereto, then the payment in respect of which such VAT
is owing shall be made without deduction for or on account of such VAT to ensure
that Amarin receives a sum equal to the sum which it would have received had
such VAT not been due or (ii) otherwise, such payment shall be made after
deduction of such VAT. For the sake of clarity, any increase in payments to
Amarin under this Section 8.5 shall reflect only the incremental increase in VAT
directly resulting from clause (i) above. In the event that any VAT is owing in
any jurisdiction in respect of any such payment, Amarin will provide to Licensee
tax invoices showing the correct amount of VAT in respect of such payments
hereunder.

8.6 Withholding Tax. If Licensee is required to make a payment to Amarin that is
subject to a deduction of tax or withholding tax under the Applicable Laws, the
sum payable by Licensee to Amarin shall be net of any such deduction or
withholding tax and any amount so deducted or withheld by Licensee shall be
remitted in accordance with the Applicable Laws. Any such deduction or
withholding tax required to be paid or withheld by Licensee under the Applicable
Laws shall be an expense of, and borne solely by, Amarin. Licensee shall not
change its methodology or procedures for payments under this Agreement without
the prior written consent of Amarin. For clarity, any business tax due under
Applicable Laws in the Territory shall be borne by Licensee as an Indirect Tax
in accordance with Section 8.6.2.

8.6.1 Tax Cooperation. To the extent Licensee is required to deduct and withhold
taxes on any payments to Amarin, Licensee shall pay the amounts of such taxes to
the proper Governmental Authority in a timely manner and promptly transmit to
Amarin an official tax certificate or other evidence of such withholding
sufficient to enable Amarin to claim such payments of taxes. Amarin shall
provide to Licensee any tax forms that may be reasonably necessary in order for
Licensee not to withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty. Amarin shall use reasonable efforts to
provide any such tax forms to Licensee at least [***] prior to the due date for
any payments for which Amarin desires that Licensee apply a reduced withholding
rate. Each Party shall provide the other with reasonable assistance to enable
the recovery, as permitted by Applicable Laws, of withholding taxes, VAT, or
similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax or VAT.

8.6.2 Indirect Tax. All payments to be made by Licensee to Amarin pursuant to
the terms of this Agreement are stated exclusive of Indirect Taxes. If any
Indirect Taxes are chargeable in respect of such payments, Licensee shall pay
such Indirect Taxes.

8.7 Currency Conversion. All payments hereunder shall be made in Dollars. For
the purpose of calculating any sums due under, or otherwise reimbursable
pursuant to, this Agreement (including the calculation of Net Sales expressed in
currencies other than Dollars), any amount expressed in a foreign currency shall
be converted into Dollars based on the applicable exchange rate quoted on
“www.oanda.com” for the last day of the relevant [***] or the date that a
milestone is achieved.

 

54



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

8.8 General Payment Procedures. Unless otherwise expressly payable in certain
time frames as provided in this Agreement (including Section 7.7.1), the
receiving Party shall invoice the paying Party for all amounts due to such
receiving Party under this Agreement, and such payments shall be made within
[***] following the receipt by the paying Party of an invoice from the receiving
Party specifying the amount due.

8.9 Late Payments. Any amount required to be paid by a Party hereunder which is
not paid within [***] after the date due shall bear interest at a rate equal to
the [***]. Such interest shall be computed on the basis of a year of [***] for
the actual number of days payment is delinquent. Interest charged and paid with
respect to any late payments will not limit any other remedies that may be
available to a Party.

8.10 Financial Records and Audit. Licensee (and its Affiliates and Sublicensees)
shall keep full, true and accurate records and books of account containing all
particulars that may be necessary for the purpose of confirming the accuracy of,
and calculating, as applicable, all Royalty Payments, Sublicense Income Payments
and other amounts payable to Amarin hereunder (including records of Net Sales
and Sublicense Income), for a minimum period of [***] or such longer period as
required by Applicable Laws. Amarin shall have a right to request an audit of
Licensee by an independent, internationally recognized accounting firm in order
to confirm the accuracy of the foregoing (a “Financial Audit”). Upon the written
request by Amarin to Licensee to conduct a Financial Audit, Amarin shall have
the right to engage an independent, internationally recognized accounting firm
to perform a review as is reasonably necessary to enable such accounting firm to
calculate or otherwise confirm the accuracy of any of the foregoing for the
Calendar Year(s) requested by Amarin; provided, that (i) such accountants shall
be given access to, and shall be permitted to examine and copy such books and
records of Licensee upon [***] prior written notice to Licensee, (ii) prior to
any such examination taking place, such accountants shall enter into a
confidentiality agreement with Licensee reasonably acceptable to Licensee in
order to keep all information and data contained in such books and records
strictly confidential and shall not disclose such information or copies of such
books and records to any third person including Amarin, but shall only use the
same for the purpose of the reviews and/or calculations which they need to
perform in order to determine any amounts being reviewed, and (iii) such
accountants shall use reasonable efforts to minimize any disruption to
Licensee’s business. Licensee shall make personnel reasonably available during
regular business hours to answer queries on all such books and records required
for the purpose of the Financial Audit. The accountants shall deliver a copy of
their findings to each of the Parties within [***] of the completion of the
review, and, in the absence of fraud or manifest error, the findings of such
accountant shall be final and binding on each of the Parties. Any underpayments
by Licensee shall be paid to Amarin within [***] of notification of the results
of such inspection. Any overpayments made by Licensee shall be refunded by
Amarin within [***] of notification of the results of such inspection. The cost
of the accountants shall be the responsibility of [***] unless the accountants’
calculation shows that the actual royalties payable, Net Sales, Sublicense
Income and/or any other applicable amount audited hereunder to be different, by
more than [***]. Without limitation of the foregoing, Licensee shall have the
right to audit the calculation of any costs incurred by Amarin and with respect
to which Amarin is

 

55



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

seeking reimbursement from Licensee hereunder, on the same terms and conditions
as Amarin may audit Licensee’s records under this Section 8.10 (substituting
references to “Amarin” for “Licensee”, and vice versa, and substituting
references to “Development Costs” or “Regulatory Costs”, as the case may be, for
“Net Sales”). The audit rights described in this Section 8.10 are without
limitation of other audit rights described elsewhere in this Agreement.

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

9.1 Ownership of Intellectual Property.

9.1.1 General. Subject to the provisions of this Section 9.1.1 and except as
expressly set forth otherwise in this Agreement, (i) Amarin shall solely own,
and it alone shall have the right to apply for, Amarin Patents within and
outside of the Territory, and (ii) Licensee shall solely own, and it alone shall
have the right to apply for, Licensee Patents within and outside of the
Territory. With respect to any Patents Covering any Joint Invention (“Joint
Patents”), Licensee shall assign (and shall cause its Affiliates, Sublicensees
and subcontractors to assign), and hereby does assign, any and all of Licensee’s
(and its Affiliates’, Sublicensees’ and subcontractors’) right, title and
interest in and to such Joint Patents, to Amarin, such that Amarin shall solely
own such Joint Patents, and thereafter any Confidential Information contained
therein shall be deemed “Confidential Information” of Amarin. Each Party shall
promptly disclose to the other Party all Amarin Inventions, Licensee Inventions
and Joint Inventions, as applicable, made by it during the Term. The
determination of inventorship for such Inventions shall be made in accordance
with Applicable Laws relating to inventorship set forth in the patent Applicable
Laws of the United States (Title 35, United States Code). Licensee agrees that
it shall not grant any license or other right with respect to the Licensee
Inventions to any Third Party without the prior written consent of Amarin.

9.1.2 Employees. Each Party will require all of its and its Affiliates’
employees to assign all Inventions that are developed, made or conceived by such
employees according to the ownership principles described in Section 9.1.1 free
and clear of all liens, encumbrances, charges, security interests, mortgages or
other similar restrictions. Each Party will also use its Commercially Reasonable
Efforts to require any agents or independent contractors performing an activity
pursuant to this Agreement to assign all Inventions that are developed, made or
conceived by such agents or independent contractors to Amarin and/or Licensee
according to the ownership principles described in Section 9.1.1 free and clear
of all liens, encumbrances, charges, security interests, mortgages or other
similar restrictions.

9.2 Disclosures; Disputes Regarding Inventions. Each Party shall, before filing
a new Patent application (including provisionals and continuations-in-part)
claiming or covering an Invention, promptly disclose such Invention to the other
Party and shall provide the other Party with a copy of the proposed patent
application at least [***] before filing such application or such shorter time
as may be required to preserve Patent rights, including the avoidance of a
statutory bar or prior publication. If the non-filing Party believes that the
filing Party’s

 

56



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

proposed Patent application discloses Confidential Information of the non-filing
Party, the non-filing Party shall so notify the filing Party within such [***]
after receipt thereof, and the filing Party shall amend its proposed application
to comply with the confidentiality provisions of this Agreement. If the Parties
are in agreement as to the designation of the Invention as an Amarin Invention,
Joint Invention or Licensee Invention, as applicable, they can continue as set
forth in Section 9.3. If the Parties disagree as to whether an Invention is an
Amarin Invention, Joint Invention or Licensee Invention, and are unable to reach
agreement within thirty (30) days after commencing discussions, then the
provisions of ARTICLE 15 shall apply to such dispute.

9.3 Patent Filings, Prosecution and Maintenance.

9.3.1 Amarin Patents.

(a) Subject to, and without limiting Licensee’s rights under, Section 9.4 of
this Agreement, Amarin shall have the first right to prepare, file, prosecute
and maintain all Amarin Patents, at its own cost and expense. Amarin shall keep
Licensee informed of the status of Amarin Patents and will provide Licensee with
copies of all substantive documentation submitted to, or received from, the
patent offices in connection therewith. With respect to any substantive
submissions that Amarin is required to or otherwise intends to submit to a
patent office in the Territory with respect to an Amarin Patent, Amarin shall
provide a draft of such submission to Licensee at least [***] (or such time as
is possible) prior to the deadline for, or the intended filing date of, such
submission, whichever is earlier (or as soon as reasonably possible if Amarin
has less than [***] notice of a deadline for submission). Licensee shall have
the right to review and comment upon any such submission by Amarin to a patent
office in the Territory, and will provide such comments within [***] after
receiving such submission (provided, that if no comments are received within
such [***] period, then Amarin may proceed with such submission). Amarin shall
consider in good faith any suggestions or recommendations of Licensee concerning
the preparation, filing, prosecution and maintenance thereof.

(b) If, during the Term, Amarin (a) intends to allow any Amarin Patent to which
Licensee has a license under this Agreement to expire or intends to otherwise
abandon any such Amarin Patent, or (b) decides not to prepare or file patent
applications covering Amarin Inventions in the Territory to which Licensee would
otherwise have a license under this Agreement, Amarin shall notify Licensee of
such intention or decision at least [***] (or as soon as possible if less than
[***]) prior to any filing or payment due date, or any other date that requires
action, in connection with such Amarin Patent or Amarin Inventions, and Licensee
shall thereupon have the right, but not the obligation, to assume responsibility
for the preparation, filing, prosecution or maintenance thereof at its sole cost
and expense, in the name of Licensee.

 

57



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

9.3.2 Joint Patents.

(a) Subject to, and without limiting Licensee’s rights under, Section 9.4 of
this Agreement, Amarin shall have the first right to prepare, file, prosecute
and maintain Joint Patents. Amarin shall keep Licensee informed of the status of
Joint Patents and will provide Licensee with copies of all substantive
documentation submitted to, or received from, the patent offices in connection
therewith. With respect to any substantive submissions that Amarin is required
to or otherwise intends to submit to a patent office with respect to a Joint
Patent, Amarin shall provide a draft of such submission to Licensee at least
[***] (or such time as is possible) prior to the deadline for, or the intended
filing date of, such submission, whichever is earlier (or as soon as reasonably
possible if Amarin has less than [***] notice of a deadline for submission).
Licensee shall have the right to review and comment upon any such submission by
Amarin to a patent office, and will provide such comments within [***] after
receiving such submission (provided, that if no comments are received within
such [***], then Amarin may proceed with such submission). Amarin shall consider
in good faith any suggestions or recommendations of Licensee concerning the
preparation, filing, prosecution and maintenance thereof.

(b) If, during the Term, Amarin (i) intends to allow any Joint Patent to expire
or intends to otherwise abandon any such Joint Patent (“Abandoned Patents”), or
(ii) decides not to prepare or file patent applications covering Joint
Inventions (“Abandoned Joint Inventions”) Amarin shall notify Licensee of such
intention or decision at least [***] (or as soon as possible if less than [***])
prior to any filing or payment due date, or any other date that requires action,
in connection with such Abandoned Patent or Abandoned Joint Invention, and
Licensee shall thereupon have the right, but not the obligation, to assume
responsibility for the preparation, filing, prosecution or maintenance thereof
at its sole cost and expense, in the name of Licensee.

9.3.3 Licensee Patents.

(a) Licensee shall have the first right to prepare, file, prosecute and maintain
all Licensee Patents, at its own cost and expense. Licensee shall keep Amarin
informed of the status of Licensee Patents and will provide Amarin with copies
of all substantive documentation submitted to, or received from, the patent
offices in connection therewith. With respect to any substantive submissions
that Licensee is required to or otherwise intends to submit to a patent office
with respect to a Licensee Patent, Licensee shall provide a draft of such
submission to Amarin at least [***] (or such time as is possible) prior to the
deadline for, or the intended filing date of, such submission, whichever is
earlier (or as soon as reasonably possible if Licensee has less than [***]
notice of a deadline for submission). Amarin shall have the right to review and
comment upon any such submission by Licensee to a patent office, and will
provide such comments within [***] after receiving such submission (provided,
that if no comments are received within such [***], then Licensee may proceed
with such submission). Licensee shall consider in good faith any suggestions or
recommendations of Amarin concerning the preparation, filing, prosecution and
maintenance thereof.

(b) With respect to the Licensee Patents outside of the Territory, Licensee
shall notify Amarin before entering such Licensee Patent into national phase
filings, and if Amarin notifies Licensee that Amarin desires to prepare, file,
prosecute and

 

58



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

maintain (at its own expense) such Licensee Patent, said patent will be
assigned, after completion of national phase filing, to Amarin at Amarin’s
expense, without any compensation to Licensee, and Amarin shall have the right
at Amarin’s expense to prepare, file, prosecute and maintain such Licensee
Patent as assigned to Amarin. If Amarin does not notify Licensee that Amarin
desires to do so, then such Licensee Patent may be abandoned.

(c) If, during the Term, Licensee (a) intends to allow any Licensee Patent to
which Amarin has a license under this Agreement to expire or intends to
otherwise abandon any such Licensee Patent, or (b) decides not to prepare or
file patent applications covering Licensee Know-How or Licensee Inventions to
which Amarin would otherwise have a license under this Agreement, Licensee shall
notify Amarin of such intention or decision at least thirty (30) days (or as
soon as possible if less than thirty (30) days) prior to any filing or payment
due date, or any other date that requires action, in connection with such
Licensee Patent or Licensee Inventions, and Amarin shall thereupon have the
right, but not the obligation, to assume responsibility for the preparation,
filing, prosecution or maintenance thereof at its sole cost and expense, in the
name of Amarin, and, to the extent such Licensee Patent Covers a Licensee
Invention, Licensee shall, and hereby does, assign to Amarin Licensee’s entire
right, title and interest in and to any such Licensee Patents (rendering, for
clarity, such Licensee Patent an Amarin Patent hereunder).

9.3.4 Cooperation. The Parties agree to reasonably cooperate in the preparation,
filing, prosecution and maintenance of all Patents under this Section 9.3,
including obtaining and executing necessary powers of attorney and assignments
by the named inventors, providing relevant technical reports to the filing Party
concerning the Invention disclosed in such Patent, obtaining execution of such
other documents which are needed in the filing and prosecution of such Patent,
and, as requested by a Party, updating each other regarding the status of such
Patent, and shall cooperate with the other Party so far as reasonably necessary
with respect to furnishing all information and data in its possession reasonably
necessary to obtain or maintain such Patents.

9.3.5 Patent Expenses. Any expenses incurred by a Party in connection with the
preparation, filing, prosecution and maintenance of any Amarin Patents, Joint
Patents or Licensee Patents, as applicable, shall be borne by the Party
incurring such expenses.

9.4 Defense and Enforcement of Patents.

9.4.1 Infringement of Third Party Patents. Each of the Parties shall promptly,
but in any event no later than [***] after receipt of notice thereof, notify the
other Party in writing in the event of any claims by a Third Party of alleged
patent infringement by Licensee or Amarin or any of their respective Affiliates
or sublicensees (in the case of Amarin) or Sublicensees (in the case of
Licensee) with respect to the research, development, manufacture, use, sale,
offer for sale or importation of a Product (each, an “Infringement Claim”). With
respect to any Infringement Claim in the Field in the Territory, the Parties
shall attempt to negotiate in good faith a resolution with respect thereto. If
the Parties cannot settle such Infringement Claim with the appropriate Third
Parties within [***] after the receipt of the notice pursuant to this Section
9.4.1, then the following shall apply:

 

59



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(a) In the case of any such Infringement Claim, in respect of a patent owned by
Licensee, then Licensee shall be deemed to be the “Controlling Party” for
purposes of such Infringement Claim. In the case of any Infringement Claim, in
respect of a patent owned by Amarin, then Amarin shall be deemed to be the
“Controlling Party” for purposes of such Infringement Claim. Each Party shall
reasonably assist the other in its role as the Controlling Party.

(b) The Controlling Party shall assume control of the defense of such
Infringement Claim. The non-Controlling Party, upon request of the Controlling
Party, agrees to join in any such litigation at the Controlling Party’s expense,
and in any event to reasonably cooperate with the Controlling Party at the
Controlling Party’s expense. The non-Controlling Party will have the right to
consult with the Controlling Party concerning such Infringement Claim and to
participate in and be represented by independent counsel in any litigation in
which such non-Controlling Party is a party at its own expense. The Controlling
Party shall have the exclusive right to settle any Infringement Claim without
the consent of the other Party, unless such settlement shall have a material
adverse impact on the other Party (in which case the consent of such other Party
shall be required). For purposes of this Section 9.4.1(b), any settlement that
would involve the waiver of rights (including the rights to receive payments) of
such other Party shall be deemed a material adverse impact and shall require the
consent of such other Party, such consent not to be unreasonably withheld.

(c) If a Party shall become engaged in or participate in any suit described in
this Section 9.4.1, the other Party shall cooperate, and shall cause its and its
Affiliates’ employees to cooperate, with such Party in all reasonable respects
in connection therewith, including giving testimony and producing documents
lawfully requested, and using its reasonable efforts to make available to the
other, at no cost to the other (other than reimbursement of actually incurred,
reasonable Out-of-Pocket Costs associated with travel and lodging), such
employees who may be helpful with respect to such suit, investigation, claim or
other proceeding.

9.4.2 Prosecution of Infringers.

(a) Notice. If either Party (i) receives notice of any patent nullity actions,
any declaratory judgment actions or any alleged or threatened infringement of
patents or patent applications or misappropriation of intellectual property in
the Territory comprising the (w) Joint Inventions or Joint Patents, (x) Amarin
Patents, Amarin Inventions or Amarin Know-How or (y) Licensee Patents, Licensee
Inventions or Licensee Know-How, or (ii) learns that a Third Party is infringing
or allegedly infringing any Patent within the Amarin Patents, Joint Patents or
Licensee Patents in each case, in the Territory, or if any Third Party claims
that any such Patent is invalid or unenforceable, in each case, with respect to
the Field in the Territory, it shall promptly notify the other Party thereof,
including providing evidence of infringement or the claim of invalidity or
unenforceability reasonably available to such Party.

 

60



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(b) Enforcement of Patents.

(i) As between Amarin and Licensee, Amarin shall have the first right (but not
the obligation) to take the appropriate steps to enforce or defend any Patent
within the Amarin Patents and Joint Patents against infringement by a Third
Party that is conducting the manufacture, sale, use, offer for sale or import of
any pharmaceutical product in the Field in the Territory. Amarin may take steps
including the initiation, prosecution and control of any suit, proceeding or
other legal action by counsel of its own choice. Amarin shall bear the costs of
such enforcement or defense, as applicable. Notwithstanding the foregoing,
Licensee will have the right, at its own expense, to be represented in any such
action by counsel of its own choice.

(ii) If, pursuant to Section 9.4.2(b)(i), Amarin fails to institute such
litigation or otherwise take steps to remedy the infringement of an Amarin
Patent or a Joint Patent within [***] of the date one Party has provided notice
to the other Party pursuant to Section 9.4.2(a) of such infringement or claim,
then Licensee shall have the right (but not the obligation), at its own expense,
to bring any such suit, action or proceeding by counsel of its own choice and
Amarin will have the right, at its own expense, to be represented in any such
action by counsel of its own choice. Notwithstanding anything to the contrary
contained herein, in no event shall Licensee have any right to bring any suit,
action or proceeding with respect to any matter involving infringement of an
Amarin Manufacturing Patent, or a Patent outside the Territory or outside the
Field.

(c) Cooperation; Damages.

(i) If one Party brings any suit, action or proceeding under Section 9.4.2(b),
the other Party agrees to be joined as party plaintiff if necessary to prosecute
the suit, action or proceeding and to give the first Party reasonable authority
to file and prosecute the suit, action or proceeding; provided, however, that
neither Party will be required to transfer any right, title or interest in or to
any property to the other Party or any other party to confer standing on a Party
hereunder.

(ii) The Party not pursuing the suit, action or proceeding hereunder will
provide reasonable assistance to the other Party, including by providing access
to relevant documents and other evidence and making its employees available,
subject to the other Party’s reimbursement of any Out-of-Pocket Costs incurred
by the non-enforcing or defending Party in providing such assistance.

(iii) Licensee shall not, without the prior written consent of Amarin (in its
sole discretion), enter into any compromise or settlement relating to any claim,
suit or action that it brought under Section 9.4.2 involving an Amarin Patent or
a Joint Patent, that admits the invalidity or unenforceability of any Amarin
Patent or any Joint Patent, or requires Amarin to pay any sum of money, or
otherwise adversely affects the rights of Amarin with respect to such Patents,
the Product or Amarin’s rights hereunder (including the rights to receive
payments).

 

61



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(iv) Any settlements, damages or other monetary awards (a “Recovery”) recovered
pursuant to a suit, action or proceeding brought pursuant to Section 9.4.2(b)
will be allocated first to the costs and expenses of the Party taking such
action, and second, to the costs and expenses (if any) of the other Party, with
any remaining amounts (if any) to be allocated as follows: (i) to the extent
that such Recovery is a payment for lost sales of the Product in the Field in
the Territory, (a) if Licensee is the Party taking such action, then Licensee
shall pay a Royalty Payment to Amarin pursuant to Section 8.3 with respect to
the imputed loss in Net Sales out of any such Recovery or (b) if Amarin is the
Party taking such action, then any such Recovery shall be shared equally by
Amarin and Licensee and (ii) all remaining Recoveries shall be payable to the
Party taking such action to the extent such remaining Recoveries relate solely
to the Product in the Field in the Territory (and, for purposes of clarity, all
remaining Recoveries related to the Product outside the Field or outside the
Territory shall be payable to Amarin).

(d) Infringement and Defense of Amarin Patents Outside of the Territory or
Outside the Field. For clarity, with respect to any and all infringement or
defense of any Patent Controlled by Amarin (including a Joint Patent) anywhere
outside of the Territory or any Amarin Patent outside the Field, Amarin (or its
designee) shall have the sole and exclusive right to bring an appropriate suit
or other action against any Person engaged in such infringement or defense of
any such Patents (including any Joint Patents), in its sole discretion and
Licensee shall have no rights with respect thereto.

9.5 Patent Term Extensions. As between Amarin and Licensee, Amarin shall have
the exclusive right, but not the obligation, to seek, in Licensee’s name if so
required, Patent Term Extensions (including any supplemental protection
certificates and the like available under Applicable Laws) in the Territory in
relation to the Amarin Patents (including Joint Patents). Licensee and Amarin
shall cooperate in connection with all such activities. Amarin, its agents and
attorneys will give due consideration to all suggestions and comments of
Licensee regarding any such activities, but in the event of a disagreement
between the Parties, Amarin shall have the final decision making authority.

9.6 Patent Marking. Licensee shall mark the Product marketed and sold by
Licensee (or its Affiliate, wholesaler or distributor) hereunder with
appropriate patent numbers or indicia, as long as it is required by Applicable
Laws.

9.7 Patent Challenge. Amarin will be permitted to terminate this Agreement upon
written notice to Licensee, effective upon receipt, if Licensee (or of its
Affiliates, Sublicensees, subcontractors, wholesalers or distributors), directly
or indirectly, (i) initiate or request an interference or opposition proceeding
with respect to, or (ii) make, file or maintain any claim, demand, lawsuit or
cause of action to challenge the validity or enforceability of, or, to the
extent applicable, oppose any extension of, or the grant of a supplementary
protection certificate with respect to, any Amarin Patent or Amarin
Manufacturing Patent (each of clause (i) or (ii), a “Patent Challenge”).

 

62



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows, as of the
Effective Date:

(a) It has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery
and performance of this Agreement has been duly and validly authorized and
approved by proper corporate action on the part of such Party. Assuming due
authorization, execution and delivery on the part of the other Party, this
Agreement constitutes a legal, valid and binding obligation of such Party,
enforceable against such Party, in accordance with its terms.

(b) The execution and delivery of this Agreement by it and the performance by it
contemplated hereunder will not violate any Applicable Laws, and, to its
knowledge, it is in compliance in all material respects with all material
Applicable Laws applicable to the subject matter of this Agreement.

(c) It is not a party to any agreement or arrangement with any Third Party or
under any obligation or restriction (including any outstanding order, judgment
or decree of any court or administrative agency) which in any way limits or
conflicts with its ability to fulfill any of its obligations under this
Agreement.

(d) Except with respect to Regulatory Approvals for the Development,
Manufacturing or Commercialization of the Product or as otherwise described in
this Agreement, (i) all necessary consents, approvals and authorizations of, and
(ii) all notices to, and filings by such Party with, all Governmental
Authorities and other Persons required to be obtained or provided by such Party
as of the Effective Date in connection with the execution, delivery and
performance of this Agreement have been obtained and provided, except for those
approvals, if any, not required at the time of execution of this Agreement.

(e) In the course of the Development of Products, such Party has not used prior
to the Effective Date and shall not use, during the Term, any employee, agent
or, to its knowledge, independent contractor who has been debarred by any
Regulatory Authority, or, to such Party’s knowledge, is the subject of debarment
proceedings by a Regulatory Authority.

 

63



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

10.2 Additional Representations, Warranties and Covenants of Amarin. Amarin
hereby represents, warrants and covenants (as applicable) to Licensee that:

(a) As of the Effective Date, Amarin has not filed any Imported Drug License
with a Governmental Authority in the Territory for the sale of the Finished
Product or Bulk Product in the Territory, and, to the knowledge of Amarin, no
application for Product Approval for any Competing Product has been filed with
the CFDA by any Third Party which would block the application for Product
Approval for the Product in the Territory.

(b) As of the Effective Date, Amarin is the owner or licensee of, and has the
right to license, the Amarin Patents, Amarin Know-How, necessary to make, use
and sell the Product in the Field in the Territory.

(c) As of the Effective Date, neither Amarin nor its Affiliates, nor, to the
knowledge of Amarin, its subcontractors nor sublicensees, has received written
notice of any proceedings pending before or threatened by any Regulatory
Authority with respect to the Product or any Facility where the Product is
Manufactured.

(d) As of the Effective Date, to the knowledge of Amarin, no Third Party (i) is
infringing any Amarin Patents or Amarin Manufacturing Patents or has
misappropriated any Amarin Technology or Amarin Manufacturing Know-How or
(ii) has challenged the scope, duration, validity, enforceability, priority, or
Amarin’s right to use or license any Amarin Technology, Amarin Manufacturing
Patent or Amarin Manufacturing Know-How.

(e) As of the Effective Date, Amarin (or its Affiliate) is the exclusive owner
of the trademark registrations for VASCEPA™ as displayed on Schedule 6.9.1.

(f) As of the Effective Date, the knowledge of Amarin, Amarin nor its Affiliates
have received any written warning that any Patent, trademark or other
intellectual property right owned by a Third Party would be infringed by
research, development manufacture, use, sale, offer for sale, or import of the
Product in the Field in the Territory.

(g) As of the Effective Date, Amarin has obtained assignments from the inventors
of all inventorship rights relating to the Amarin Patents which are owned by
Amarin, and, to the knowledge of Amarin, all such assignments of inventorship
rights relating to such Amarin Patents are valid and enforceable.

(h) As of the Effective Date, to the knowledge of Amarin, Amarin has complied
with all Applicable Laws, in all material respects, including any disclosure
requirements, in connection with the filing, prosecution and maintenance of the
Amarin Patents owned by Amarin.

(i) During the Term, Amarin shall use Commercially Reasonable Efforts to
maintain valid Regulatory Approvals for the Product in the U.S.

 

64



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(j) During the Term, the Finished Product or Bulk Product, as applicable,
furnished by Amarin to Licensee under this Agreement:

(i) shall be manufactured, handled, stored and shipped by Amarin, in accordance
with, and shall conform to, the applicable Product Specifications;

(ii) shall be manufactured, handled and stored by or on behalf of Amarin in
compliance with all Applicable Laws, including GMPs; and

(iii) shall be manufactured using Drug Substance which is manufactured, handled,
stored and shipped by or on behalf of Amarin in accordance with, and conforms
to, the applicable Drug Substance Specifications and in compliance with all
Applicable Laws, including GMPs.

10.3 Additional Representations, Warranties and Covenants of Licensee. Licensee
hereby represents, warrants and covenants (as applicable) to Amarin that:

(a) As of the Effective Date, Licensee is solvent and has the ability to pay and
perform all of its obligations as and when such obligations become due,
including payment obligations and other obligations under this Agreement.

(b) As of the Effective Date, Licensee’s compensation programs for its Sales
Representatives do not, and during the Term will not with respect to the
Product, provide financial incentives for the promotion, sales, and marketing in
violation of any Applicable Laws or any professional requirements.

(c) During the Term, Licensee’s medical, regulatory or legal teams will review
all training materials and programs prior to use by Licensee to ensure that such
training materials and programs are in accordance with the Commercialization
Plan and the Regulatory Approvals and in compliance with Applicable Laws.

(d) During the Term, all Product used in Development Activities, or
Commercialized, by, or under authority of, Licensee:

(i) shall be packaged, labeled, handled, stored and shipped by Licensee, in
accordance with, and shall conform to, the applicable Product Specifications;

(ii) shall be packaged, labeled, handled, stored and shipped by Licensee in
compliance with all Applicable Laws, including GMPs; and

(iii) shall, from and after the time shipped by Amarin hereunder, not contain
any material that would cause the Product to be adulterated or misbranded within
the meaning of Applicable Laws.

 

65



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(e) As of the Effective Date, no claim or demand of any Person has been asserted
in writing to Licensee arising out of Licensee’s development, regulatory or
commercialization activities with respect to any other products that could
reasonably be expected to impact Licensee’s ability to perform any of its
obligations under this Agreement, and no investigations are pending or, to the
knowledge of Licensee, threatened relating to such activities.

(f) As of the Effective Date, to the knowledge of Licensee, Licensee has
complied with all Applicable Laws in all material respects.

(g) As of the Effective Date, Licensee has obtained assignments from the
inventors of all inventorship rights relating to the Licensee Patents which are
owned by Licensee, and, to the knowledge of Licensee, all such assignments of
inventorship rights relating to such Licensee Patents are valid and enforceable.

10.4 Disclaimer. Subject to the regulatory and commercial status of the Product
in the U. S. as of the Effective Date, Licensee understands that the Product is
the subject of ongoing clinical research and development and that Amarin cannot
ensure the safety or usefulness of the Product or that the Product will receive
Regulatory Approvals. In addition, Amarin makes no warranties except as set
forth in this ARTICLE 10 concerning the Amarin Technology.

10.5 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by Amarin. Amarin hereby agrees to save, indemnify, defend
and hold Licensee, its Affiliates, and their respective directors, officers,
agents and employees harmless from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) arising in connection with any and all
charges, complaints, actions, suits, proceedings, hearings, investigations,
claims, demands, judgments, orders, decrees, stipulations or injunctions by a
Third Party (each a “Third Party Claim”) resulting or otherwise arising from
(i) any breach by Amarin or its Affiliates, sublicensees or subcontractors of
any of Amarin’s representations, warranties, covenants or obligations pursuant
to this Agreement, (ii) the negligence or willful misconduct by Amarin or its
Affiliates, sublicensees or subcontractors or their respective officers,
directors, employees, agents or consultants in performing any obligations under
this Agreement or (iii) any matter related to the Development and Manufacturing
of the Product hereunder (including, for clarity, product liability Losses
resulting therefrom) by Amarin or its Affiliates, sublicensees or subcontractors
or their respective officers, directors, employees, agents or consultants.

 

66



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

11.2 Indemnification by Licensee. Licensee hereby agrees to save, indemnify,
defend and hold Amarin, its Affiliates, and their respective directors, agents
and employees harmless from and against any and all Losses arising in connection
with any and all Third Party Claims resulting or otherwise arising from (i) any
breach by Licensee (or by any of its Affiliates, Sublicensees, subcontractors,
wholesalers or distributors) of any of Licensee’s representations, warranties,
covenants or obligations pursuant to this Agreement, (ii) the negligence or
willful misconduct by Licensee (or by any of its Affiliates, Sublicensees,
subcontractors, wholesalers or distributors) or their respective officers,
directors, employees, agents or consultants in performing any obligations under
this Agreement, (iii) any matter related to the Development, Packaging and
Labeling (or Manufacturing to the extent permitted under this Agreement), or
Commercialization of the Product hereunder (including, for clarity, any product
liability Losses resulting therefrom) by Licensee (or by any of its Affiliates,
Sublicensees, subcontractors, wholesalers or distributors) or their respective
officers, directors, employees, agents or consultants, or (iv) the failure by
Licensee to initiate a Product recall, withdrawal or market notification that is
proposed by Amarin under Section 5.8.1.

11.3 Indemnification Procedures. The obligations to indemnify and defend set
forth in Sections 11.1 and 11.2 shall be contingent upon the Party seeking
indemnification (the “Indemnitee”): (a) notifying the indemnifying Party of a
claim, demand or suit within [***] of receipt of same (provided, however, that
Indemnitee’s failure or delay in providing such notice shall not relieve the
indemnifying Party of its indemnification obligation except to the extent the
indemnifying Party is prejudiced thereby), (b) allowing the indemnifying Party
and/or its insurers the right to assume direction and control of the defense of
any such Third Party Claim, (c) using its Commercially Reasonable Efforts to
cooperate with the indemnifying Party and/or its insurers in the defense of such
Third Party Claim at the indemnifying Party’s expense, and (d) agreeing not to
settle or compromise any Third Party Claim without prior written authorization
of the indemnifying Party. Indemnitee shall have the right to participate in the
defense of any such Claim referred to in this Section 11.3 utilizing attorneys
of its choice, at its own expense; provided, however, that the indemnifying
Party shall have full authority and control to handle any such Claim. The
indemnifying Party shall have the right to settle or compromise any action or
otherwise seek to terminate any pending or threatened action for which indemnity
may be sought hereunder (whether or not any indemnified Party is a party
thereto) as long as such settlement, compromise or termination includes an
unconditional release of, and does not include an admission of liability by,
each indemnified Party from all liability in respect of such Third Party Claim.

11.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 11.4 IS

 

67



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION 11.1 or 11.2, OR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 12.

11.5 Insurance. Each Party shall procure and maintain insurance that is
available on commercially reasonable terms, including general liability,
clinical trial insurance, product liability insurance and other insurance as
necessary, adequate to cover its obligations hereunder and which is consistent
with normal business practices of prudent companies similarly situated at all
times during which Product is being clinically tested in human subjects or
commercially distributed or sold by a Party pursuant to this Agreement, and such
insurance coverage shall be, in no event less than, in amounts per loss
occurrence and in the aggregate as are customary in the industry in the
Territory. It is understood that such insurance shall not be construed to create
a limit of either Party’s liability with respect to its indemnification
obligations under this ARTICLE 11. Each Party shall provide the other Party with
written evidence of such insurance upon request of the other Party and upon
expiration of any one coverage. Each Party shall provide the other Party with
written notice at least [***] prior to the cancellation, nonrenewal or material
change in such insurance which materially adversely affects the rights of the
other Party hereunder. Without limiting the foregoing, Licensee shall cause its
insurance policies to name Amarin as an additional insured without cost to
Amarin.

ARTICLE 12

CONFIDENTIALITY

12.1 Confidential Information. As used in this Agreement, the term “Confidential
Information” means all information, whether it be written or oral, including all
production schedules, lines of products, volumes of business, processes, new
product developments, product designs, formulae, technical information, patent
information, Know-How, trade secrets, financial and strategic information,
marketing and promotional information and data, and other material relating to
any products, projects or processes of one Party (the “Disclosing Party”) that
is provided to, or otherwise obtained by, the other Party (the “Receiving
Party”) in connection with this Agreement (including information exchanged prior
to the date hereof in connection with the transactions set forth in this
Agreement, including any information disclosed by either Party pursuant to the
Confidentiality and Nondisclosure Agreement between the Parties dated August 21,
2014 (the “Confidential Disclosure Agreement”)). Notwithstanding the foregoing
sentence, Confidential Information shall not include any information or
materials that:

(a) were already known to the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party, to the
extent such Receiving Party has documentary evidence to that effect;

(b) were generally available to the public or otherwise part of the public
domain at the time of disclosure thereof to the Receiving Party;

 

68



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(c) became generally available to the public or otherwise part of the public
domain after disclosure or development thereof, as the case may be, and other
than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement; or

(d) were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party, to the extent such Receiving Party has documentary evidence to that
effect.

12.2 Confidentiality Obligations. Each of Licensee and Amarin shall keep all
Confidential Information received from or on behalf of the other Party with the
same degree of care with which it maintains the confidentiality of its own
Confidential Information, but in all cases no less than a reasonable degree of
care. Neither Party shall use such Confidential Information for any purpose
other than in performance of this Agreement, or exercise of rights under this
Agreement, or disclose the same to any other Person other than to such of its
and its Affiliates’ directors, managers, employees, independent contractors,
agents, consultants or, solely with respect to Amarin, its sublicensees, who
have a need to know such Confidential Information to implement the terms of this
Agreement or enforce its rights under this Agreement; provided, however, that a
Receiving Party shall advise any of its and its Affiliates’ directors, managers,
employees, independent contractors, agents, consultants or, solely with respect
to Amarin, its sublicensees, who receives such Confidential Information of the
confidential nature thereof and of the obligations contained in this Agreement
relating thereto, and the Receiving Party shall ensure (including, in the case
of a Third Party, by means of a written agreement with such Third Party having
terms at least as protective as those contained in this ARTICLE 12) that all
such directors, managers, employees, independent contractors, agents,
consultants or, solely with respect to Amarin, its sublicensees comply with such
obligations. Upon termination of this Agreement, the Receiving Party shall
return or destroy all documents, tapes or other media containing Confidential
Information of the Disclosing Party that remain in the possession of the
Receiving Party or its directors, managers, employees, independent contractors,
agents, consultants or, solely with respect to Amarin, its sublicensees, except
that the Receiving Party may keep one copy of the Confidential Information in
the legal department files of the Receiving Party, solely for archival purposes.
Such archival copy shall be deemed to be the property of the Disclosing Party,
and shall continue to be subject to the provisions of this ARTICLE 12.

12.3 Permitted Disclosure and Use. Notwithstanding Section 12.2, (i) either
Party may disclose Confidential Information belonging to the other Party only to
the extent such disclosure is reasonably necessary to: (a) comply with or
enforce any of the provisions of this Agreement; or (b) comply with Applicable
Laws; and (ii) Amarin may disclose Confidential Information belonging to
Licensee related to the Product only to the extent such disclosure is reasonably
necessary to obtain or maintain Regulatory Approval of the Product, as
applicable, to the extent such disclosure is made to a Governmental Authority.
If a Party deems it necessary to disclose Confidential Information of the other
Party pursuant to this Section 12.3, such Party shall give reasonable advance
written notice of such disclosure to the other Party to permit such other Party
sufficient opportunity to object to such disclosure or to take measures to
ensure

 

69



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

confidential treatment of such information, including seeking a protective order
or other appropriate remedy. Notwithstanding Section 12.2, Amarin may also
disclose Confidential Information belonging to Licensee related to the Product
to Third Parties in connection with the development or commercialization of the
Product outside of the Field or outside of the Territory (provided, that such
Third Parties are bound by written agreements having terms at least as
protective as those contained in this ARTICLE 12 with respect to keeping such
Confidential Information confidential).

12.4 Notification. The Receiving Party shall notify the Disclosing Party
promptly upon discovery of any unauthorized use or disclosure of the Disclosing
Party’s Confidential Information, and will cooperate with the Disclosing Party
in any reasonably requested fashion to assist the Disclosing Party to regain
possession of such Confidential Information and to prevent its further
unauthorized use or disclosure.

12.5 Publicity; Filing of this Agreement.

12.5.1 Publicity. The press release to be issued in connection with this
Agreement and the transactions described herein is set forth on Schedule 12.5.1.
Except as otherwise provided in this Section 12.5, each Party shall maintain the
confidentiality of all provisions of this Agreement, and without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, neither Party nor its respective Affiliates shall make any press
release or other public announcement of or otherwise disclose the provisions of
this Agreement to any Third Party, except for: (i) disclosure to those of its
directors, officers, employees, accountants, attorneys, underwriters, lenders
and other financing sources, potential strategic partners, advisors, agents and,
solely with respect to Amarin, its sublicensees, whose duties reasonably require
them to have access to this Agreement; provided, that such directors, officers,
employees, accountants, attorneys, underwriters, lenders and other financing
sources, advisors, agents or, solely with respect to Amarin, sublicensees, are
required to maintain the confidentiality of this Agreement;(ii) disclosures
required by The NASDAQ Stock Market or any securities exchanges, in which case
the disclosing Party shall provide the non-disclosing Party with at least [***]
notice, but in any event no later than the time the disclosure required by such
NASDAQ Stock Market or any securities exchange is made;(iii) disclosures as may
be required by Applicable Laws, in which case the disclosing Party shall provide
the non-disclosing Party with prompt advance notice of such disclosure and
cooperate with the non-disclosing Party to seek a protective order or other
appropriate remedy, including a request for confidential treatment in the case
of a filing with the U.S. Securities and Exchange Commission;(iv) the report on
Form 8-K, which may be filed by Amarin or an Affiliate of Amarin setting forth
the press release referred to above, and/or this Agreement in redacted form
(i.e., Redacted Agreement) as provided in Section 12.5.2 and/or a summary
thereof;(v) disclosures that are consistent with or complementary to those
described in clause (iv) but which do not contain any Confidential Information
of the other Party; and (vi) other disclosures for which consent has previously
been given. A Party may publicly disclose without regard to the preceding
requirements of this Section 12.5 any information that was previously publicly
disclosed pursuant to this Section 12.5, so long as the context of such
disclosure is substantially similar to the context in which the initial
disclosure was made.

 

70



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

12.5.2 Required Filings. Notwithstanding Section 12.5.1, Amarin may publicly
disclose without violation of this Agreement, such terms of this Agreement as
are, on the advice of Amarin’s counsel, required by the rules and regulations of
the SEC or The NASDAQ Stock Market, Inc. (“Redacted Agreement”); provided, that
Amarin shall advise Licensee of such intended disclosures and provide Licensee
with reasonable opportunity to request that Amarin seek confidential treatment
of such disclosures to be filed with the SEC. Subject to the immediately
preceding sentence, Amarin shall consult with Licensee, and Licensee shall have
the right to review and comment with respect to the Redacted Agreement or
Licensee’s Confidential Information as part of the confidential treatment
request to the SEC. After release of the press release announcing this Agreement
and excluding any public disclosures of the terms of this Agreement that are
authorized by the preceding sentences or Section 12.5.1, if Amarin desires to
make a public announcement concerning the material terms of this Agreement,
milestones achieved under this Agreement or Licensee’s Confidential Information,
then Amarin shall give reasonable prior advance notice of the proposed text of
such announcement to Licensee for its prior review and approval (except as
otherwise provided herein), such approval not to be unreasonably withheld,
conditioned or delayed; provided, that Licensee shall provide its comments, if
any, within [***] (or [***] in the event Amarin is required to make such
disclosure pursuant to Applicable Laws or stock exchange rules) after receiving
the public announcement for review (and failure for Licensee to provide comments
within such time period shall be deemed to constitute Licensee’s consent to such
public announcement). In relation to Licensee’s review of such an announcement,
Licensee may make specific, reasonable comments on such proposed press release
or other public disclosure within the prescribed time for commentary. Amarin
shall not be required to seek the permission of Licensee to disclose any
information already disclosed or otherwise in the public domain, provided such
information remains accurate.

12.6 Publication. Licensee shall submit copies in English of each proposed
academic, scientific, medical and other publication or presentation that
contains or refers to the Amarin Patents, Amarin Know-How or otherwise relates
to the Product or any research or Development Activities under this Agreement to
Amarin at least [***] in advance of submitting such proposed publication or
presentation to a publisher or other Third Party. Amarin shall have the right to
review, comment on and consent to each such proposed publication or presentation
at its sole discretion. Amarin shall have the right to remove any of its
Confidential Information prior to submission for publication or presentation.
Licensee shall redact or otherwise modify the proposed publication or
presentation to remove any such Confidential Information of Amarin. In addition,
in the event that the document includes data, information or material generated
by Amarin’s scientists, and professional standards for authorship would be
consistent with including Amarin’s scientists as co-authors of the document, the
names of such scientists will be included as co-authors.

 

71



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

12.7 Use of Names. Except as otherwise set forth in this Agreement, neither
Party shall use the name of the other Party in relation to this transaction in
any public announcement, press release or other public document without the
written consent of such other Party, which consent shall not be unreasonably
withheld; provided, however, that subject to Section 12.5, either Party may use
the name of the other Party in any document filed with any Regulatory Authority
or Governmental Authority, including the Securities and Exchange Commission.

12.8 Survival. The obligations and prohibitions contained in this ARTICLE 12 as
they apply to Confidential Information shall survive the expiration or
termination of this Agreement for a period of [***].

ARTICLE 13

TERM AND TERMINATION

13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this ARTICLE 13, shall remain in effect,
on a Product-by-Product basis, until the expiration of the Royalty Term for such
Product in the Territory (the “Term”).

13.2 Termination for Breach. In the event that either Party reasonably
anticipates the occurrence of an event which may result in a material breach in
the performance of its obligations under this Agreement, the Parties shall first
consult with each other in good faith and use Commercially Reasonable Efforts to
amicably resolve the disputed subject matter prior to the other Party invoking
its termination rights under this Section 13.2. Subject to the foregoing, either
Party may, without prejudice to any other remedies available to it at law or in
equity, terminate this Agreement upon written notice to the other Party in the
event that the other Party (the “Breaching Party”) shall have materially
breached or defaulted in the performance of its obligations under this Agreement
in a manner that materially diminishes the value or essential characteristics of
the collaboration hereunder between the Parties taken as a whole. For clarity,
(i) any of Licensee’s obligations under the second full sentence of Section
2.1.3, Sections 2.5.1, 4.2, 5.2, 6.3, 6.5, 8.1, 8.2, 8.3, or 9.7 or ARTICLE 12,
in case of a breach by Licensee, or (ii) any of Amarin’s obligations under
Sections 7.1, 7.13, and 10.2 (b), (e), (i), and (j), in case of a breach by
Amarin, shall be deemed a material breach of this Agreement giving rise to
Amarin’s or Licensee’s (as applicable) right to terminate under this Section
13.2. The Breaching Party shall have [***] ([***] in the event of payment) after
written notice thereof was provided to the Breaching Party by the non-breaching
Party to remedy such default. Unless the Breaching Party has cured any such
breach or default prior to the expiration of such [***] period ([***] in the
event of payment), such termination shall become effective upon the end of the
[***] period ([***]in the event of payment). In the event of any dispute as to
whether or not a material breach has been committed under this Section 13.2, the
Parties shall first consult with each other in good faith and use Commercially
Reasonable Efforts to settle such dispute. Should the Parties fail to agree on
the settlement of any such dispute, the matter shall be submitted to and finally
resolved by arbitration in accordance with Section 15.3 (provided, however, that
referral to the Executive Officers shall not be applicable, and the time period
for a decision under Section 15.3.2 shall be [***] following selection of the
arbitrators). For the avoidance of doubt, if Licensee is entitled to terminate
this Agreement in accordance with the

 

72



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

foregoing, it is agreed that Licensee shall also have the right not to terminate
this Agreement. In the case that Licensee chooses not to terminate this
Agreement, Licensee shall have the right to claim damages arising out of
Amarin’s material breach; provided, however, that it is understood and agreed
that Licensee shall remain subject to its payment obligations as set forth in
ARTICLE 8.

13.3 Termination as a Result of Bankruptcy. Each Party shall have the right to
terminate this Agreement upon written notice as a result of the filing or
institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided, that such termination
shall be effective only if such proceeding is not dismissed within [***] after
the filing thereof.

13.4 Termination by Licensee. At any time during the Term following the third
(3rd) anniversary of the First Commercial Sale of the Product in the PRC,
Licensee has the right to immediately terminate this Agreement with or without
cause upon twelve (12) months prior written notice to Amarin.

ARTICLE 14

EFFECTS OF TERMINATION AND EXPIRATION

14.1 Termination Not Involving Amarin’s Fault. Without limiting any other legal
or equitable remedies that a Party may have, if this Agreement is terminated by
either Party and for any reason prior to its natural expiration, then the
following provisions shall apply:

14.1.1 Termination of Licenses. All rights and licenses granted to Licensee
hereunder shall immediately terminate and be of no further force and effect and
Licensee shall cease Developing, Commercializing and Packaging and Labeling the
Product (except as otherwise set forth in Section 14.1.3).

14.1.2 Assignments. Licensee will promptly, in each case within [***] after
receipt of Amarin’s request, and at Licensee’s cost and expense (except in the
case of termination by Licensee under Section 13.2, in which case it will be at
Amarin’s cost and expense):

(a) at Amarin’s election, assign to Amarin or its designee all of Licensee’s
right, title and interest in and to any agreements (or portions thereof) between
Licensee and Third Parties that relate to the Development or Commercialization
of the Product, or terminate such agreements;

(b) assign to Amarin or its designee all of Licensee’s right, title and interest
in and to any (i) Licensee Technology (including all of Licensee’s right, title
and interest in and to any and all Development Data and Commercialization Data
Controlled by Licensee for the Product), (ii) Joint Patents, (iii) Promotional
Materials and copyrights and trademarks, including any goodwill associated
therewith, and any registrations and design patents for the foregoing, and
(iv) any Licensee Trademark and Licensee Trade Dress, and

 

73



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

any Internet domain name registrations for such trademarks and slogans, all to
the extent solely related to the Product; provided, however, in the event Amarin
exercises such right to have assigned such Promotional Materials, Licensee shall
grant, and hereby does grant, to Amarin a royalty-free right and license to any
housemarks, trademarks, names and logos of Licensee contained therein for a
period of [***] in order to use such Promotional Materials in connection with
the Commercialization of the Product. In furtherance of the foregoing, Licensee
shall execute, and shall cause its Affiliates to execute, any documents
reasonably required to confirm Amarin’s sole ownership of Licensee Technology,
Joint Patents and Internet domain names, and any documents required to apply
for, maintain and enforce any Patent or other right in the Licensee Technology
or Joint Patents;

(c) at Amarin’s sole discretion, (i) assign to Amarin or its designee the
management and continued performance of any clinical trials for the Product
ongoing hereunder as of the effective date of such termination in respect of
which Amarin shall assume full financial responsibility from and after the
effective date of such termination, (ii) continue performing such activities (in
accordance with applicable terms and conditions of this Agreement) at Amarin’s
reasonable cost and expense, except in the event that Amarin has terminated this
Agreement under Section 13.2 in connection Licensee’s breach, in which case at
Licensee’s cost and expense, or (iii) wind-down the performance of such
activities at Licensee’s cost and expense;

(d) transfer to Amarin or its designee any and all of Licensee’s right, title
and interest in and to any and all regulatory filings, Regulatory Approvals and
other Regulatory Materials for the Product in respect of which Amarin shall
assume full financial responsibility; and

(e) provide a copy of (i) the material tangible embodiments of the foregoing and
(ii) any other material books, records, files and documents Controlled by
Licensee solely to the extent related to the Product, and, to the extent
applicable, in accordance with Section 14.1.3; provided, that such materials may
be redacted to exclude Confidential Information of Licensee that is unrelated to
the Product;

provided, however, that to the extent that any agreement or other asset
described in this Section 14.1.2 is not assignable by Licensee, then such
agreement or other asset will not be assigned, and upon the request of Amarin,
Licensee will take such steps as may be reasonably necessary to allow Amarin or
its designee to obtain and to enjoy the benefits of such agreement or other
asset. For purposes of clarity, (1) Amarin shall have the right to request that
Licensee take any or all of the foregoing actions in whole or in part, or with
respect to all or any portion of the assets set forth in the foregoing
provisions and (2) to the extent Amarin requests Licensee to transfer its right,
title and interest in the items set forth in this Section 14.1.2 to Amarin or
its designee, Licensee shall also cause its Affiliates to transfer and assign to
Amarin or its designee all of such Affiliates’ right, title and interest in and
to the foregoing items set forth in this Section 14.1.2.

 

74



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

14.1.3 Delivery of Licensee Technology. Licensee will promptly transfer to
Amarin or its designee copies of any physical embodiment of any Licensee
Know-How, to the extent then used in connection with the Development or
Commercialization of Product; such transfer shall be effected by the delivery of
material documents, to the extent such Licensee Know-How is embodied in such
documents, and to the extent that Licensee Know-How is not fully embodied in
such documents, Licensee shall make its employees and agents who have knowledge
of such Licensee Know-How, in addition to that which is embodied in such
documents, available to Amarin or its designee for interviews, demonstrations
and training to effect such transfer in a manner sufficient to enable Amarin or
its designee to practice such Licensee Know-How but only in a manner as set out
as follows in this Section 14.1.3. The appropriate technical teams at Amarin (or
its designee) and Licensee will meet to plan transfer for the Licensee Know-How
as follows: (i) Licensee’s designated representative(s) for Product will meet
with representatives from Amarin or its designee to answer questions with
respect to the Licensee Know-How and establish a plan for the transfer for such
Licensee Know-How; (ii) Licensee will allocate adequate appropriately qualified
representatives to work with Amarin or its designee to review the Licensee
Know-How to enable the completion of the transfer within [***] of the completion
of the initial transfer planning meetings to the extent reasonable, but in any
event no longer than [***] thereafter.

14.1.4 Disposition of Inventory. In the event that this Agreement is terminated
other than by Amarin under Section 13.2 in connection with Licensee’s breach,
Licensee and its Affiliates will be entitled, during the period ending on [***]
following the effective date of such termination, to sell any inventory of
Product affected by such termination that remains on hand as of the effective
date of the termination, so long as Licensee pays to Amarin the Royalty Payments
and other amounts payable hereunder (including milestones) applicable to said
subsequent sales, with respect to sales in the Territory, as applicable, in
accordance with the terms and conditions set forth in this Agreement and
otherwise complies with the terms set forth in this Agreement. In the event this
Agreement is terminated by Amarin under Section 13.2 in connection with
Licensee’s breach, Amarin shall have the option to purchase any inventory of
Product affected by such termination at the Cost of Goods therefor.

14.1.5 Disposition of Commercialization Related Materials. Licensee will
promptly deliver to Amarin or its designee in electronic, sortable form (a) a
list identifying all wholesalers and other distributors involved in the
Commercialization of the Product in the Territory as well as any customer lists
(e.g., purchasers) related to the Commercialization of the Product in the
Territory, and (b) all Promotional Materials as well as any items bearing the
Product Trademark and/or any trademarks or housemarks of Amarin otherwise
associated with the Product.

14.1.6 Termination other than for Breach. Except for termination by Licensee
pursuant to Section 13.2, upon termination of this Agreement, in addition to the
effects of termination set forth in this ARTICLE 14, the following obligations
shall apply: (i) Licensee shall remain responsible for all of Licensee’s accrued
but unpaid Development and Commercialization costs until the effective date of
termination for [***] after notice of termination; (ii) Licensee shall remain
responsible to conduct any on-going clinical trials or other Development
activities in the Territory until such clinical trials or other activities can
be wound

 

75



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

down in compliance with Applicable Laws and appropriate ethical standards
prevailing in the industry or effectively transferred to Amarin; and
(iii) Licensee shall not take any action that is intended or reasonably likely
to materially adversely affect or impair the further Development or
Commercialization of the Product by Amarin.

14.2 Expiration of this Agreement.

14.2.1 Upon expiration of this Agreement pursuant to Section 13.1 (as opposed to
termination of this Agreement), the licenses granted to Licensee under Section
2.1 shall become fully paid-up, royalty-free, perpetual and non-exclusive
licenses; provided, however, that if, pursuant to Section 7.13, Amarin is not
continuing to Manufacture the Product for Licensee, then such license shall not
include any rights with respect to the Product Trade Name or Product Trade
Dress.

14.2.2 Licensee may use the Regulatory Materials and Regulatory Data provided by
Amarin hereunder or generated by Licensee hereunder, and any other Development
Data and Commercialization Data, for the purposes of maintaining Regulatory
Approval for the Product in the Field in the Territory.

14.3 Accrued Rights. Termination or expiration of this Agreement for any reason
will be without prejudice to any rights that will have accrued to the benefit of
a Party prior to the effective date of such termination. Such termination will
not relieve a Party from obligations that are expressly indicated to survive the
termination or expiration of this Agreement.

14.4 Survival. Notwithstanding anything to the contrary contained herein, the
following provisions shall survive any expiration or termination of this
Agreement: Articles: 11, 12, 14, 15, and 16 and Sections: 2.2.3, 4.5.3, 5.3,
5.5.2, 6.3.1(b), 6.5.7, 6.7.2, 6.7.4, 7.13, 8.10, 9.1, 9.2, 9.3, 9.4 and 9.5.
Except as set forth in this ARTICLE 14 or otherwise expressly set forth herein,
upon termination or expiration of this Agreement all other rights and
obligations of the Parties shall cease.

14.5 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Amarin and Licensee are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code (and of any similar
provisions of Applicable Laws under any other jurisdiction), licenses of right
to “intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that each Party, as licensee of certain rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code and under any similar provisions of
Applicable Laws under any other jurisdiction. The Parties further agree that, in
the event of the commencement of a bankruptcy proceeding by or against a Party
(such Party, the “Bankrupt Party”) under the U.S. Bankruptcy Code or under any
similar provisions of Applicable Laws under any other jurisdiction, (a) the
other Party shall be entitled to a complete duplicate of (or complete access to,
as appropriate) any intellectual property licensed to such other Party and all
embodiments of such intellectual property, which, if not already in such other
Party’s possession, shall be promptly delivered to it (x) upon any such
commencement of a bankruptcy proceeding upon such other Party’s written

 

76



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

request therefor, unless the Bankrupt Party elects to continue to perform all of
its obligations under this Agreement or (y) if not delivered under clause (x),
following the rejection of this Agreement by the Bankrupt Party upon written
request therefor by the other Party and (b) the Bankrupt Party shall not
unreasonably interfere with the other Party’s rights to intellectual property
and all embodiments of intellectual property, and shall assist and not
unreasonably interfere with the other Party in obtaining intellectual property
and all embodiments of intellectual property from another entity. The
“embodiments” of intellectual property includes all tangible, intangible,
electronic or other embodiments of rights and licenses hereunder, including all
compounds and products embodying intellectual property, Products, filings with
Regulatory Authorities and related rights and Amarin Know-How in the case that
Amarin is the Bankrupt Party and Licensee Know-How in the case Licensee is the
Bankrupt Party.

ARTICLE 15

DISPUTE RESOLUTION

15.1 Disputes. The Parties recognize that, from time to time during the Term,
disputes may arise as to certain matters which relate to either Party’s rights
and/or obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this ARTICLE 15 to resolve any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement (other than a
dispute addressed in Section 3.1.4).

15.2 Arising Between the Parties. With respect to all disputes arising between
the Parties and not from the JDC, including any alleged failure to perform, or
breach, of this Agreement, or any issue relating to the interpretation or
application of this Agreement, if the Parties are unable to resolve such dispute
within [***] after such dispute is first identified by either Party in writing
to the other, the Parties shall refer such dispute to the Chief Executive
Officers of each of the Parties, or a designee from senior management with
decision-making authority (the Chief Executive Officer or such designee, the
“Executive Officer”) for attempted resolution by good-faith negotiations within
[***] after such notice is received by the Executive Officers of each of the
Parties.

15.3 Dispute Resolutions. If the Executive Officers are not able to resolve such
dispute referred to them under Section 15.2 within such [***] period, then
either Party shall have right to refer such dispute for binding arbitration
administered in [***]. The language of the arbitration shall be English. Any
situation not expressly covered by this Agreement shall be decided in accordance
with the [***]. Notwithstanding the foregoing, any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any patent
rights covering the manufacture, use or sale of any Product or of any trademark
rights relating to any Product shall be subject to Section 15.4 and not this
Section 15.3

 

77



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

15.3.1 Arbitrator. The tribunal shall consist of three (3) arbitrators. Each
Party shall appoint one (1) arbitrator respectively and the third arbitrator
shall be appointed by the Chairman of the [***]. The arbitrators may, in the
award, allocate all or part of the costs of the arbitration, including the fees
of the arbitration and the reasonable attorneys’ fees of the prevailing Party.

15.3.2 Decision. A written decision shall be rendered by the arbitrators
following a full comprehensive hearing, no later than [***] following the
selection of the arbitrators as provided for in Section 15.3.1.

15.3.3 Award. Any award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. Such award shall be promptly paid in Dollars free
of any tax, deduction or offset; and any costs, fees or taxes incident to
enforcing the award shall, to the maximum extent permitted by Applicable Laws,
be charged against the Party resisting enforcement. Such award may include an
appropriate allocation of the prevailing Party’s attorneys’ fees. Each Party
agrees to abide by the award rendered in any arbitration conducted pursuant to
this Section 15.3. The award shall include interest from the date of the award
until paid in full, at a rate fixed by the arbitrators and the arbitrators may,
in their discretion, award pre-judgment interest. With respect to money damages,
nothing contained herein shall be construed to permit the arbitrators or any
court or any other forum to award punitive or exemplary damages. Pursuant to
this Agreement, the Parties expressly waive any claim for punitive or exemplary
damages.

15.3.4 Costs. Except as set forth in Section 15.3.3, each Party shall bear its
own legal fees. The arbitrators shall assess their costs, fees and expenses
against the Party losing the arbitration unless he or she believes that neither
Party is the clear loser, in which case the arbitrators shall divide his or her
fees, costs and expenses according to their sole discretion.

15.3.5 Injunctive Relief. Provided a Party has made a sufficient showing under
the rules and standards set forth in Applicable Laws, the arbitrators shall have
the freedom to invoke, and the Parties agree to abide by, injunctive measures
after either Party submits in writing for arbitration claims requiring immediate
relief. Additionally, nothing in this Section 15.3 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding.

15.3.6 Confidentiality. The arbitration proceeding shall be confidential and the
arbitrators shall issue appropriate protective orders to safeguard each Party’s
Confidential Information. Except as required to comply with Applicable Laws,
including rules and regulations promulgated by the U.S. Securities Exchange
Commission, The NASDAQ Stock Market or any securities exchanges, no Party shall
make (or instruct the arbitrators to make) any public announcement with respect
to the proceedings or decision of the arbitrators without prior written consent
of the other Party. The existence of any dispute submitted to arbitration, and
the award, shall be kept in confidence by the Parties and the arbitrators,
except as required in connection with the enforcement of such award or as
otherwise required by Applicable Laws.

 

78



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

15.3.7 Survivability. Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

15.4 Patent and Trademark Dispute Resolution. Any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any patent
rights covering the manufacture, use or sale of any Product or of any trademark
rights relating to any Product shall be submitted to a court of competent
jurisdiction in the region in which such patent or trademark rights were granted
or arose.

15.5 Injunctive Relief. Nothing herein may prevent either Party from seeking a
preliminary injunction or temporary restraining order, in any court of competent
jurisdiction, so as to prevent any Confidential Information from being disclosed
in violation of this Agreement.

ARTICLE 16

MISCELLANEOUS

16.1 Entire Agreement; Amendment. This Agreement and all Schedules attached
hereto shall constitute the entire agreement between the Parties relating to the
subject matter hereof and thereof and shall supersede all previous writings and
understandings including the Confidential Disclosure Agreement. No terms or
provisions of this Agreement shall be varied or modified by any prior or
subsequent statement, conduct or act of either of the Parties, except that the
Parties may amend this Agreement by written instruments specifically referring
to and executed in the same manner as this Agreement.

16.2 Force Majeure. If the performance of any part of this Agreement by either
Party, or of any obligation under this Agreement, is prevented, restricted,
interfered with or delayed by reason of a Force Majeure affecting the Party
liable to perform, unless conclusive evidence to the contrary is provided, the
Party so affected shall, upon giving written notice to the other Party, be
excused from such performance to the extent of such Force Majeure; provided,
that the affected Party shall use its Commercially Reasonable Efforts to avoid
or remove such causes of nonperformance and shall continue performance with the
utmost dispatch whenever such Force Majeure ceases. When such circumstances
arise, the Parties shall discuss what, if any, modification of the terms of this
Agreement may be required in order to arrive at an equitable solution.

16.3 Notices. Any notice, request, approval or other document required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given when delivered in person, or sent by overnight courier
service, postage prepaid, or sent by certified or registered mail, return
receipt requested, or by facsimile transmission, to the following addresses of
the Parties and to the attention of the persons identified below (or to such
other address, addresses or persons as may be specified from time to time in a
written notice). Any notices given pursuant to this Agreement shall be deemed to
have been given and delivered upon the earlier of (a) if sent by overnight
courier service, on the date when received at the address set forth below as
proven by a written receipt from the delivery service verifying delivery, or
(b) if sent by facsimile transmission, on the day when sent by facsimile as
confirmed

 

79



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

by automatic transmission report coupled with overnight courier service receipt
proving delivery, or (c) if delivered in person, on the date of delivery to the
address set forth below as proven by written signature of the recipient.

 

If to Licensee:

Name: Eddingpharm (Asia) Macao Commercial

Offshore Limited

Street: Unit 1505, 15/F, AIA Tower,

Nos 251A-301, AvenidaComercial De Macau

City: Macau

Country: PR China

Attn: Chief Executive Officer

[***]

With a copy to:

Name: Eddingpharm (Asia) Macao Commercial

Offshore Limited

Street: Unit 1505, 15/F, AIA Tower,

Nos 251A-301, AvenidaComercial De Macau

City: Macau

Country: PR China

Attn: Chief Executive Officer

[***]

 

If to Amarin Pharma:

Name: Amarin Pharma, Inc.

Street: 1430 Route 206, Suite 101

City/State: Bedminster, NJ 07921

Country: U.S.A.

Attn: Chief Executive Officer

Facsimile: [***]

With a copy to:

Name: Amarin Pharma, Inc.

Street: 1430 Route 206, Suite 101

City/State: Bedminster, NJ 07921

Country: U.S.A.

Attn: General Counsel

Facsimile: [***]

 

If to Amarin Ireland:

Name: Amarin Pharmaceuticals Ireland

Limited

Street: 88 Harcourt Street, Dublin 2, Co

City/State: Dublin

Country: Ireland

Attn: Chief Executive Officer

Facsimile: Not valid notice

With a copy to:

Name: Amarin Pharma, Inc.

Street: 1430 Route 206, Suite 101

City/State: Bedminster, NJ 07921

Country: U.S.A.

Attn: Chief Executive Officer and General

Counsel, respectively

Facsimile: [***]

16.4 No Strict Construction; Interpretation. This Agreement has been prepared
jointly and shall not be strictly construed against either Party. Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision. The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

16.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that Amarin may make such assignment without Licensee’s consent to an
Affiliate or a successor to all or substantially all of the business of Amarin
to which this Agreement relates. Any permitted assignment shall be binding on
the successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 16.5 shall be null, void
and of no legal effect. [***]

 

80



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

16.6 Severability. In the event that any portion of this Agreement is held
illegal, void or ineffective, the remaining portions of this Agreement shall
remain in full force and effect. If any of the terms or provisions of this
Agreement are in conflict with any Applicable Laws, then such terms or
provisions shall be deemed to be modified to conform with such Applicable Laws
to the extent necessary in order that such terms or provisions be valid and
enforceable and such amendment shall apply only with respect to the operation of
such terms or provisions in the particular jurisdiction in which such
declaration is made or, if such modification is not feasible, then such terms
and provisions shall be deemed to be inoperative to the extent that such terms
or provisions conflict with Applicable Laws. In the event that the terms and
conditions of this Agreement are materially altered as a result of this Section
16.6, the Parties shall renegotiate the terms and conditions of this Agreement
to resolve any inequities and to achieve the original intent of the Parties.

16.7 No Waiver of Breach. The failure of either Party at any time or times to
require performance of any provision hereof shall in no manner affect its rights
at a later time to enforce the same. No waiver by either Party of any condition
or term in any one or more instances shall be construed as a further or
continuing waiver of such condition or term or of another condition or term.

16.8 Partnership or Joint Venture. Amarin and Licensee shall be independent
contractors and the relationship between the Parties hereunder shall not
constitute a partnership, joint venture or agency. Neither Amarin nor Licensee
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other, without
the prior written consent of such other Party to do so.

16.9 English Language; Governing Law. This Agreement was prepared in the English
language, which language shall govern the interpretation of, and any dispute
regarding, the terms of this Agreement. All notices, reports and other documents
contemplated by this Agreement to be delivered by a Party to the other Party
shall be in the English language. This Agreement and all disputes arising out of
or related to this Agreement or any breach hereof shall be governed by and
construed under the laws of the State of New York, without giving effect to any
choice of law principles that would require the application of the laws of a
different jurisdiction.

16.10 Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument. A facsimile or a portable document format (PDF)
copy of this Agreement, including the signature pages, will be deemed an
original.

[No Further Text on This Page]

 

81



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

IN WITNESS WHEREOF, the Parties, through their authorized representatives, have
executed this Agreement as of the Effective Date.

 

EDDINGPHARM (ASIA) MACAO COMMERCIAL

OFFSHORE LIMITED

AMARIN PHARMACEUTICALS IRELAND LIMITED By:

/s/ Xin Ni

By:

/s/ Patrick J. O’Sullivan

Name: Xin Ni Name: Patrick J. O’Sullivan Title: Chief Executive Officer Title:
Director AMARIN PHARMA, INC. By:

/s/ John F. Thero

Name: John F. Thero Title: President and Chief Executive Officer

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 1.8

Amarin Patents

 

Family

  

App. No.

  

Status

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 4.3.2

A) Initial China Development Plan

[***]

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

[***]

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

[***]:

 

1 [***]

 

2 [***]

 

3 [***]

 

4 [***]

 

5 [***]

 

6 [***]

 

7 [***]

 

8 [***]

 

9 [***]

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

B) Initial Hong Kong / Macau Development Plan

[***]

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

C) Initial Taiwan Development Plan

[***]

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 6.9.1

Product Trademark

[***]

United States:

 

VASCEPA – Registered 11/6/2012 Registration No. 4238272 Use Class:
Pharmaceutical preparations for the treatment of cardiovascular conditions
VASCEPA and Design Application filing date 10/26/2012             Status:
Allowed Application no. 85764517 Use class: Pharmaceutical preparations for the
treatment of cardiovascular conditions

 

LOGO [g911115g57g49.jpg]

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 7.6

FORECAST AND ORDERING METHODOLOGY

 

[***]

[***] [***] [***] [***] [***]

[***]

[***] [***] [***] [***] [***]

 

  •   [***]

 

  •   [***]

 

  •   [***]

 

  •   [***]

[***]:

 

  •   [***]

 

  •   [***]

 

  •   [***]

 

  •   [***]

 

  •   [***]

 

  •   [***]

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 12.5.1

Press Release

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

  •   [***]

 

  •   [***]

[***]

 

  •   [***]

 

  •   [***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

[***]

[***]

[***]

[***]:

[***]

[***]

[***]:

[***]

[***]

 